 BAY AREA SEALERSGordon L. Rayner and Frank H. Clark, d/b/a BayArea Sealers and Auto, Marine & SpecialtyPainters Union Local No. 1176. Cases 32-CA-98 (formerly 20-CA-11734) and 32-CA-824August 13, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn March 23, 1978, Administrative Law JudgeMaurice M. Miller issued the attached Decision inCase 32-CA-98. In May 1978, Respondent filed ex-ceptions and a supporting brief, and the Union fileda brief in support of the Decision. On June 1, 1978,the General Counsel filed a complaint in Case 32-CA-824, alleging Respondent's refusal in March1978 to accede to the Union's request to inspect itspayroll records. On August 4, 1978, the Boardissued an Order which, inter alia, consolidated theforegoing cases and remanded the proceeding for afurther hearing before Administrative Law JudgeMiller, who, on December 18, 1979, issued the at-tached Supplemental Decision. Thereafter, Re-spondent and the General Counsel each filed ex-ceptions and supporting briefs, Respondent filed ananswering brief, and the Union filed cross-excep-tions, a supporting brief, and a telegraphic state-ment.The Board has considered the record and the at-tached Decision and Supplemental Decision inlight of the exceptions, cross-exceptions, and briefsand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judge,with certain modifications, and to adopt his recom-mended Order, as modified herein.i. The Administrative Law Judge found, and weagree, that the Union was the Section 9(a) majorityrepresentative of the full-time and regular part-timecrew members in the bargaining unit on May 14,1975, when Respondent, a nonmember of the Park-ing and Highway Improvement Contractors Asso-ciation, and the Union signed the then-current1973-75 master contract between the latter and theAssociation. 2I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsWe also find no evidence to support Respondent's allegation that the Ad-ministrative Law Judge was prejudiced against Respondent.2 In addition, the Administrative Law Judge properly found that thecontract was renewed for a 3-year period ending October I. 1978. andwas automatically renewable thereafter in the absence of notice by eitherparty of intent to modify or terminate it251 NLRB No. 17In determining the Union's majority status, theAdministrative Law Judge found that there werefive crew members in the unit3on May 14, 1975,and that as of that date four of them had signedvalid cards which authorized the Union to bargainon their behalf. However, the Administrative LawJudge excluded from the unit as a "special statusemployee" Charles McDaniel, who also worked asa crew member, because () he was told, uponbeing hired by Respondent early in 1975, that hewould be given a chance to become a partner if thebusiness prospered in the coming year,4(2) he wasnotified by Respondent that contract talks with theUnion's representative would take place on May14, 1975, and "happened" to be present duringsome of those talks, (3) he was engaged in sales-work, the calculation of job estimates, and formalbid preparations, and, when so occupied, was giventhe use of Respondent's car, and (4), unlike the em-ployees in the unit, he was salaried.Respondent correctly contends that McDanielshould be included in the unit on the ground thathe devoted a substantial portion of his time to pro-duction work as a crewmember. Thus, the recordshows that McDaniel spent 70 percent or more ofhis time in such production tasks from March 1975to the end of that year, and that it was not untillate 1976 or 1977 that the major part of his dutieswas in sales and the preparation of estimates. AsMcDaniel performed a substantial amount of bar-gaining unit work along with the other crew mem-bers both before and on May 14, 1975, and for aconsiderable time thereafter, we find that he had astrong community of interest with them thatoutweighed the fact that he was salaried and waspresent during a portion of the contract talks inwhich there is no evidence that he participated.That McDaniel subsequently concentrated on salesand estimates does not militate against our findingthat he belonged in the bargaining unit in view ofhis duties as a crew member in the crucial periodwhen the parties signed the contract.Accordingly, we find that the bargaining unit onMay 14, 1975, consisted of six employees, includingMcDaniel. However, the Union's status as the Sec-tion 9(a) representative remains in tact as the fouremployees who signed authorization cards still con-stituted a majority of the six employees in the unit.2. As found by the Administrative Law Judge,the contract in this case terminated on October 1,1978. Because of the contract's expiration, the Ad-ministrative Law Judge limited Respondent's obli-a James Gordon. Douglas Harris. Jesus Lahborin. Warren LaHara. IandTerry itz' The record show, that McDaniel did not thereafter achiesc lthat po<sition89 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDgation to honor the terms and conditions of thecontract to the period following Respondent's uni-lateral repudiation of the contract and the con-tract's expiration date. Respondent's obligation tomake the employees whole for any loss of pay orfringe benefits occasioned by Respondent's unlaw-ful repudiation of the agreement, therefore, ceasedas of the contract's expiration date. For the reasonsset forth below, we disagree with this portion ofthe Administrative Law Judge's remedy.Although an employer's contractual obligationscease with the expiration of the contract, thoseterms and conditions established by the contractand governing the employer-employee, as opposedto the employer-union, relationship survive thecontract and present the employer with a continu-ing obligation to apply those terms and conditions,unless the employer gives timely notice of its inten-tion to modify a condition of employment and theunion fails to timely request bargaining, or impasseis reached during bargaining over the proposedchange. See Sir James, Inc., 183 NLRB 256 (1970);Wayne's Olive Knoll Farms, Inc., d/b/a Wayne'sDairy, 223 NLRB 260 (1976); Sioux Falls StockYards Company, 236 NLP.B 543 (1978); James A.McBrady, Inc., and Maine Erection, Inc., 238 NLRB847 (1978). See also N.L.R.B. v. Haberman Con-struction Company, 618 F.2d 288 (5th Cir. 1980).The record shows that Respondent unilaterally re-pudiated its contract with the Union in July 1976and has since that time failed to implement itsterms. Thus, Respondent's action in 1978 in send-ing a termination notice and offering to enter intonegotiations for a new contract with the Union,which did not reply thereto, was made after a pro-longed unilateral refusal on Respondent's part tocarry out the provisions of their then-existing con-tract. In light of these unlawful changes by Re-spondent 2 years earlier without consulting or bar-gaining with the Union, Respondent's terminationnotice and belated offer to bargain5did not affectRespondent's continuing obligation to apply theterms and conditions of the terminated contract be-cause Respondent failed to make a timely requestto bargain over proposed rather than long-accom-plished unilateral changes. In view of the foregoing,we shall order Respondent to make whole all unitemployees for any loss of pay and benefits resultingfrom its continuing refusal to apply the terms andconditions of the expired agreement.3. The Administrative Law Judge properlyfound that Respondent further violated Section" Although the Union did not reply to Resxpondent's 1978 offer to bar-gain, it is still entitled to request bargaining because negotiations against abackground of unremedied unfair labor practice. would have been an ex-ercise in futility.8(a)(5) of the Act by refusing to grant the Union'sMarch 1978 request to review its payroll records.However, as he inadvertently omitted a referencethereto in his remedial Order, we shall make theappropriate modification therein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set out in full below, and hereby ordersthat the Respondent, Gordon L. Rayner and FrankH. Clark, d/b/a Bay Area Sealers, San Jose, Cali-fornia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to recognize and bargain collective-ly, upon request, concerning rates of pay, wages,hours, and other terms and conditions of employ-ment with Auto, Marine & Specialty PaintersUnion Local No. 1176, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time employeesof Respondent, excluding office clerical em-ployees, salesmen/estimators, guards, and su-pervisors as defined in the Act.(b) Refusing the Union's request to review Re-spondent's payroll records.(c) Failing or refusing to make the payments tothe Union's health, welfare, and pension trust fundsas required by the terminated 1975-78 agreement.(d) Unilaterally altering for unit employees anyof the terms and conditions of employment whichare specified in the 1975-78 contract.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds necessary to effectuate the policiesof the Act:(a) Recognize and, upon request, bargain withthe above-named labor organization as the exclu-sive representative of all the employees in the ap-propriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b) Grant the Union's request to review the pay-roll records of Respondent.(c) Make the unit employees whole by paying tothem those wages and monetary benefits lost byreason of Respondent's mid-term repudiation of the BAY AREA SEALERS911975-78 agreement. The amount of wages andbenefits that Respondent is required to pay shallbear interest thereon to be computed in a mannerconsistent with Florida Steel Corporation, 231NLRB 651 (1977), and Isis Plumbing & HeatingCo., 138 NLRB 716 (1962). Respondent's obligationto make these employees whole continues until itnegotiates in good faith with the Union to a newagreement or to an impasse.(d) Pay to the appropriate trust funds the contri-butions required by the 1975-78 agreement to theextent that such contributions have not been madeor that the employees have not otherwise beenmade whole for their ensuing medical expenses,and continue such payments until Respondent ne-gotiates in good faith with the Union to an agree-ment or to an impasse.6(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f) Post at its place of basiness in San Jose, Cali-fornia, copies of the attached notice marked "Ap-pendix."7Copies of said notice, on forms providedby the Regional Director for Region 32, afterbeing duly signed by Respondent's representative,shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(g) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.6 Because the provisions of employee benefit fund agreements are sari-able and complex. the Board does not provide at the adjudicator) stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionwhether Respondent must pay an) additional amounts nto the benefitfunds in order to satisfy our "make-whole" remedy. These additionalamounts may be determined. depending upon the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and, where there are no governing provisions, by evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld.additional administrative costs. etc, but not collateral losses SeeMerryweathcr Optical Compuny, 240 NILRB 1213 (1979)In the event that this Order is enforced b) a Judgment of a UnitedStates Court of Appeals. the words in ithe notice reading "Posted Order of the National Labhor Rclations Board" shall read "P'osted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National 1 abor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to recognize or bar-gain collectively, upon request, concerningrates of pay, wages, hours, and other termsand conditions of employment with Auto,Marine & Specialty Painters Union Local No.1176, as the exclusive bargaining representa-tive of the employees in the following appro-priate unit:All of our full-time and regular part-timeemployees, excluding office clerical employ-ees, salesmen/estimators, guards, and super-visors as defined in the Act.WE WILL NOT refuse the aforesaid Union'srequest to review our payroll records.WE WILL NOT fail or refuse to make thepayments to the Union's health, welfare, andpension trust funds as required by the termi-nated 1975-78 agreement.WE WILL NOT unilaterally alter for unit em-ployees any of the terms and conditions of em-ployment which are specified in the 1975-78contract.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL recognize and, upon request, bar-gain with the Union as the exclusive repre-sentative of all employees in the appropriatebargaining unit, and, if an understanding isreached, embody such understanding in asigned agreement.WE WILL grant the Union's request toreview our payroll records.WE WILL make whole bargaining unit em-ployees for any pay or monetary fringe bene-fits lost because of our mid-term repudiation ofthe 1975-78 agreement plus interest.WE WILL pay to the appropriate health,welfare, and pension trust funds the contribu-tions required by the 1975-78 agreement to theextent that such contributions have not beenmade or that the employees have not other-BAY AREA EALERS 9' 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDwise been made whole for their ensuing medi-cal expenses, and continue such payments untilwe negotiate in good faith with the Union toan agreement or to impasse.GORDON L. RAYNER AND FRANK H.CLARK, D/B/A BAY AREA SEALERS,INC.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge:Upon a charge and amended charge filed on July 26 andDecember 9, 1976, respectively, both of which wereduly served, the General COunsel of the National LaborRelations Board caused a complaint and notice of hear-ing dated December 10 to be issued and served onGordon L. Rayner and Frank H. Clark, d/b/a Bay AreaSealers, designated as Respondent within this Decision.Therein, Respondent was charged with the commissionof unfair labor practices within the meaning of Section8(a)(5) and (I) of the National Labor Relations Act, asamended. Respondent's answer, duly filed, conceded cer-tain factual allegations within the General Counsel'scomplaint, but denied the commission of any unfair laborpractice.Pursuant to notice, a hearing with respect to thismatter was held in San Jose, California, on May 16,1977, before me. The General Counsel, ComplainantUnion, and Respondent were represented by counsel.Each party was afforded a full opportunity to be heard,to examine and cross-examine witnesses, and to introduceevidence with respect to pertinent matters. Since thehearing's close, the General Counsel's representative,Complainant Union's counsel, and Respondent's counselhave filed briefs; these briefs have been duly considered.FINDINGS OF FACTUpon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following findings of fact:1. JURISDICTIONRespondent raises no question herein with respect tothe General Counsel's jurisdictional claims. Upon thecomplaint's relevant factual declarations-specifically,those set forth in detail within the second paragraphthereof-which are conceded to be correct, and uponwhich I rely, I find that Respondent herein was(throughout the period with which this case is con-cerned) and remains, an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and busi-ness operations which affect commerce within the mean-ing of Section 2(6) and (7) of the statute. Further, withdue regard for presently applicable jurisdictional stand-ards, I find assertion of the Board's jurisdiction in thiscase warranted and necessary to effectuate statutory ob-jectives.11. COMPLAINANT UNIONAuto, Marine & Specialty Painters Union Local No.1176, designated as Complainant Union within this Deci-sion, is a labor organization within the meaning of Sec-tion 2(5) of the Act, as amended, which admits certain ofRespondent's employees to membership.IlI. UNFAIR LABOR PRACTICESA. IssuesThis case, despite the superficially simple, straightfor-ward situation from which it derives, presents severalsubtle questions. The General Counsel's representativeshave raised three substantial questions, merely; these maybe summarized as follows:1. Whether Respondent's management negotiated andsigned a collective-bargaining contract with ComplainantUnion herein, pursuant to which Respondent becamecommitted to comply with a subsistent contract, whichComplainant Union had previously negotiated with amultiemployer group.2. Whether, when Complainant Union subsequently re-opened and renegotiated a modified Association contract,for a further 3-year term, Respondent remained boundthereby.3. Whether Respondent's management withdrew rec-ognition from Complainant Union as the collective-bar-gaining representative of that firm's employees; whetherRespondent's management unilaterally modified certainemployee benefit programs defined within the collective-bargaining contract, pursuant to which their firm re-mained bound; and, whether Respondent subsequentlyfailed or refused to arbitrate Complainant Union's conse-quent grievances, consistent with contractual require-ments.With respect to these several questions, the GeneralCounsel's representatives seek affirmative determinations.Respondent's counsel, however, notes general denials.Further, Respondent contends that, following its conced-ed commitment to be bound by Complainant's subsistentAssociation contract, Complainant Union substantially"abandoned" or "repudiated" their contractual consen-sus, through persistent failures to police or seek Re-spondent's compliance therewith; and that, when Com-plainant Union's representative subsequently solicited Re-spondent's compliance with their renewed Associationcontract, the partnership was, therefore, neither commit-ted to comply with Complainant Union's purported con-tract, nor to arbitrate that labor organization's contrac-tual breach claims. Finally, Respondent notes that Com-plainant Union had-subsequent to its charge herein, butbefore this case was heard-filed suit in United Statesdistrict court to compel Respondent's arbitration with re-spect to several claimed contractual grievances; that adistrict court judgment had been rendered, with respectto Complainant Union's suit, bottomed upon a determina-tion that petitioner labor organization had "repudiatedand breached" the collective-bargaining contract uponwhich it relied, through a course of conduct which "ef-fectively abandoned" any contract with Respondentherein; and that, consistent with this determination, Corn- BAY AREA SEALERS93plainant Union's petition to compel arbitration had beendismissed. Respondent contends that this district courtdecision, which found "no collective bargaining agree-ment in effect" between Respondent and ComplainantUnion herein, should be considered dispositive of theGeneral Counsel's present case, consistent with res judi-cata principles.B. Facts1. Respondent's businessa. HistoryRespondent partnership commenced business oper-ations during August 1974; the firm had been formed toperform asphalt seal coating and surface repair work.More particularly, the firm lays down slurry seal com-pounds-composed of oil, sand, and various other mate-rials-with which streets, airfields, highways, parkinglots, and various other surfaces are coated, to prevent orrepair damage. (Gordon L. Rayner, initially Respondentpartnership's general manager, had previously had no in-dustry experience; his partner Frank H. Clark had, how-ever, superintended a Sacramento-based slurry seal firm.In that capacity, Clark had previously dealt with Com-plainant Union's business representative, within a 2-yearperiod.) During February 1975, Respondent completedits first "substantial" project, "or Denver Meat Company,San Jose, California. Sometime thereafter, shortly beforethe situation with which this case is concerned devel-oped, Respondent was awarded a subcontract to sealcoat various concrete floors within Dow Chemical Com-pany's Martinez, California, plant. Respondent partner-ship's subsequent contract projects, throughout theperiod with which this case is concerned, will benoted-further-wherever relevant, within this Decision.The record herein, though not detailed, warrants a de-termination that- subsequent to various developmentsdetailed within this Decision, and shortly before thepresent case was heard-Respondent partnership was dis-solved. Since April 1, 1977, so Gordon Rayner testified,Respondent's business has been incorporated. So far asthe record shows, however, this legal transformation nei-ther reflected, nor derived from, ownership changes. Re-spondent proffers no contention within its pleadings, de-fensive presentation, or closing brief that its changedlegal status should affect the present case's disposition.b. Seasonal patternSubstantially, Respondent's yearly business oper-ations-like those pursued by various other firms withinthe slurry seal industry generally-follow a seasonal pat-tern. Work outdoors, whether performed for privatebusiness firms or government bodies, can be performedonly when surfaces, scheduled for coating, have beendry. In California, therefore, slurry seal work is normallyperformed between June and November; during the 3winter months thereafter, work outdoors will normallybe nonexistent or severely limited.Some larger firms, so Complainant Union's businessrepresentative credibly testified, may nevertheless pro-vide wintertime "shop work" for a few workers. Therecord, herein, suggests that Respondent partnership, fol-lowing a November 1975 shutdown, did retain some em-ployees (their number not specified) who performedequipment repair work.Normally, most contract projects for slurry seal workare generated by cities, counties, school districts, andvarious other public bodies. Their project awards willroutinely be granted pursuant to bid procedures. In mostcases, during each year's first quarter-January, Febru-ary, and March-these governmental entities plan theiryearly projects. Thereafter, within a 3-month period-between March and May normally-contractor's bids aresolicited. Then, within a 15-day period following somedesignated bid closing date, contract awards are publi-cized. The successful contractors have a 10-day graceperiod within which to post their performance bonds.Then, notices to proceed issue; therein, some overallperiod for the particular project's completion will nor-mally be specified.Before May 1975 Respondent partnership had receivedno contract awards, calling for performance on publiclyfunded projects. With respect to whether some partner-ship bids concerned with such projects had previouslybeen filed, the present record reflects Rayner's specula-tion, that "probably a couple" bids had been preparedand submitted; no further determination, with respectthereto, would be warranted.2. Complainant Union's contract with Respondenta. Complainant Union's bid for recognitionEarly in May 1975, Leslie Moore, ComplainantUnion's business representative, was notified-by Paint-ers Union Local 741's representative-that Respondent'screw had been discovered on Dow Chemical's Martinezplant project; that he, Business Representative Davidson,had determined Respondent's workers were nonunion;that complaints had therefore been registered with DowChemical's general contractor; and that Respondent'swork had consequently been halted.Business Representative Moore's testimony, withregard to Respondent's purported cessation of work,clearly derives from hearsay. With respect thereto,Rayner credibly testified that no complete "shutdown"had developed; Respondent's partner declared that DowChemical's general contractor had merely requested hisfirm to suspend regular shift work temporarily, and tocomplete its contract project during night hours. Forpresent purposes, the presumptive record conflict be-tween Moore's testimony and Rayner's proffered recol-lection-with regard to some purported work stop-page-need not be resolved.Shortly thereafter, Frank Clark, Respondent's partner,telephoned Complainant Union's business representative.With respect to their conversation, Moore testified-cre-dibly and without contradiction-that Clark declared hisfirm would negotiate a collective-bargaining contract, ifComplainant Union would "release" their Dow Chemi-cal project, and thus permit its completion. Moore con-curred; Respondent's project was subsequently complet-ed.BAY AREA SEALERS 93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to subsequent developments, Complain-ant Union's business representative, testifying crediblyand without contradiction, declared that Respondentpartnership's Dow Chemical crew members, followingtheir project's completion, sought union representation;that he (Moore) thereupon met with four of Respond-ent's five-member crew, who were then "laid off' or"not working" between company projects; that he re-ceived four signed union designation cards from Re-spondent's workers; and that he subsequently solicited aconference with Respondent's partners-set for Wednes-day, May 14, 1975, specifically-during which negotia-tions looking toward a collective-bargaining contractmight be concluded.b. Contract negotiationsOn May 14, Moore, together with a Painters Unionbusiness representative, visited Respondent's headquar-ters. There, he gave Clark and Rayner copies of Com-plainant Union's previously negotiated 1973-1975 mastercontract with Parking and Highway Improvement Con-tractors Association, Inc. A general discussion followed.Complainant Union's business representative testified-credibly and without contradiction-that when he visitedRespondent's office he likewise had in his possession fourdesignation cards, signed by Respondent's workers.However, no questions were raised-so Moore de-clared-with regard to such cards; Respondent's partnersnever challenged Complainant Union's majority repre-sentation claim. Moore's testimony warrants a determina-tion-which I make-that Complainant Union's signeddesignation cards were therefore neither mentioned nordisplayed.Though Complainant Union's business representativeand Respondent's partner Gordon Rayner have both tes-tified herein that Frank Clark signed ComplainantUnion's proffered contract before their conference con-cluded, their presently proffered recollections reflect sev-eral sharp conflicts regarding the discussion which pre-ceded Clark's signature. These conflicts, since they sig-nificantly affect both the General Counsel's case and Re-spondent's defense, will require detailed consideration.(1) The General Counsel's presentationThe contract which Business Representative Moorepresented for Respondent partnership's consideration wasa State of California working agreement, previously ne-gotiated and signed-with an October 1, 1973, effectivedate-between Parking and Highway Improvement Con-tractors Association, Inc., on behalf of various memberemployers, and Complainant Union, Automotive MarineProduction Finishers, Equipment Maintenance andPublic Service Local No. 1798, and various PaintersUnion locals which might become contractually boundparties thereafter. For present purposes, the designatedcontract's substantive provisions need not be reviewedherein. The document's duration provision, article XVI,should be noted, however; that provision read:1. This Agreement shall remain in full force andin effect from October , 1973, to October 1, 1975,and shall be continued from year to year thereafterunless either party to this Agreement shall, duringthe month of June preceding any anniversary datecommencing with 1975, give to the other party writ-ten notice of the intention to modify or terminatethis Agreement. If such notice to modify, amend orterminate this Agreement is served by either partyin accordance with this provision, negotiations shallcommence within fifteen (15) days after said noticehas been received. Any change in wages or condi-tions arrived at through negotiations, shall becomeeffective October 1, of the appropriate year, regard-less of the date of (sic) this Agreement may besigned.2. Notwithstanding the above provisions, andduring the term of this Agreement, including anyautomatic renewals or extensions thereof, the Em-ployer agrees that any contract amendments or condi-tions or wages or hours negotiated with the industryshall become applicable to and a part of this Agree-ment as of the same effective date. [Emphasis sup-plied.]The designated contract's substantive terms were dis-cussed for more than 1-1/2 hours. Throughout thisperiod, so Moore recalled, Rayner retained a copy ofComplainant Union's Association contract, within whichhe frequently underlined portions.Several matters were considered in detail. Amongothers, Moore recalled questions, raised with respect towhether Complainant Union would require one of Re-spondent's partners to become a member, should both beworking-simultaneously-on some single project; sinceClark and Rayner represented, in this connection, thatthey did not expect to run jobs wherein both partnerswould be working on the same project simultaneously,Complainant Union's business representative signified hisorganization's willingness to waive partner membershiprequirements. Some references were made to Respondentpossibly becoming an Association member.According to Moore, Respondent's partner, FrankClark, raised questions with regard to his firm's futurecontract compliance; Complainant Union was requestedto waive Respondent's full compliance temporarily be-cause of business conditions. Regarding their discussionsin this connection, Complainant Union's business repre-sentative testified:Yes. There was some discussion to the effect thatthey had a few little jobs left to complete, and thenthere wouldn't be any real work starting until thecontracts were let the following spring for work tobe done in the summer of 1976 ....Q. Did the partners make either-Did either ofthe partners make a request of you based upon this?A. Yes. They requested that we back away fromfull enforcement of the contract until they complet-ed what work they had under contract and to givethem a little time, a little running room to get setfor the work period during the summer of '76,which we agreed to do.Q. You agreed not to enforce the contract at thattime? BAY AREA SEALERSA. Not to push it.Q. Was there any discussion at this meeting as tohow long you would hold enforcement in abey-ance?A. Only to the extent until they were able to bidsome work that would be of sufficient size to re-quire a number of employees, and give them achance to get into business .... Their positionwas that they were just getting started into the busi-ness, and that there were no jobs coming up in thenear future, but getting more or less set to really gointo business in the year of 1976, that they wouldstart their bidding when the contracts startedcoming out. When they got a job of sufficient sizeto make it meaningful, we would put the contractinto effect.Further, Complainant Union's business representative tes-tified: First, that he "understood" Respondent partner-ship then had merely a few small contracts, which wouldbe completed before June 1: second, that he was told Re-spondent partnership currently had no pending bidswhich had previously been submitted; third, that no sig-nificant contract awards would be made before the forth-coming year. While a witness, Moore claimed-finally-that he had derived a clear "impression" from their talksthat Clark would telephone him, when Respondent sub-sequently received contract a:wards performable duringthe forthcoming season.With such a consensus reached, Moore testified, Clarksigned two copies of Complainant Union's current Asso-ciation contract without change. Retaining one contractcopy, Respondent's partner returned the second. Rayner,so Moore recalled, did request another legible contractcopy or copies, for partnership use: Complainant Union'sbusiness representative declared while a witness thatsuch copies were dispatched to Respondent partnership,by mail, within a day or two thereafter.(2) Rayner's divergent recollectionsWhile a witness, Respondent's partner Gordon Raynerproffered testimony, with regard to this May 14 confer-ence, which differed from Moore's in several significantrespects. He conceded that Frank Clark had telephonedComplainant Union's business representative, to suggestcontract discussions; further, he conceded that Clark hadthen been "familiar" with Complainant Union's currentcontract. (Clark did not testify herein. When this casewas heard, he was working in Concord, California. Nocontinuance for the purpose of taking his testimony atsome later date was requested.) According to Rayner, noquestions were raised-when their May 14 conferencebegan-with respect to Complainant Union's designationcards, signed by Respondent's workmen; no person pres-ent mentioned a possible Board representation petition.Respondent's partner testified, however, that Com-plainant Union's business representative declared (whentheir conference began) that "everything" done would besubject to an employee election. According to Rayner.Moore declared that Respondent's workmen would haveto be "informed" with respect to their conference's con-summation, and would have to declare their readiness to"go along" therewith. Complainant Union's business rep-resentative (so Respondent's partner recalled) declaredor suggested that he would return within a few days, tomeet with Respondent's workers. When requested todefine his recollections, specifically regarding a projectedelection's purpose, Rayner later testified initiailly that heunderstood his firm's workers would be called upon to"verify" their collective-bargaining contract: that a posi-tive vote, on their part, would be required before such acontract could become effective. Subsequently. howNever.Respondent's partner declared his "understanding" thathis firm's employees would vote "whether or not to jointhe union" or "whether or not this [Complainant Union]is the union of their choice." According to Rayner.Moore never returned, no employee vote was ever con-ducted.Following Moore's preliminary comment, so Respond-ent's partner recalled, Complainant Union's current As-sociation contract was reviewed. According to Rasner,Moore provided two contract copies-one clear. legiblecopy which Clark finally signed as Respondent's repre-sentative, together with a defective "illegible" copy. (Re-spondent's partner described this purported second cops.Its first two pages, he recalled, were clear. Its remainingpages, within a purported 22-page document. ere"triple" printed, with several pages missing.) The recordreflects Rayner's less-than-certain recollection that Com-plainant Union's defective contract copy was eithertaken away or "disposed of' during their conference; hedeclared that the copy was "not there" when Complain-ant Union's representative left. Respondent's partner re-ported that Moore had been requested, during their con-ference, to provide Respondent with a legible cop oftheir signed agreement, and that Moore had promisedsuch a copy. When queried further, however, Raynerconceded that he had reviewed a contract copy duringtheir May 14 discussion-and that he had "marked up"whatever copy he reviewed; he could not "remember"which copy that was.When questioned by the General Counsel's representa-tive with respect to whether Respondent's future busi-ness prospects had been discussed, Rayner providedqualified responses. His testimony with respect thereto,summarized in relevant part, reads as follows:Q. [By Mr. Rhoads] During your conversationwith Mr. Moore in May. were there any discussionsat that time about our prospects for the future. anybids outstanding, or what jobs you thought youwere going to get, anything like that'?A. There was discussion of the jobs that we hadat the time. Which, as I say, they didn't amount tovery much.Q. What was the discussion?A. That those should be included in the contract.[Note: This may possibly be a mistranscription. Therecord, considered in totality, suggests that Raynermay have testified, or meant to testify, that a con-sensus was reached for the exc luioUn of Respond-ent's small current project backlog from contractcoverage.]91; DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. How much were those-what was the valueof those jobs at that time?A. I think the largest was about $800 or $900 andthere was probably three or four of those. Theywere just a handful.Q. Were there any prospects or any discussionabout what your jobs were going to be in thefuture, what you thought might be coming up, whatyou might succeed in?A. Well, we knew what we would be-we hadpurchased a slurry seal machine, and it was in theprocess of being made ready so that we could bidthese other jobs.Q. My question is: Was any of this discussed atthe meeting with Mr. Moore?A. I believe it was.Q. Well, do you remember anything that wassaid, or are you just-A. [Interrupting] No. The conversation was suchthat it went through several fields: what other con-tractors were doing, what we hoped to do, whatother people were in the field .... Well, Iwouldn't give to you word for word. I'm just ex-plaining what was talked about.Q. Well, I'm asking you from your recollection,what do you recall was said about your businessprospects in the future months of 1975. Do you re-member any conversatiol at all?A. I don't remember any particulars.When questioned previously by Respondent's counsel,Rayner had recalled a discussion during which BusinessRepresentative Moore had been told Respondent wouldrequire merely "a couple of weeks" to complete several"small" contracts previously received, for which partner-ship bids had been prepared without considering unionterms. Complainant Union's negotiator-so Rayner re-called-had, with Clark's request in mind, declared hiswillingness to consider June 1, 1975, their contract's ef-fective date.Upon this understanding, Clark had signed Complain-ant Union's proffered Association contract, withoutchange. The document in question, proffered for therecord, reflects Clark's signature, in Respondent's behalf;however, it bears no entry reflective of his signaturedate. Nor does it contain a written notation, regarding itseffective date, so far as Respondent partnership was con-cerned.(3) ConclusionsSince the record herein reflects several testimonialconflicts, particularly with regard to matters discussedduring the May 14 contract negotiations now under con-sideration, some credibility determinations with respectthereto will be required. In that connection, certain pre-liminary comments should be made.My determinations set forth herein-particularly withregard to Moore's and Rayner's respective testimonial re-citals-derive primarily from my observations of theirwitness-chair demeanor. Cf. Maremont Corporation, 229NLRB 746 (1977). I have, however, further consideredthe complete record. In that connection, I have--withrespect to both witnesses-considered whether their tes-timony reflected "internal" consistency, whether theirtestimony was susceptible to possible "external" verifica-tion, and whether it could be considered consistent withthe natural logic of probability. Further, I have proceed-ed with due regard for relevant judicial pronouncementsdefining a trier of fact's role. See, particularly, UniversalCamera Corporation v. N.L.R.B., 340 U.S. 474, 496(1951); N.L.R.B. v. Walton Manufacturing Company &Loganville Pants Co., 369 U.S. 404, 408 (1962); andN.L.R.B. v. J. P. Stevens & Co., 464 F.2d 1326, 1328 (2dCir. 1972); compare, further, Penasquitos Village, Inc. v.N.L.R.B., 565 F.2d 1074 (9th Cir. 1977), in this connec-tion. Mindful of these pronouncements, I have concludedthat Rayner's testimony-so far as his proffered recollec-tions differ from those of Complainant Union's businessrepresentative-merits no credence. My conclusions inthis regard rest upon several considerations.First: With regard to Rayner's contention that Moorespecifically declared their negotiated contract's effectu-ation would be contingent upon some sort of workers'vote, I note Moore's forthrightly proffered, categoricaldenial, which I credit, that such a commitment wasmade. Likewise, I note his credible denial, proffered withBusiness Representative Downey's corroboration, thatany promise to return-for the purpose of discussingComplainant Union's contract with Respondent's crewmembers-was volunteered.Concededly, Respondent's crew members were "notworking" when Clark signed Complainant Union's con-tract; no showing has been made herein that they couldhave been gathered together, conveniently, within Re-spondent's San Jose facility, for consultations with Com-plainant Union's business representative.In this connection, I futher note that Rayner's signedprehearing statement, given at a time much closer to theconference now under consideration, contains no refer-ence whatsoever to Moore's purported "election" com-mitment. Finally, I note the lack of certainty displayedby Respondent's partner regarding the question whichhis firm's workmen would purportedly have been re-quested to decide. When queried by Respondent's coun-sel, Rayner substantially testified that he "understood"there would be a contract verification or ratificationvote; when questioned further by the General Counsel'srepresentative, he testified that he "understood" hisfirm's crew members would be requested to confirmComplainant Union's designation as their collective-bar-gaining representative. Such less-than-consistent testimo-ny clearly derived from Rayner's rationalized supposi-tions carries no persuasion.Second: With respect to Rayner's reiterated claims thatBusiness Representative Moore provided Respondentpartnership with a defective "illegible" copy of Com-plainant Union's proposed contract, I note-again-thebusiness representative's straightforward denial that sucha poor contract copy had been produced. Further, I noterecord testimony-proffered by Business RepresentativeMoore, Rayner himself, and Charles McDaniel, Re-spondent's contract estimator-clearly sufficient to war-rant a determination that Rayner had, during their May96 BAY AREA SEALERS14 discussions, both "marked up" and frequently "under-lined" textual material within a copy of ComplainantUnion's proposed contract, then in his possession. A pho-tocopy of Complainant Union's current Association con-tract, which Rayner's partner, Frank Clark, finallysigned-proffered for the record and received withoutchallenge or contradiction-contains no underlined por-tions; neither does it contain marginal notations. I consid-er it highly improbable that Rayner would have spent histime "marking up" or "underlining" some triple-printed"illegible" contract copy. Upon this record, I conclude-despite Rayner's contrary testimony-that Respondent'spartner had been provided with a clean, legible contractcopy.Third: With respect to Rayner's proffered recollectionthat Business Representative Moore had committedComplainant Union to defer their negotiated contract'seffective date to June 1, 1975, I note Moore's circum-stantially detailed and credibly consistent testimonythat-pursuant to Clark's request-their contract's effec-tuation had been consensually deferred to some indefinitefuture date, following Respondent's presumptive 1976procurement of contract awards sufficiently sizable to re-quire substantial crews, and thereby render completecompliance with the contract meaningful. In this connec-tion I further note Rayner's testimony: That, when hispartner signed Complainant Union's contract, their firm'sproject backlog then compassed merely "three or four"small jobs; and that a newly purchased slurry seal ma-chine, which would make it possible for Respondent tobid larger projects, had not yet been readied. Further, Inote Rayner's failure to recall specifically whether Re-spondent partnership had any previously submitted bidsstill outstanding which might produce further contracts.The record warrants a determination that various Cali-fornia cities, counties, and school districts, plus othergovernmental bodies, normally solicit bids on previouslyowned projects during March, April, and May, withinany given calendar year. Clearly, therefore, ComplainantUnion's business representative-when notified on Maythat Respondent's partnership had no previously pre-pared bids outstanding for possible future publicly fi-nanced projects-could reasonably have presumed Re-spondent would procure no sizable governmental projectcontracts within the remaining months of 1975.Mindful of Clark's and Rayner's May 14 concessions, Iconsider it highly "probable" that both partners wouldhave solicited Complainant Union's forbearance-withrespect to their contract compliance-for a relativelylengthy, indefinite period, pending their prospective de-velopment of some significant business volume. Moore'sproffered recollection that they did make such a request,and that he conceded Complainant Union's willingness todefer their contract's complete effectuation, merits cre-dence.c. Subsequent developments(I) Complainant Union's claimed course of conductWith Respondent's contractual commitment memorial-ized, through Clark's signature, Business RepresentativeMoore sent the Parking and Highway ImprovementContractors Association Clark's signed copy. The Asso-ciation's executive director was notified, however, thatRespondent's contract would "become effective" June 1,1975: Moore reported that there would be approximatelyfive or six steady workmen. Likewise, ComplainantUnion's business representative sent the InternationalBrotherhood of Painters and Allied Trades Union andIndustry National Pension Fund copies of Respondent'ssigned contract, declaration of trust, and participationagreement, which-so Moore reported-would "becomeeffective" on June 1, thereafter. Moore requested thefund's administrator to "set up the necessary procedures"with Respondent partnership for pension participation.This meant, so Complainant Union's business repre-sentative testified, that Fund Administrator Percy, withinthe fund's Washington, D.C., headquarters, was being re-quested to send Respondent report forms for future use,within which to report any hours worked-monthly-bypartnership employees. While a witness, Moore declaredthat such written notices directed to Pension Fund per-sonnel were required with respect to contract signatories.but that he did not believe Respondent would immedi-ately have workers for whom contributions would be re-quired.Complainant Union's business representative could nottestify, from personal knowledge, with respect to wheth-er Pension Fund representatives ever sent Respondentany report forms thereafter, or whether they communi-cated otherwise, with Respondent partnership. AndMoore conceded that-throughout 1975's remainingmonths-he never revisited Respondent's headquarters;that he personally received no communication from Re-spondent's management representatives; and that no rep-resentative of Complainant Union received any reportsfrom Contractors Association representatives, or memberfirms, regarding Respondent's presumptive noncompli-ance with contractual commitments.More particularly, Moore testified that, during themonths in question, he personally received no telephonecalls from Respondent partnership regarding any ques-tions which they might have had; that no partnershipemployees communicated with him, relative to contractgrievances; and that no member of Complainant Union'sclerical staff ever notified him that Clark or Rayner hadtelephoned.Moore did recall two telephone conversations with aunion member, one McCabe, then in Respondent'semploy following a prior priod of service with a differ-ent, contractually covered firm. Sometime during Octo-ber or November 1975, Moore testified, McCabe hadcalled to determine whether he could qualify for benefitsunder Complainant Union's health and welfare fund.Moore had checked; during his return telephone call,McCabe had been notified that he had exhausted his"banked" hours with respect to which fund contributionshad been forwarded by his previous employer, therebyexhausting his health and welfare fund coverage. Ac-cording to Moore, McCabe had never raised a questionwith respect to whether he had accumulated "banked"hours and consequent benefit rights under Respondent'srecently signed contract: Complainant Union's business97 98DI)ICISIONS OF NATIONAL LABOR RELATIONS BOARD[representative concededly had never checked that possi-bility himself-so he testified-because he "believed"that McCabe had joined Respondent partnership's staff insome managerial capacity.Business Representative Moore, when queried furtherwith respect to whether the Automotive Industry's Wel-fare fund-which would, thereafter, be receiving Re-spondent partnership's health and welfare contribu-tions-had ever been requested to send the partnershipmonthly report forms, declared that he had never noti-fied the fund's administrator with regard to Respondent'sadherence to the Contractors Association contract; andthat he had never requested welfare fund personnel tosend Respondent monthly report forms. According toMoore, such a request would merely have required atelephone call, directed to the designated fund's Oakland,California, headquarters; he had been planning a noticeto the Automotive Industry's welfare fund, so heclaimed, sometime in May or June 1976, when Com-plainant Union would presumably have referred work-men to Respondent partnership for that calendar year'sbusy season.In this connection, Complainant Union's business rep-resentative testified-without challenge or contradic-tion-that consistently with their signed contract, bothClark and Rayner were privileged to provide for theirpersonal coverage under Complainant Union's contrac-tual health and welfare progkams; that their privilege inthis connection had been discussed during their May 14conference, previously noted; that both men had de-clared they would consider qualifying for health andwelfare coverage; but that he (Business RepresentativeMoore) had never heard from them, pro or con, withregard to their decision.(2) Respondent's claimed course of conductWhile a witness, Respondent's partner Gordon Raynertestified, consistent with Business Representative Moore'sproffered recollection, that, following their May 14,1975, contract signing, neither Clark nor he receivedpension or welfare fund notices specifying their contribu-tion rates for covered workers, or designating where orwhen contribution remittances should be sent. DuringAugust 1975, so Rayner recalled, some representative ofthe Parking Area Industry Education Fund-which Con-tractors Association solely administered-had telephonedto ask why Respondent's contractually mandated contri-butions for that fund had not been remitted for previousmonths. Respondent's partner had purportedly replied-so his testimony shows-that remittances had not beenforwarded because Respondent had received no legiblecontract copy, and therefore did not know the designat-ed fund's contribution rate. According to Rayner, theEducation Fund's spokesman had then declared that hewould telephone Business Representative Moore andhave him "straighten out" their situation. Respondent'spartner declared that Business Representative Moorenever telephoned to discuss the partnership's EducationFund contribution problem; further, he testified that thedesignated fund's spokesman never called back. For him-self, Rayner concededly never pursued the matter.Further, Rayner testified extensively with regard toseveral telephone calls which he, together with Respond-ent's secretary, purportedly made while seeking to com-municate with Complainant Union's business representa-tive. Respondent's partner testified that he personally tele-phoned three times; that he spoke with a union secretari-al worker on each occasion; and that, during his first twotelephone contacts, he merely left messages requestingComplainant Union's business representative to return hiscalls. Further, Rayner reported a third telephone call,sometime during the latter part of August 1975, duringwhich he had purportedly told Complainant Union's sec-retarial clerk his reasons for calling. According toRayner, he had declared: First, that Respondent couldnot complete forms which the Parking Area IndustryEducation Fund had concededly forwarded sometimepreviously, since those forms contained no informationregarding the designated fund's contractually mandatedcontribution rate, and since Business RepresentativeMoore, despite his purported promise, had allegedlynever supplied Respondent with a legible contract copy;second, that Respondent could not provide partnershipemployees with specific information regarding their con-tractually defined health and welfare benefit coverage,since the firm had never been supplied with Associationcontract copies, descriptive materials wherein the medi-cal benefits provided for covered workers were de-scribed, or statements which reflected the AutomotiveIndustry's welfare fund eligibility which Respondent'spurportedly covered workmen enjoyed.While a witness, Rayner claimed that-following histelephoned description of Respondent's problems-hehad requested copies of Complainant Union's Associationcontract, together with relevant "medical plan" informa-tion. Respondent's partner testified that he was merelyprovided with a booklet thereafter wherein "medicalplan" benefits, which contractually covered workmenmight claim, were described. According to Rayner,Complainant Union's headquarters secretary never senthim a copy of his firm's previously signed contract.When queried further, however, Respondent's partnerconceded that no partnership representative had ever fol-lowed his telephoned request with a followup written re-quest for contract copies directed to ComplainantUnion's business representative or headquarters person-nel.Before this case was heard, Rayner had describedwithin a signed statement a subsequent August or Sep-tember 1975 telephone conversation, during which he(Rayner) had purportedly spoken with ComplainantUnion's business representative; Respondent's partnerhad claimed, within his signed statement, that Moore hadduring their purported conversation set a date when hewould visit Respondent's headquarters to discuss healthand welfare coverage problems, but that his (Moore's)visit had never been consummated. However, whenqueried further, Rayner conceded that his partner, FrankClark, had telephoned Complainant Union's business rep-resentative; that he (Rayner) had not heard the businessrepresentative's side of their conversation; and that hissigned statement's reference to Moore's purported "visit" HAY AREA SEALERS99promise reflected a mere "hearsay" recapitulation ofClark's subsequent report regarding their supposed con-versation.With respect to Employee McCabe's supposed medicalcoverage problems-noted tangentially in Business Rep-resentative Moore's testimony-Rayner purportedly re-called that, sometime during August 1975, McCabe hadreported Complainant Union's failure or refusal to con-firm his rights with respect to current medical benefitcoverage; and that their crew member's report had sub-sequently persuaded Respondent's partners to helpMcCabe satisfy certain current medical expenses, andlater to procure unilaterally some "medical plan" cover-age for their firm's workers. Respondent's partner fur-ther declared that his firm's workers had never beengranted contractually mandated sick leave or vacationprivileges. Bay Area Sealers, so Rayner claimed, had fi-nally formulated its very own sick leave and vacationprograms.(3) SummaryRayner's testimony, with regard to Respondent part-nership's purported contacts with Complainant Union'sbusiness representative following their May 14 contract'sexecution, when compared and contrasted with BusinessRepresentative Moore's proffered recollections, doesreveal some minor conflict. However, their testimonialdifferences may be largely reconciled. My commentswith respect to their possible reconciliation will be subse-quently detailed within this Decision.(4) Respondent's postcontract businessPreviously within this Decision, references have beenmade to Rayner's testimony that before his partner,Frank Clark, signed Complainant Union's proffered con-tract they had discussed the partnership's prospect withregard to work on further 1975 contract projects; Re-spondent's partner, so his proffered recollections show,substantially conceded that their firm's future contractprospects had not been specifically canvassed. Raynerand Clark had mentioned their "few ...small" currentprojects, presumably scheduled for completion within 2weeks.In fact, Respondent partnership was contemporaneous-ly submitting bids with respect to various publiclyfunded projects within its business field. During May1975, several bids ("probably a couple") were or hadbeen filed; during the following month "probably" sixbids were submitted. Respondent partnership submitted 6more bids in July, and 15 or 20 during August, plus 10more within the month which followed. Rayner specu-lated that "probably" one-third of his firm's bids hadbeen successful, resulting in various June, July, andAugust contract awards. Work on these publicly fundedprojects-so Respondent's partner declared-had kepthis firm continuously busy between June I and Novem-ber 1975, when Respondent partnership had concededlysuspended contract performance-turning, instead, to re-quired equipment repairs. (Rayner's testimony furtherwarrants a determination that within the 6-month periodnoted Respondent had concurrently completed various"private" projects, when not preoccupied with publiclyfinanced contracts.) Within the period noted, Respondentpartnership's various crews had worked on contractswith a cumulative gross value of several hundred thou-sand dollars. While a witness, Rayner provided twospeculative "estimates" regarding their value. At onepoint, he declared that Respondent partnership had com-pleted $400,000 worth of contract projects; subsequently,he claimed that Respondent's workmen had completedcontract projects worth $560,000, cumulatively.More particularly, Rayner cited two publicly funded(projects completed during July and August 1975 for thecity of Newark, California, and Napa County specifical-ly) which had each generated $18,000 in gross contractremuneration for Respondent partnership. None of hisfirm's further 1975 projects had been concerned withcontracts worth more than $15,000, separately consid-ered.While a witness, Rayner declared. credibly and with-out contradiction, that within Respondent's field some 70percent of gross contract remuneration would be spentfor materials; that 22 percent would be required to satis-fy any given contractor's labor costs plus "overhead" ex-penses; and that 8 percent would, normally, constitutenet profits. (With respect to his testimonial speculationthat Respondent's various June-November 1975 contractprojects had produced a $400,000 gross, Respondent'spartner declared that $32,000 would therefore have con-stituted Respondent partnership's profit, for the perioddesignated.) Throughout this period, Respondent's pro-jects had been completed with crew complements whichvaried in size. According to Rayner, the firm's normal"average" crews had compassed 7 workers; 10 workmenhad been required for the partnership's largest crew.Considered in totality, the present record warrants adetermination, that Respondent's partners never notifiedComplainant Union's business representative within the6-month period noted-that subsequent to May 14 theirfirm had received late spring and summer contractawards sufficient in size and number to permit a continu-ation of normal, full-time business operations throughoutthe calendar year's conventional busy season.3. Complainant Union's Association contractrenewalMeanwhile, sometime in June 1975 presumably, Com-plainant Union had dispatched form letters, directed to"all [signatory] contractors" privy to that organization'smaster 1973-75 contract; therein, such signatory contrac-tors were notified of Complainant Union's desire to"open the contract" for negotiations. In relevant part,Complainant Union's letter read as follows:In accordance with Article XVII [sic] Duration ofAgreement, of the Collective Bargaining Agree-ment headed:HAY AREA SEALERS 99 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDWORKING AGREEMENT EFFECTIVEOCTOBER 1, 1973by and betweenPARKING AND HIGHWAY IMPROVEMENTCONTRACTORS ASSOCIATION, INC.andAUTO, MARINE AND SPECIALTYPAINTERS UNION NO. 1176MISCELLANEOUS MAINTENANCEPAINTERS UNION LOCAL NO. 1873andSUCH OTHER LOCAL UNIONS OF THEBROTHERHOOD OF PAINTERSTHROUGH NEGOTIATIONS AND HAVINGJURISDICTION GRANTED BYTHE BROTHERHOOD OF PAINTERSBECOMING PARTY TO THIS AGREEMENT.and signed by Gerson Ribnick for the Associationand Leslie K. Moore for the Unions and individualemployers who have become signatory individually[sic]. Likewise be advised that this opening doesnot, nor can it be interpreted as a termination of theagreement [sic].Complainant Union further suggested that a July meet-ing should be held "with the Association and its mem-bers and any or all of the nonmembers of the Associ-ation" contractually bound, during which proposals forcontractual amendments could be reciprocally submitted.Negotiations thereafter, during August and September,were suggested so that a contractual consensus "prior toOctober 1, 1975" might be reached.The designated letter's reference to article XVII, "Du-ration of Agreement," reflected a typographical error.Clearly, article XVI was meant. Readers of this Deci-sion, however, should further note that the letter's firstpurported "sentence" cannot be parsed; it consists ofnothing but a lengthy, descriptive prepositional clause,with no proper subject, verb, or grammatical objectstated. While a witness, Business Representative Mooredeclared, however, that Complainant Union had intendedproper notice to signatory contractors that their contractshould be considered "open for negotiations" concernedwith modifications merely. And the record, considered intotality, suggests that Complainant Union's letter was re-alistically thus construed.A copy of Complainant Union's form letter, bearing atypewritten July 15, 1975, date, was dispatched to Re-spondent partnership; the record, herein, reflects a stipu-lation by Respondent's counsel that Frank Clark re-ceived the letter on July 21, thereafter.Article XVI, within the Association's multifirm 1973-1975 contract, had provided for that contract's continu-ance "from year to year thereafter" unless "either party"privy thereto provided the other party with writtennotice "during the month of June preceding any anniversa-ry date commencing with 1975" regarding its desire tomodify or terminate their contract. Changes in wages orconditions thereafter were to become effective October1, within the calendar year during which consensus hadbeen reached. As previously noted, however, article XVIcontained a further provision, which read as follows:Notwithstanding the above provisions, and duringthe term of this agreement, including any automaticrenewals or extensions thereof, the Employer agreesthat any contract amendments or conditions orwages or hours negotiated with the Industry shallbecome applicable to and a part of this Agreementas of the same effective date.With this contractual language in mind, readers of thisDecision should note that, before Respondent's partnerFrank Clark received Complainant Union's July 15 letter,no partnership representative had given ComplainantUnion notice "during the month of June preceding" theircontract's designated 1975 anniversary date, specifyingRespondent partnership's desire for their contract's modi-fication, amendment, or termination. Further, so far asthe record shows, Complainant Union received no verbalor written response, from any partnership representative,regarding its July 15 notification letter.Sometime thereafter, following negotiations whichhave not been detailed for the present record, Complain-ant Union reached a contractual consensus with Parkingand Highway Improvement Contractors Association,Inc., functioning on behalf of its member-employer affili-ates. Their consensus was memorialized within a com-plete "Working Agreement" with an October 1, 1975, ef-fective date, negotiated for a 3-year term. So far as therecord shows, Respondent partnership-through a non-member signatory of the Contractors Association's priorcontract, privileged to submit proposals for contractmodification-never participated in those negotiationswhich preceded the new Association contract's execu-tion; I so find.4. Complainant Union's request for contractcompliancea. July 1976 developmentsEarly in July 1976, Complainant Union's business rep-resentative learned, from the Sacramento Sierra Buildingand Construction Trade Council's secretary, that Sacra-mento County had, pursuant to Respondent partnership'ssuccessful bid, granted the firm a substantial county"road repair" contract. Within the 2-week period whichfollowed, Moore telephoned Respondent several times.He could not, however, reach Frank Clark; Respondent'soffice secretary reported that both Clark and Raynerwere working on partnership projects, and were current-ly unavailable. According to Moore, Respondent's secre-tary was told, during one of their conversations, that:...with the big job going on in Sacramento, itwas time that we should get our contract into oper-ation, and that I had to sit down with Frank Clarkto get the matter going ....In reply, Respondent partnership's secretary, so Moore'scredible, uncontradicted testimony shows, commentedthat Respondent was "just a little" company; finally, she BAY AREA SEALERS101characterized Business Representative Moore's severaltelephone calls as harassment.b. Complainant Union's subsequent communicationswith RespondentOn Monday, July 19, Complainant Union's counsel,pursuant to Business Representative Moore's request,sent Respondent a letter protesting the position, pre-sumptively taken by the firm, that it could not properlybe considered bound pursuant to currently effective col-lective-bargaining commitments. Counsel's letter, in rele-vant part, read as follows:You have apparently taken the position that you arenot presently bound to the current collective-bar-gaining agreement, but that position is in error, be-cause you failed to terminate the previous agree-ment, and it was therefore extended by operation ofcontract and law for two years, until 1978. If yourepudiate this agreement, I have been authorized tofile unfair labor practice charges against your com-pany, and to proceed with all relevant grievances.So far as the record shows, this letter, which Respondentwould presumably have received within a day or two,provoked no response. Having received no reply byFriday, July 23, Complainant Union's business repre-sentative himself sent Respondent a second letter. There-in, he noted that his legal counselor's Monday, July 19letter had presumably been ignored. Moore's communi-cation continued as follows:I therefore request and demand that we move toStep 2, Article 10 and request a meeting in myoffice at 10:00 a.m. Tuesday, July 27, 1976, atwhich time I shall have parties representing labor inattendance and you have the obligation to have two(2) employers present that are not owners or em-ployees of your firm. So that we may proceed withthe settlement of the grievance that has been sub-mitted to you.Respondent's partners were further notified that a failureof response on their part, with respect to Moore's re-quest and demand, would cause Complainant Union'scounsel to file Board charges no later than Wednesday,July 28, thereafter.On Monday, July 26, presumably following Respond-ent's receipt of Business Representative Moore's July 23letter, the firm's secretary and Moore had a telephoneconversation. (The record reflects a testimonial conflictwith regard to which party initiated the call; for presentpurposes, no resolution of this conflict seems required.)Respondent's office secretary reported Rayner's absencefrom the city; she declared that he would, therefore, beunable to attend Moore's Tuesday, July 27, grievanceconference, but could arrange to be present, sometimethereafter, should their conference date be rescheduled.Complainant Union's business representative mentionedvarious complaints-which he had purportedly receivedfrom union members-with regard to Respondent'srecent procurement of several substantial contractawards. The partnership's secretary noted a denial, how-ever, reiterating her prior contention that Respondentmerely maintained a relatively "small" business. Further,she promised to support her contention with a specificrecapitulation of Respondent's contract situation.After their conversation, Respondent's secretary dis-patched a letter directed to Complainant Union's businessrepresentative. Therein, she listed some 33 public con-tract projects, with respect to which bids had been solic-ited. She reported that Respondent had submitted bidswith respect to 32 projects, but had received merely 6contract awards.When queried during this case with regard to hisfirm's 1976 business, Rayner testified that Respondent'ssix contract awards had been received during the year'slate spring and early summer months; that the firm's firstcalendar year project, performed for the city of Pied-mont, had been commenced during late May 1976; andthat work on Respondent's largest public project, forSacramento County, had begun during July, thereafter,relatively early. While a witness, Rayner contended thatfour of Respondent's six listed 1976 projects had consti-tuted the partnership's first "substantial" jobs since thefirm's February 1975 Denver Meat Company project,previously noted.5. Litigation chronologya. Complainant Union's unfair labor practice chargeOn Monday, July 26, Complainant Union's counselfiled the initial charge which initiated the present pro-ceeding. Therein, Respondent was charged with 8(a)(1),(3), and (5) violations "within the last six months imme-diately preceding" counsel's charge, because it had "re-pudiated" its collective-bargaining contract with Com-plainant Union herein.b. Complainant Union's petition to compel arbitrationOn August 19, 1976, while the Board's Regional Officewas presumably investigating the Complainant Union'spreviously filed charge, the organization's counsel filed apetition to compel arbitration with the United States dis-trict court, directed to Respondent herein.The petition, docked as Case C-76-1752-LHB, wasfiled consistent with Section 301 of the Labor Manage-ment Relations Act, 61 Stat. 156, 29 U.S.C. §185. There-in, Complainant Union charged "Bay Area Sealers, Inc,"with several 1973-1975 contract violations. Specifically,Respondent was charged with (1) failure to use contrac-tually mandated hiring procedures; (2) failure to makecontractually required trust fund contributions; (3) failureto pay contractually defined wages; and (4) further con-tract violations. Complainant Union further claimed thatRespondent had refused its demand with respect to proc-essing grievances-bottomed upon these contract viola-tions-through their contractually defined arbitrationprocedure. Some court directive, compelling Respondentto cease its refusal to arbitrate with regard to the mattersdesignated, was requested. (My factual determinationsherein with regard to Complainant Union's petition, to-gether with its subsequent disposition, derive from a stip-ulation proffered for the record, documentary materialA AREA SEALERS lot 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived in connection therewith, and relevant districtcourt records, with respect to which I have taken officialnotice.) Thereafter, on August 20, the district courtjudge signed an Order To Show Cause, with respect toComplainant Union's petition. Various documentary sub-missions were subsequently prepared for the districtcourt judge's consideration; two hearings were conduct-ed, on September 10 and November 5, 1976, respective-ly. Therein, Bay Area Sealers contended and sought toprove that Complainant Union itself had previously "re-pudiated" their negotiated contractual consensus througha denial of contractual benefits for company workmen:consequently, Respondent contended, no contract couldbe considered currently viable, pursuant to which arbi-tration might be compelled. Complainant Union prof-fered no testimony calculated to counter Respondent'sfactual claim that their contract had been "repudiated"or "abandoned;" union counsel rested their defense,rather, upon threshold legal contentions that Respond-ent's contract "repudiation" claim raised questions whichshould be reserved solely for their contractually desig-nated arbitrator's consideration, rather than for districtcourt consideration, preliminary to that arbitrator's con-sideration of Complainant Union's substantive contractviolation charges.c. Subsequent developmentsOn December 8, 1976, following Complainant Union'sfinal November 10 submission of its petition to compelarbitration, for district court consideration, union counselfiled a first amended charge with the Board's RegionalOffice herein. Respondent was charged, therein, with8(a)(l) and (5) unfair labor practices "since on or aboutJune, 1976, and continuing to date" through its unilateralfailure to enforce and comply with contractual collec-tive-bargaining commitments.On December 9, however, the district court judgeissued findings of fact and conclusions of law with re-spect to Complainant Union's Section 301 petition. Inrelevant part, the district court judge found that Com-plainant Union had indeed "repudiated and breached" itscollective-bargaining contract with Respondent herein,by a continuing course of conduct which had "effective-ly abandoned" their contractual consensus. The judgeconcluded that:(1) there is no collective bargaining agreement ineffect between Bay Area Sealers and the Auto,Marine & Specialty Painters Union, Local 1176. (2)Petitioner is not entitled to compel arbitration.A judgment dismissing Complainant Union's petition,bottomed upon these conclusions, was subsequently en-tered. Nevertheless, on December 10, the General Coun-sel's formal complaint herein, bottomed upon Complain-ant Union's revised 8(a)(l) and (5) charges, was promul-gated and duly served.Late in January 1977, Complainant Union filed atimely notice of appeal from the district court judge'sfindings of fact, and conclusions, and consequent judg-ment. When the present Board case came on for hearingbefore me, Complainant Union's appeal with respect toits petition to compel arbitration was still pending beforethe Court of Appeals for the Ninth Circuit.C. Discussion and Conclusions1. Preliminary statementa. Contentions of the partiesWith matters in this posture, the General Counsel's po-sition, challenging the propriety of Respondent's courseof conduct, should be comprehensively restated. Essen-tially, the General Counsel's representative contends firstthat Respondent became a nonmember contract signato-ry, privy to Complainant Union's then-current 1973-75Association agreement, on May 14, 1975, when Respond-ent's partner Frank Clark signed a contract copy. (In thisconnection, the General Counsel's presentation reflects aconcession that despite Clark's failure to designate hissignature's date the partnership's contractual commit-ment did carry a nominal effective date, June 1, 1975.The General Counsel contends, however, that Moore,Clark, and Rayner negotiated a verbal "side agreement"pursuant to which Complainant Union consensually"agreed" that their contract's complete effectuationwould be delayed, pending Respondent's receipt of somesubstantial contract awards.) Secondly, the GeneralCounsel contends that Respondent's short-term contrac-tual commitment was "automatically renewed" thereaf-ter, when both parties subsequently failed to request theircontract's modification or termination (during June 1975specifically) pursuant to article XVI's provisions therein.In this connection, the General Counsel's representa-tive notes within his brief that pursuant to article XVI,section 2, "contract amendments or conditions or wagesor hours" negotiated by "Industry" spokesmen withComplainant Union herein, were to become "applicableto and a part of' the partnership's contract. Accordingly,the General Counsel contends that when ComplainantUnion subsequently negotiated a new 3-year Associationcontract (with an October 1, 1975, effective date), Re-spondent became committed, pursuant to ComplainantUnion's revised and renewed commitments, for that con-tract's full 1975-78 term. This contention may be legallysound. For present purposes, however, no determinationneed be made with respect to whether Respondent's con-tractual commitments were really "continued from yearto year" because it failed to give some June 1975 notice,or whether the firm became retroactively bound, for a 3-year contract term, concurrently with comparable Asso-ciation commitments subsequently negotiated.Thirdly, the General Counsel contends that Complain-ant Union's postponement of complete effectuation, withrespect to Respondent's contractual commitments, de-rived from their "side agreement" and reflected no "re-pudiation" or "abandonment" with respect to Respond-ent's contractual privity. Thus, so the General Counselcontends, Respondent partnership's ultimate refusal toconcede Complainant Union's contractually groundedrecognition claims, coupled with the firm's failure tomake contractually mandated health and welfare andpension contributions, while formulating and pursuing BAY AREA SEALERS103separate fringe benefit programs, constituted a refusal tobargain, statutorily proscribed.Respondent's counsel herein substantially concedes thepartnership's May 14, 1975, contractual commitment,though he claims his clients had then consensually nego-tiated a June I effective date; the partnership, however,categorically denies any verbal "side agreement" pursu-ant to which the designated contract's complete "effectu-ation" would be deferred. In this connection, Respond-ent's contention that Clark's signature merely reflected atentative commitment-conditioned upon some type ofvote within the partnership's crew complement whichComplainant Union would conduct thereafter-has beenrejected. Previously within this Decision, I have foundRespondent's contention lacking in persuasive recordsupport.Instead, Respondent claims, contrariwise, that Com-plainant Union has unilaterally refrained from pressingfor their agreement's effectuation for more than a year;the labor organization's laches, so Respondent contends,should be considered sufficient to signify its decisive "re-pudiation" or "abandonment" of their putative contract.Specifically, Respondent contends that ComplainantUnion's business representative never provided a legiblecopy of their agreement, despite Rayner's timely verbalrequests; that Moore never provided requested "informa-tion" with regard to Respondent's contractual rights andresponsibilities; and that Coriplainant Union's contrac-tually designated trust funds never required contributionsor provided fringe benefit coverages, purportedly negoti-ated for Respondent's workmen.Notably, Respondent makes no contention now thatComplainant Union lacked majority support (within thepartnership's employee complement) when Clark signedits proffered Association contract. Further, no conten-tions have been proffered herein either that ComplainantUnion subsequently lost its majority representative status,or that Respondent partnership currently possesses somereasonable ground for doubt with regard to ComplainantUnion's continued majority designation. While a witness,Rayner did testify that-shortly following ComplainantUnion's July 1976 demand for contract compliance-hepolled Respondent's 14-member crew, discovering there-by that "none" currently desired union membership.However, Complainant Union was never notified withregard to Respondent's purported discovery; nor haveRespondent's partners contended herein that Rayner'spoll supports their claimed release from ComplainantUnion's contract. For present purposes, therefore, noquestion with regard to Complainant Union's continuedrepresentative status requires resolution. Should Re-spondent's proffered contract "repudiation" contentionbe found meritorious, no determination with regard toComplainant Union's purportedly contemporaneous lossof majority representative status would be required. Paripassu, should Respondent's specific contention be reject-ed, possible claims that Complainant Union can nolonger demonstrate majority support-belatedly prof-fered, because based upon discoveries made during theircontract's presumptively renewed term-could not beconsidered timely. Cf. Hexton Furniture Company, 111NLRB 342, 344 (1955), in this connection.In short, Respondent's defense herein derives solelyfrom its contention, consistently maintained, that Com-plainant Union's deliberate or negligent failure to requireany contractual compliance warranted their purportedcontract's nullification.In support of Respondent's factual contention thatComplainant Union herein-subsequent to their collec-tive-bargaining contract's negotiation-had "repudiated"and "breached" whatever consensual commitments thatdocument purportedly memorialized, counsel argues thatthe United States district court's disposition of Complain-ant Union's petition to compel arbitration should be con-sidered determinative, consistently with resjudicata prin-ciples. And, as persuasive precedent arguably supportiveof this proposition, Respondent's counsel cites a NinthCircuit Court of Appeals decision. .L.R.B. v. Walter E.Ieyman d/b/a Stanwood Thriftmart, 541 F.2d 796, 800(9th Cir. 1976) (designated Heyman hereinafter), whereincourt enforcement, with respect to Walter E. Heyman, d/b/a Stanwood Thriftmart, 216 NLRB 852 (1975) (desig-nated Stanwood Thriftmart hereinafter), was denied.Within its decision, the court of appeals declared that:...The crux of the matter is what effect the Boardmust give a United States District Court judgmentwhich is antithetical to the Board's subsequent de-termination regarding the validity of a collective-bargaining agreement. The continued existence of acontract previously rescinded by the court was apremise of the Board's findings.......Our concern, however, is with the Board hold-ings relative to the existence of the contract, as thecontract underlies these [previously detailed] find-ings of unlawful conduct....We are of the opinion that the jurisdictional grantwithin 301 carries with it both the powers necessary toenforce judgments and to give judgments effect in suchquasi-judicial forums as the NLRB, through the appli-cation of such doctrines as res judicata or collateral es-toppel ...Although the authority of the Board to deal withan unfair labor practice which also violates a collec-tive-bargaining agreement is not displaced by §301,the Board's authority does not supplant the jurisdic-tion of the courts. .. .An implicit collateral attack,launched through the filing of charges premised onthe contract, may not be entertained by the Boardunder the guise of different policy consider-ations.When a judgment is pleaded in another jurisdic-tion, the question is whether the judgment is res ju-dicata, and where the judgment determines a rightunder federal statute, "that decision is 'final until re-versed in an appellate court, or modified or setaside in the court of its rendition."' ...The Boardwas faced with the same parties: essentially theBAY AREA SEALERS 103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame contract issue, albeit implicitly, that existed inthe district court; the same Union arguments; andthe presence of a judicially decreed rescission. Tofail to give any effect to the district court's judgmentwould here render 301 nugatory and defeat the inten-tions of Congress that alternative forums be availableand that contract violations be left "to the usual proc-esses of the law" ...The Board's authority ...does not extend in thefirst instance to contract litigation, nor does theBoard itself have requisite jurisdiction, as would acourt of appeals, to waive a judicial doctrine suchas res judicata ....In the absence of a valid contract, by virtue ofthe district court judgment of rescission, repudiationand refusal to negotiate could not constitute unfairlabor practices. [Emphasis supplied.]Relying upon these decisional pronouncements, Re-spondent's counsel would have the Board consider itself"bound" by the district court's determination, previouslynoted that "there is no collective-bargaining agreementin effect" between Complainant Union and Respondentpartnership.In reply, the General Counsel argues that-where thesole question before this Board is whether Respondent'sconduct flouted Section 8(a)(5)'s prohibition-only theBoard initially has the jurisdicton to make that determi-nation. Stanwood Thriftmart, supra at 853. And, the Gen-eral Counsel cogently suggests, that, while the Board'sStanwood Thriftmart decision was denied enforcement,administrative law judges are nevertheless required toapply such established Board precedents, which theBoard or the Supreme Court have not reversed. FordMotor Company (Chicago Stamping Plant), 230 NLRB716, 718, fn. 12 (1977); Peter Paul, Inc., 185 NLRB 281,289 (1970); Iowa Beef Packers, Inc., 144 NLRB 615, 616(1963); Novak Logging Company, 119 NLRB 1573, 1575-76 (1958); Insurance Agents' International Union, AFL-CIO (The Prudential Insurance Company of America), 119NLRB 768, 773 (1957); cf. Sierra Development Companyd/b/a Club Cal-Neva , 231 NLRB 22, 23, fns. 4, 5 (1977).In short, the General Counsel contends-consistent withthe Board's Stanwood Thriftmart decision-that, despitethe conceivably persuasive thrust of the Ninth Circuit'ssubsequent Heyman rationale, the district court's disposi-tion of Complainant Union's petition to compel Respond-ent's submission to arbitration should not be considereddeterminative herein with respect to the question of Re-spondent's continued commitment; that the presentrecord, considered in totality, preponderantly warrants afactual conclusion that Respondent was, throughout theperiod material herein contractually bound; and that Re-spondent's refusal to acknowledge, honor, implement, orcomply with its contractual obligations therefore consti-tuted a refusal to bargain, statutorily proscribed.b. Questions presentedClearly, with matters in this posture, the parties havejoined issue with respect to some significant thresholdquestions. Since Respondent's primary res judicata con-tention-should it be found meritorious-would presum-ably be dispositive of the General Counsel's claim thatRespondent's course of conduct flouts a currently viablecontract, and therefore merits Board proscription, thatcontention together with Respondent's supportive pres-entation merits detailed consideration.First: The significance of the Stanwood Thriftmart (de-cision-wherein this Board refused to consider a previ-ously rendered district court judgment controlling, withrespect to its disposition of matters within its statutoryjurisdiction-must be weighed. Should that decision beconsidered the clearly "established Board precedent"which I must "apply" herein when contemplating Re-spondent's proffered res judicata contention? The Gener-al Counsel so contends; I have not, however, been per-suaded.In Stanwood Thriftmart, this Board refused to consideritself bound by a prior court order which "purported torescind" the particular contract which, so the GeneralCounsel contended, Walter E. Heyman had, without war-rant, flouted. The Board, however, noted that the districtcourt's directive, proffered for its consideration, hadbeen bottomed upon a subsidiary judicial determinationthat the concerned labor organization, before the court,had at material times lacked majority status; mindful ofthis, the district court had concluded that the executionof that labor organization's challenged contract, togetherwith its subsequent enforcement, had involved statutoryunfair labor practices. In short, the district court's favor-able judgment, with respect to Stanwood Thriftmart'sprayer for contract rescission, had clearly derived fromthe court's application of statutory, Board-defined laborrelations law. With respect to matters completely suscep-tible of determination within its statutorily defined juris-dictional sphere, the Board declared that its formal "de-termination on the merits" should stand regardless ofprior decisions, conceivably in conflict therewith, whichdistrict courts might render in Section 301 suits. SeeStanwood Thriftmart, supra at 853, fn. 5, in this connec-tion.The present case, however, raises a different question.The particular district court decision which Respondentpartnership proffers as determinative herein, derives fromfactual determinations and conclusions reached and de-clared within the broader parameters of general contractlaw. In Smith v. Evening News Association, 371 U.S. 195,197-200 (1962), the Supreme Court held that the Board'sjurisdiction to deal with unfair labor practices which alsoviolate collective-bargaining contracts is not exclusive,and does not destroy district court jurisdiction in Section301 suits, with respect to contractual breaches. Inter alia,however, the Court noted that, "If, as Respondentstrongly urges, there are situations in which serious prob-lems will arise from both the court's and the Boardhaving jurisdiction over acts which will amount to anunfair labor practice, we shall face those cases whenthey arise." See, in this connection, 11 Leg. Hist. 1043(LMRA, 1947) (Remarks of Senator Murray). The pres-ent case may conceivably present such a problem. Fur-ther, see Amalgamated Association of Street, Electric Rail-way & Motor Coach Employees of America v. Lockhart,403 U.S. 274, 298, 300-301 (1971), in this connection. BAY AREA SEALERS105Compare National Rejectors Industries v. United Steel-workers of America, 562 F.2d 1069 (8th Cir. 1977). Withthe coordinate jurisdiction of this Board and Federal dis-trict courts in Section 301 cases thereby confirmed, Re-spondent's resjudicata contention herein really raises thisquestion: When determining whether a particular re-spondent's conduct constitutes a proscribed unfair laborpractice, must this Board give consideration or deferenceto a previously rendered district court decision concernedwith a factual predicate basic to the Board's final unfairlabor practice determination, whenever that court decisiondisposes of matters clearly within the court's Section 301 ju-risdictional competence and not within the Board's exclusivecompetence -e.g., questions concerned with a contract'scontinued viability or proper construction? More particu-larly: When such a court decision exists, must this Boardconsider it part of the record from which a final unfairlabor practice determination should be derived; and, ifso, should that court decision be given determinativeweight-consistent with res judicata or collateral estoppelprinciples-or need the Board merely consider it?My research to date reveals no Board decision-ren-dered since Section 301's passage-wherein these specificquestions have been confronted or determined. In short,despite the General Counsel's contrary suggestion, Ihave found no recent "established Board precedent"clearly relevant herein, which, on its face constrains myrejection of Respondent's res 'udicata contention withoutfurther consideration.2. Respondent's resjudicata contentiona. Res judicata or collateral estoppelRespondent's counsel, within his formal answer, pleadsthe district court's judgment with respect to ComplainantUnion's petition to compel arbitration previously notedas "binding upon the Administrative Law Judge of theNational Labor Relations Board" consistently with resjudicata principles. Strictly speaking, however, that doc-trine may not be properly applicable.Conventionally defined, the doctrine provides that "anexisting final judgment rendered upon the merits, withoutfraud or collusion, by a court of competent jurisdiction, isconclusive of causes of action and of facts or issues there-by litigated, as to the parties and their privies, in all otheractions in the same or any other judicial tribunal of con-current jurisdiction." (Emphasis supplied.) 46 Am. Jur. 2d558, "Judgments," section 394 f. These prerequisite cri-teria conceivably may not have been satisfied, with re-spect to the district court judgment now under consider-ation. That district court judgment, which Respondentherein proffers as determinative-though currently both"viable" and "final" since it has neither been vacated noras yet reversed-has been appealed. It was appealedbefore this Board case was heard, particularly because ofthe court's presumptive rejection of Complainant Union'splea challenging its jurisdiction of the subject matter.Though clearly reflective of the district court judge'sdispositive concurrence with Respondent's testimoniallysupported contract "repudiation" or "abandonment" con-tention, proffered to counter Complainant Union's peti-tion, the court's decision merely suggests a sub silentio re-jection with respect to Complainant Union's replicatoryplea. And, finally, the General Counsel may arguably beconsidered a nonconcerned "stranger to the judgment"which the district court rendered, rather than Complain-ant Union's privy, bound thereby.Respondent's counsel herein proffers the districtcourt's determination with which we are concerned, notto preclude the General Counsel's relitigation of Com-plainant Union's contractual "arbitration" demands, butto preclude relitigation-within the present statutoryBoard proceeding-with respect to certain underlyingfac-tual matter and legal questions resolved, specifically, orby necessary implication, through the district court's dis-position. Judgments proffered in subsequent litigation forsuch purposes have been described as proffered for "col-lateral estoppel" purposes. Research suggests, however,that courts have frequently discussed resjudicata and col-lateral estoppel doctrines interchangeably, when disposingof so-called claim preclusion and factual issue preclusionquestions. United States v. Utah Construction & MiningCompany, 384 U.S 394, 421-422 (1966); Commissioner ofInternal Revenue v. Sunnen, 333 U.S. 591, 597-598(1948). See Cromwell v. County of Sac, 94 U.S. 351, 352(1876); Independent Petroleum Workers of America, Inc. v.American Oil Company, 324 F.2d 903 (7th Cir. 1963).Indeed, one court has commented that, when a partyfinds himself barred from relitigating some matter, it canmake little difference to him by what name the lethaldoctrine is called. 46 Am. Jur. 2d 564, "Judgments," sec-tion 397. Herein, therefore, both terms will be employedwithout regard for fine distinctions.b. Collateral estoppel in Board proceedingsAny resolution of Respondent's contention with regardto the purportedly preclusive significance of the districtcourt's dismissal of Complainant Union's petition mustbegin with the statute. Inter alia, Section 10(a) thereinprovides that:The Board is empowered ...to prevent anyperson from engaging in any unfair labor practice..This power shall not be affected by any othermeans of adjustment or prevention that has been ormay be established by agreement, law, or otherwise.Consistent with this statutory provision, the SupremeCourt has held that Federal district courts lack any juris-diction to prevent or preclude constitutionally permissi-ble Board proceedings directly through injunctive pro-ceedings. Myers v. Bethlehem Shipbuilding Corporation,303 U.S. 41, 48 (1938). Query: May parties concernedwith some resolution of factual or legal questions-prop-erly determinable in Board proceedings conductedwithin this Agency's statutorily defined jurisdictionalsphere-preclude de novo Board determinations with re-spect to such questions, indirectly, by procuring decisionspurportedly dispositive with respect thereto, rendered incollateral proceedings by courts functioning clearlywithin their general sphere of jurisdictional competence?Before Section 301's passage, the Board, relying uponthe statutory provision previously noted, held consistent-ly that court judgments or decrees. rendered in collater-BAY AREA SEALERS 105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDally related suits between private parties, would not beconsidered dispositive in Board proceedings, subsequent-ly maintained. See, e.g., South Atlantic Steam Ship Com-pany, 12 NLRB 1367, 1369, fn. 2 (1939), enfd. 116 F.2d480 (5th Cir.); Williams Manufacturing Company, 6NLRB 135, 143-144 (1938); National Electric ProductsCorporation, 3 NLRB 475. 500-503 (1937). Further, com-pare M & M Woodworking Company, 6 NLRB 372, 373,381-382 (1938), set aside 101 F.2d 938 (9th Cir.). Thecourt of appeals, therein, though it reversed the Board'sdecision on the merits, made no reference to a Federaldistrict court decision which had been proffered for theBoard's consideration as determinative or persuasive.The Board's refusal to consider a previously renderedcourt decision preclusive, with respect to matters withinits statutorily defined jurisdictional competence, was nei-ther judicially challenged, nor rejected. See, generally, 2Davis, "Administrative Law Treatise," sec. 18.11, in thisconnection.Since the Labor Management Relations Act's passage,several Ninth Circuit Court of Appeals' decisions havebeen rendered-consistent with the principle set forth inUnited States v. Utah Construction and Mining Company,supra-holding that factual determinations reached inBoard cases should be considered res judicata in subse-quent court proceedings, and that collateral estoppel doc-trines preclude the relitigation therein of factual ques-tions previously decided in firly conducted Board mat-ters. Paramount Transport Systems v. Chauffeurs, Team-sters and Helpers Local 150, IBT, 529 F.2d 1284 (9th Cir.1976); Mead's Market v. Retail Clerks International Asso-ciation Local Union No. 839, AFL-CIO, 523 F.2d 1371(9th Cir. 1975); Paramount Transport Systems v. Chauf-feurs, Teamsters and Helpers, Local 150, IBT, 436 F.2d1064, 1065-66 (9th Cir 1971); see Davis, AdministrativeLaw of the Seventies, sec. 18.02, p. 428. See, also,Edward D. Sultan Company, Ltd. v. Miscellaneous ServiceWorkers, Drivers and Helpers, Local 427, 95 LRRM 3081(June 6, 1977, D.C. Hawaii); and Eazor Express, Inc. v.General Teamsters Local 326, IBT, 388 F.Supp. 1264(D.C.Del. 1975). These decisions, however, do not neces-sarily provide persuasive precedential support for res ju-dicata governance in reciprocal situations. 2 Davis, Ad-ministrative Law Treatise, sec. 18.11, p. 623. Therein,Professor Davis notes that:..[once] the allocation of power to the agencyhas been established, the agency's determinationmay be res judicata for purposes of a later judicialdecision, but a judicial decision is likely not to beres judicata for purposes of a later administrativedecision. Thus, in Washington Terminal Co. v. Bos-well, [124 F.2d 235 (D.C. Cir. 1941), affd. 319 U.S.732 (1942) by a divided Supreme Court], a carrierwhich had been unsuccessful in a proceeding beforethe National Railroad Adjustment Board was heldbarred from maintaining a suit for a declaratoryjudgment in court on the same question. But inSlocum, General Chairman, Lachawanna DivisionNo. 30, Order of Railroad Telegraphers v. Delaware,Lachawanna & Western Railroad Co., 339 U.S. 239,244 (1950) the Supreme Court declared by way ofdictum: "If a court in handling such a case mustconsider some provision of a collective-bargainingagreement, its interpretation would of course haveno binding effect on future interpretations by the[NRA] Board."Subsequently, the Supreme Court confirmed a properlyauthorized state court's power to compel contractual ar-bitration, with respect to matters cognizable in Boardproceedings and susceptible of determination within theagency's statutorily defined jurisdictional competence.Carey v. Westinghouse Electric Corporation, 375 U.S. 261(1964). The Court reiterated its Smith v. Evening NewsAssociation comment that "the possibility of conflict is nobarrier to resort to a tribunal other than the Board."Nevertheless, it declared that:Should the Board disagree with the arbiter ...theBoard's ruling would, of course, take precedence.... Arbitral awards ...concerning unfair laborpractices may later end up in conflict with Boardrulings .... [Yet] ...[T]he superior authority ofthe Board may be invoked at any time.This, with respect to presumptively dispositive arbitralawards rendered in judicially compelled proceedings.Though not conclusive-with respect to this Board's pu-tatively "superior authority" in situations comparablewith the present matter-the Court's language, quoted,certainly suggests that determinations reached in Section301 court proceedings, or contractually mandated arbi-tration proceedings conducted pursuant to judicial direc-tion, need not be considered dispositive in subsequentBoard matters.Consistent with this view, the Fifth Circuit Court ofAppeals has held-with particular reference to "diamet-rically conflicting orders of a District Court and of theNational Labor Relations Board arising out of a work as-signment dispute" between a concerned employer andtwo competing labor unions-that the Board's jurisdic-tional dispute determination took precedence, and thatthe district court's Section 301 judgment patently in con-flict therewith should be vacated. New Orleans Typo-graphical Union No. 17, International TypographicalUnion, AFL-CIO v. N.L.R.B., enfg. 152 NLRB 587(1965), 147 NLRB 191 (1964); New Orleans TypographicalUnion No. 17 v. N.L.R.B., 368 F.2d 755, 763, 766-767(5th Cir. 1966). The court of appeals did note, however,that since these cases were concerned with a jurisdiction-al dispute the particular situation presented was con-trolled by Section 10(k)'s specific language. In this con-nection, the court declared:We are of the opinion that under the circumstancesthe pending Board proceedings did not preempt theSection 301 jurisdiction of the Court ...Congressis vested with sole power over the jurisdiction ofboth the district court and the Board. In statutes ofequal dignity, it has conferred one power on theCourts and another on the Board. While it couldhave done so, Congress has not enacted that merependency of a charge which could lead to a Section10(k) determination shall stay the hand of the Court BAYAREA SEALERS107in a Section 301 Petition ...We think [the Su-preme Court's Carey v. Westinghouse decision]means filing a Section 301 complaint would not pre-clude Board action .... We are of the opinion, ofcourse, that once the [Board's] determination ismade and becomes final, then it takes precedenceover the Section 301 arbitration proceedings ...When the Board acted, its order was entitled to pre-cedence. Congress definitely intended that a Section10(k) determination should be a permanent settle-ment of the dispute.In short, the Fifth Circuit's decision holds, particularlywith reference to Board determinations in Section 10(k)and Section 8(b)(4)(D) cases, that conflicting districtcourt decisions, previously rendered in collaterally relat-ed Section 301 suits, should not be given res judicata orcollateral estoppel deference. Compare N.L.R.B. v. Team-sters, Chauffeurs, Warehousemen & Helpers, Local o.631, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, AFL-CIO, 403 F.2d667, 670-673 (9th Cir. 1968); and N.L.R.B v. StaffordTrucking, Inc., 371 F.2d 244, 249 (7th Cir. 1966), in thisconnection.Within its previously noted Heyman decision, theNinth Circuit Court of Appeals recognized that, within afactual setting comparable to that which Vew Orleans Ty-pographical Union, supra, presented, Board determinationsmay indeed take precedence over other proceedings. TheCourt, however, declared in relevant part that:Our concern, however, is with the Board holdingsrelative to the existence of the contract, as the con-tract underlies these findings of unlawful conduct.This presents a different question: What considerationmust the Board give to the judgment of rescission?We are of the opinion that the jurisdictional grantwithin Section 301 carries with it both the powersnecessary to enforce judgments and to give judg-ments effect in such quasi-judicial forums as theNLRB, through the application of such doctrines asres judicata or collateral estoppel .... To fail togive any effect to the District Court's judgmentwould here render Section 301 nugatory and defeatthe intentions of Congress that alternative forums beavailable and that contract violations be left "to theusual processes of the law." [Emphasis supplied.]In so holding, the Heyman court concluded, with refer-ence to a case of first impression so far as presently con-cluded research discloses, that the Board's powers do notextend "in the first instance to" contract litigation, andthat the Board lacks "requisite jurisdiction" which wouldpermit a waiver of judicial resjudicata doctrines.Since Respondent's counsel, herein, presses Heyman'spersuasive relevance, that decision's basic rationale clear-ly merits review and critical determination.c. The Heyman case(I) HistoryConsidered retrospectively, the Heyman-StanwoodThriftmart litigation has followed a particularly convo-luted course. It began with a State of Washington superi-or court action, Trust Fund Services v. Walter E. Heymand/b/a Stanwood Thriftmart, wherein a trust fund's assign-ee sued for contractually mandated health and welfareand pension trust fund contributions which had purport-edly become delinquent. Heyman, therein, countered-inter alia-with a defensive contention that the succes-sive contracts which purportedly underlay Trust FundService's claim lacked validity, since the labor organiza-tion privy thereto had not represented a majority of hisemployees when those contracts were signed. While thissuperior court action was pending, the defendant thereinsued the labor organization directly concerned in Federaldistrict court. Walter Heyman. d/ba Thriftmart v. Team-sters Local 38, No. 506-73C2 (filed August 22, 1973).Therein, Heyman sought rescission with respect to theircurrently relevant contract. contending that its concededexecution had involved certain designated unfair laborpractices; his prayer for rescission, therefore, rested uponcontentions similar to those which he had previouslyproffered defensively within the State of Washingtonaction.The State of Washington court thereafter denied Hey-man's motion to withhold further consideration of TrustFund Service's lawsuit pending a Federal district courtdecision with regard to their purportedly underlyingcontract's legality.Eventually, the state court entered judgment for TrustFund Services. The court concluded that upon therecord no conclusion with respect to Heyman's liabilityunder the first of two purportedly successive contractswould be warranted; however, his further defense-thatTeamsters Local 38's most recent contract lacked valid-ity because the labor organization had not represented amajority of his employees when it was signed-was spe-cifically rejected.On May 13, 1974, General Teamsters Local 38, IBT,filed an 8(a)(5) charge with the Board against Walter E.Heyman d/b/a Stanwood Thriftmart; Heyman wascharged, therein, with unilateral refusals to make welfareand pension trust fund payments, and further refusals tobargain-through a notice directed to the labor organiza-tion concerned that he intended to terminate their agree-ment; through his withdrawal of recognition from thatorganization; and through his refusal to negotiate a newcollective-bargaining cbntract. On October 10, 1974, theGeneral Counsel's complaint issued bottomed upon thesecharges; responding, Heyman conceded the course ofconduct with which he had been charged, but still con-tended that his last contract with General TeamstersLocal 38, IBT, had been signed at a time when thatlabor organization had not been designated by a majorityof his employees within the contractually defined bar-gaining unit, and that the agreement was therefore illegaland void.Shortly thereafter, on October 24, 1974, the Federaldistrict court, presumably without reference to the pend-ing Board proceeding, granted Heyman summary judg-ment, with regard to his petition for contract rescission.Inter alia, the court concluded that General TeamstersLocal 38 had not, actually, represented a majority ofAY AREA SEALERS 107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeyman's employees when the challenged contract wassigned; and that, since the Washington Superior Courthad failed to find any prior collective-bargaining con-tract, with respect to which both parties had been privy,there could be no legal presumption that Local 38 hadrepresented a majority of Heyman's workers when theirchallenged contract was signed. Essentially, the Federaldistrict court held that-since the state trial court's deci-sion had established that there had been no prior collec-tive-bargaining contract-Local 38's defense, bottomedupon its contention that Heyman's current contract, con-cededly signed, should be considered valid because thatlabor organization's continued majority status at materialtimes could be legally presumed, was a precluded defense,consistent with "collateral estoppel" doctrine. No appealwas taken from this district court judgment. Thereupon,with respect to the General Counsel's complaint in theBoard proceeding previously noted, Heyman pleadedthat the Federal district court's contract rescissiondecree-since it reflected that court's refusal to find alegal "contractual presumption" with respect to Local38's majority status when the contract challenged thereinwas signed-should preclude any Board determinationthat Local 38 had negotiated a currently valid contractwith Heyman, which the latter had subsequently flouted.On March 4, 1975, this Board rejected Heyman's pre-clusion contentions. Walter E. Heyman d/b/a StanwoodThriftmart, 216 NLRB 852 1975). Responding to theGeneral Counsel's Motion for Summary Judgment, theBoard held: First, that any contract, lawful on its face,raises a presumption that the contracting union had beenthe majority representative when it was signed; second,that this presumption prevails during the designated con-tract's stated term, and thereafter; third, that Section10(b) of the statute precluded Heyman's belatedly prof-fered contention that Local 38 lacked majority statuseither when initially recognized, or when their relevantcontract was signed; fourth, that Heyman could not, nev-ertheless, rely upon the Federal district court's contractrescission decree to overcome the presumption of major-ity status raised by his facially valid contract, since "onlythe Board, initially, has the jurisdiction" to determinewhether Section 8(a)(5) of the statute had been violated.Subsequently, the State of Washington Court of Ap-peals considered Heyman's appeal from the superiorcourt judgment rendered in connection with Trust FundServices' suit for fringe benefit contributions, previouslynoted. Trust Fund Services v. Heyman, 550 P.2d 547, 93LRRM 3081. This tribunal held inter alia, that the statetrial court below had properly refused to consider Hey-man's current contract invalid, for the specific reasonswhich he has proffered in defense: First, because deter-minations with regard to unfair labor practices-whichHeyman had claimed he, together with Local 38, hadcommitted-constitute "exclusively a function of theFederal system" pursuant to statute, citing San DiegoBuilding Trades Council v. Garmon, 359 U.S. 236, 244(1959); second, because Heyman's defensive contention(proffered more than 6 months after the relevant con-tract's execution) had been tardily pressed since Section10(b) of the Act would have barred its consideration inBoard proceedings. The state court of appeals citedLocal Lodge No. 1424, International Association of Ma-chinists, AFL-CIO v. N.L.R.B., 362 U.S. 411 (1960), inthis connection.Meanwhile, however, this Board had petitioned theNinth Circuit Court of Appeals for enforcement of itsStanwood Thriftmart order, previously noted. On July 21,1976, the court of a appeals declined to enforce theBoard's order, setting forth its rationale within the deci-sion previously noted herein. N.L.R.B. v. Walter E.Heyman d/b/a Stanwood Thriftmart, 541 F.2d 796 (9thCir. 1976). Noting that General Teamsters Local 38 hadnot appealed the Federal district court's summary judg-ment order, the court of appeals declared in relevant partthat:..Where the judgment determines a right underFederal statute, ". ..that decision is 'final until re-versed in an appellate court, or modified or setaside in the court of its rendition."'Accordingly, the Ninth Circuit concluded that the Boarderred when it failed to give "any effect" to the districtcourt's judgment, since that failure:...would here render Section 301 nugatory anddefeat the intentions of Congress, that alernativeforums be available and that contract violations beleft "to the usual processes of the law." [Emphasissupplied.]With particular reference to the contract rescission ques-tion which the conflicting Federal district court andBoard decisions had raised, the court of appeals com-mented that the principal "issue" which the Board's peti-tion for enforcement presented concerned the effect ofthe district court's contract rescission order on theBoard's presumption of validity, with respect to Local38's current contract. In that connection, the court of ap-peals noted that:By coupling Section 10(b) with the presumption,the Labor Board would create an irrebuttable pre-sumption having the substantive law effect that wasrejected in [Local Lodge No. 1424, International As-sociation of Machinists v. N.L.R.B., supra]. Clearly,the district court order is not time-barred by Sec-tion 10(b) ....To utilize the presumption in thefashion of the Board, giving no consideration to thedistrict court order, makes the presumption of irrebut-table force, not subject to clear, cogent, convincing evi-dence .... As a statute creating a presumption whichoperates to deny a fair opportunity to rebut would notafford due process .... a Labor Board presumptionto the same effect would also suffer shortcomings.[Emphasis supplied.]So holding, the court of appeals found the district courtjudgment of rescission determinative with respect to "theabsence of a valid contract" and concluded that Hey-man's repudiation of his claimed liability for trust fundcontributions, coupled with his subsequent refusal to ne-gotiate new agreements, could not constitute unfair laborpractices. BAY AREA SEALERS109Thereafter, on June 16, 1977, the State of Washingtonsupreme court concluded Trust Fund Services' parallelstate court litigation. Trust Fund Services v. Heyman, d/b/a Thriftmart, 565 P.2d 805, 95 LRRM 3040. That finalappellate tribunal rejected Heyman's several contentions,on review: First, that the state court of appeals shouldhave considered the previously rendered Federal districtcourt Heyman judgment a "controlling precedent" withrespect to the claimed invalidity of the relevant contract,pursuant to which Trust Fund Services' claims werebeing pressed; second, that the state supreme court shouldlikewise consider the subsequently rendered Ninth Cir-cuit Court of Appeals Heyman decision a controllingprecedent, while disposing of his (Heyman's) petition forreview. Recognizing that Section 301 of the Labor Man-agement Relations Act did not destroy the "establishedjurisdiction of state courts" over suits to enforce laborcontracts-while requiring state tribunals to follow "thefederal law, as fashioned by the federal courts" whendisposing of such cases-the state supreme court de-clared, nevertheless, that neither of the Federal court de-terminations noted could reasonably be considered "con-trolling precedents" with regard to the claimed invalidityof the contract underlying the state litigation. The courtnoted that:* ..[The] federal district court lacked jurisdictionto set aside the contract and particularly to set itaside on the ground that an unfair labor practicewas involved. The jurisdiction bestowed upon fed-eral district courts in 29 U.S.C. Section 185(a) [Sec-tion 301(a) of the Labor-Management Relations Actof 1947] is jurisdiction to enforce contracts, not toinvalidate them .... We are cited to no case,other than the one decided by the federal districtcourt in this instance, in which a federal court hasrescinded a contract under the authority of Section185 ... .But assuming that such jurisdiction exists,a court cannot grant rescission on the basis of anunfair labor practice. The NLRB has exclusiveoriginal jurisdiction to determine unfair labor prac-tices. [Citing San Diego Building Trades Council v.Garmon, supra, with other cases.] There are cases inwhich the state and federal courts may functioneven though unfair labor practices are involved, aswhere ...a breach of contract is also, and inciden-tally, an unfair labor practice [citing AmalgamatedAssociation of Street, Electric Railway and MotorCoach Employees v. Lockridge, 403 U.S. 274, 297(1971) ...It is not suggested that any of these ex-ceptions [to the general rule with respect toNLRB's exclusive original jurisdiction] was applica-ble in [Heyman's] federal court action .... Wemust conclude that the [Ninth Circuit panel] deci-sion, overlooking as it did the fact that the federaldistrict court did not have jurisdiction over the sub-ject matter before it, is out of harmony with thelanguage, as well as the policy and purpose of theNLRA and the United States Supreme Court caseswhich have construed it .... [It] is not persuasiveprecedent in this action.Substantially, therefore, the State of Washington su-preme court confirmed Heyman's responsibility to makehealth and welfare and pension trust fund contributionscontractually required, despite the Ninth Circuit Courtof Appeals' refusal to confirm a Board determination thathis prior failure to maintain such contribution payments,coupled with his subsequent refusal to deal with thelabor organization concerned, constituted a statutorilyproscribed refusal to bargain.(2) The case's relevance and significanceWith matters in this posture, Respondent's previouslynoted contention-that the Ninth Circuit's recentHeyman decision should be considered a persuasive pre-cedent herein, pursuant to which this Board should nowdeem the Federal district court's disposition of Com-plainant Union's petition resjudicata with respect to theircontract's current viability- clearly merits further dis-cussion.Upon due consideration, I have-with all due re-spect-concluded that the Ninth Circuit's decision pro-vides no persuasive justification for Board deferenceherein to the relevant Federal court determination pre-mised upon Complainant Union's purported "repudi-ation" or "abandonment" with respect to contractual ar-rangements previously negotiated. My reasons-but-tressed with some explication where germane, togetherwith relevant citations-may be summarized as follows:First: Consistent with the State of Washington supremecourt's decision, previously noted herein, I have conclud-ed that the Ninth Circuit Court of Appeals, within itsHeyman decision, found a district court judgmentworthy of resjudicata or collateral estoppel deference, de-spite conceivable questions which could arguably havebeen raised regarding the district court's lack of subjectmatter jurisdiction. Whether Section 301, which permitsdistrict court suits for labor contract violations, wouldlikewise permit suits for labor contract rescissions neednot be considered; suffice it to say that no language,within the relevant court decisions, suggests that Federalcourts, when requested to enforce collective-bargainingcontracts, may deny enforcement decrees solely onclaimed "unfair labor practice" grounds. Within the Su-preme Court's Lockridge decision, supra at 301, Mr. Jus-tice Harlan declared the principle of Smith v. EveningNews applicable solely to those disputes which are gov-erned by the terms of the collective-bargaining agree-ment itself. Further, compare Farmer, Special Administra-tor v. United Brotherhood of Carpenters and Joiners ofAmerica, Local 25, 430 U.S. 290, 301-305 (1977), in thisconnection. Decisions which could have been, or shouldhave been, considered preempted-consistently with SanDiego Building Trades Council v. Garmon rationale-maynot warrant deference, when proffered as dispositive incollaterally related administrative proceedings.Second: Herein, the district court's dismissal of Com-plainant Union's petition to compel arbitration-unlikethe court's rescission decree given deference in Heyman'ssituation-did not derive from any determination thatsome "unfair labor practice" had been committed. How-ever, the district court may likewise have lacked subjectBAY AREA SEALERS 109 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter jurisdiction, though for a different reason. Whenpleading responsively to Respondent's contract "repudi-ation" defense-before the district court judge-Com-plainant Union contended, consistent with a SupremeCourt and several courts of appeals decisions, that con-tract "repudiation" and "abandonment" defenses couldnot properly be considered preliminarily by courts inproceedings to compel arbitration, but that such defensesshould be referred for determination within the arbitralprocess. International Union of Operating Engineers, Local150, AFL-CIO v. Flair Builders, Inc., 406 U.S. 487, 491-492 (1972); Local 81, American Federation of TechnicalEngineers, AFL-CIO v. Western Electric Company, Inc.,508 F.2d 106, 109 (7th Cir. 1974); H & M Cake Box, Inc.v. Bakery and Confectionery Workers International Unionof Amercia, Local No. 45, 493 F.2d 1226 (Ist Cir. 1972);General Dynamics Corp. v. Local 5, Industrial Union ofMarine and Shipbuilding Workers of America, AFL-CIO,469 F.2d 848 (Ist Cir. 1972); see, also, Granny GooseFoods, Inc. v. Brotherhood of Teamsters & Auto Truck-drivers Local No. 70, 88 LRRM 2029, 2031-34, 76LC10,710 (D.C. Cal.); Local No. 552 United Brick andClay Workers of America, AFL-CIO v. Hydraulic PressBrick Company, 371 F.Supp. 818 (E.D.Mo., 1974); Oper-ating Engineers Local 542 v. Penn State Construction, Inc.,356 F.Supp. 512 (D.C. Pa.). The district court herein,nevertheless, seems to have rejected ComplainantUnion's contention, sub silen io, since it permitted Re-spondent partnership to produce record support for itscontract "repudiation" claims. Complainant Union thenproffered no evidence calculated to contradict Respond-ent's factual presentation; it merely reasserted its legaldeferral contention. The district court judge thereuponfound Respondent's contract "repudiation" defense meri-torious. With matters in this posture, the District Court'sdetermination purportedly bottomed upon Respondent'sfactual presentation-though technically "final" pendingpossible appellate reversal-may arguably be consideredunworthy of res judicata or collateral estoppel deferencebecause rendered without proper subject matter jurisdic-tion.Third: Quoting another court, one court of appeals hasdeclared that "[When] traditional concepts of res judicatado not work well, they should be relaxed or qualified toprevent injustice." United States v. Smith, 482 F.2d 1121,1123 (8th Cir. 1973); see Davis, Administrative Law ofthe Seventies, sec. 10.83, p. 431. Since the district court'sdetermination-which Respondent would have theBoard consider dispositive-derives from a recordwherein no true "issue" had been joined, and no factualconflicts resolved, with respect to Respondent's "repudi-ation" defense, the present case may well present a situa-tion wherein the court's judgment-in the interest of jus-tice-should not be considered controlling; Respondent'sdefensive contention then could be considered hereinwith reference to a fully developed record.Fourth: Despite the Ninth Circuit's comment, that afailure to give the district court's judgment some effect"would here render Section 301 nugatory" and defeat acongressional purpose to provide alternative forums forthe consideration of contract violations which mightconcurrently be considered unfair labor practices, I notethat one Court of Appeals has declared an 8(b)(4)(D) de-termination, bottomed upon a prior 10(k) proceeding, ju-dicially enforceable-while concurrently vacating a dis-trict court judgment, previously rendered in Section 301proceedings, wherein a judicially mandated arbitrationaward, diametrically in conflict with the Board's subse-quent work assignment determination, had been con-firmed. New Orleans Typographical Union No. 17 v.N.L.R.B., et al., 368 F.2d 755, 757, 763, 766-767 (5th Cir.1966). The court therein did hold that pending Boardproceedings, pursuant to Sections 8(b)(4)(D) and 10(k),had not preempted the district court's Section 301 juris-diction to compel contractual arbitration, and thereafterto compel compliance with the consequent arbitral deci-sion. Nevertheless, the court held that, when rendered,this Board's final determination, regarding the work as-signment dispute which both tribunals had considered,took "precedence" over the District Court's dispositionof Section 301 arbitration proceedings.In Heyman, the Ninth Circuit noted that New OrleansTypographical Union was distinguishable, since no ques-tions had been raised therein regarding some underlyingcontract's viability. Nevertheless, the Fifth Circuit's deci-sion certainly reflects a judicial recognition that-withrespect to matters clearly resolvable within this Board'sjurisdictional competence- determinations by the Boardmay take precedence over previously rendered districtcourt judgments conflicting therewith.Further, I note the Sixth Circuit Court of Appeals'recognition that contradictory determinations, reachedby this Board in one case and by a district court in Sec-tion 303 proceedings, may both stand. See N.L.R.B. v.Deena Artware, Inc., 198 F.2d 645, 652-653 (6th Cir.1952); and United Brick & Clay Workers of America v.Deena Artware, Inc., 198 F.2d 637, 642-643 (6th Cir.);Gentry Industrial Service v. United Slate, Tile and Con-struction Roofers, Anderson Local 250, 87 LRRM 3161,3163-64, 75 LC¶10,495 (Ct. App. Ind.). Further, seeKipbea Baking Company. Inc. v. Strauss, 218 F.Supp. 696,fn. 5 (Dictum, D.C.N.Y. 1963). The Sixth Circuit, withinits decision last cited, confirmed a jury verdict, which itfound properly reached, that certain picketing, chal-lenged in district court Section 303 proceedings, meriteda damage award. The court then declared:We recognize that this finding is contrary to thefinding in the companion case of N.L.R.B. v. DeenaArtware Inc., supra, in which the Trial Examinerfound that the picketing of the area of constructionwhich caused the cessation of work by the generalcontractors was on the part of the Teamster's Unionand not by the Appellants, which finding we haveupheld and on which we have based a ruling in thatcase. Under our existing system of courts, juries, ad-ministrative agencies, and appellate review, suchfindings, even though inconsistent, are not invalid,and one does not destroy the other. The two pro-ceedings, even though arising out of the same labordispute, were heard by separate fact finding agen-cies. The witnesses in the two procceedings werenot the same. The cross-examination of some wit-nesses who testified in both proceedings was not by BAY AREA SEALERSIIIthe same attorney. Necessarily, the evidence pro-duced in the different proceedings by such testimo-ny was not identical. Each fact finding agency wasentitled to make its own decision, upon the evi-dence before it. Though this Court on review rec-ognizes the inconsistency, and may not be in accordwith one of the two rulings if it was making theruling as a matter of original jurisdiction, it does nothave the right to set aside such ruling, if in case ofthe jury verdict, it is supported by substantial evi-dence, or in.the case of the Labor Board proceed-ing, it is supported by substantial evidence on therecord considered as a whole. In our opinion, therespective findings are so supported in each of thetwo proceedings.Finally, I note the Court's decisional language inN.L.R.B. v. Hutrig Sash & Door Co., Inc., 377 F.2d 963(8th Cir. 1967). The Eighth Circuit Court of Appealstherein considered a respondent firm's contention thatthe Board lacks jurisdiction to determine whether Sec-tion 8(a)(5) has been violated, (a) whenever the Boardwould be required, preliminarily, to interpret a collec-tive-bargaining contract, or (b) whenever the relevantcontract contains grievance procedure and arbitrationprovisions. The court considered both N.L.R.B. v. C &C Plywood Corp., 385 U.S. 421 (1967), and NL.R.B. v.Acme Industrial Co., 385 U.F. 432 (1967); it concludedthat this Board had not exceeded its jurisdiction. In thatconnection, the court declared:We detect in the two decisions [C & C Plywood, andAcme Industrial Co. a desire, and perhaps even apolicy, on the part of the Court to give impetus tothe various ways of settling labor disputes; to expe-dite these matters; to avoid delay either in thecourts or in the arbitration process; to emphasize andprotect, in cases of doubt, and to give priority to, statu-torily declared rights; to regard as no more than sec-ondary any contract interpretation aspect of what isregarded as basically an unfair labor practice dis-pute or as merely related to primary Board functionunder the Act; to take a broad and not a narrow ortechnical approach o the Act and to the multiplicity ofchannels available for resolving disputes; and not toclose the door upon Board expertise when such re-straint is clearly not violative of congressional man-date. [Emphasis supplied.]These judicial comments clearly reflect a generalizedreaffirmation of the Board's jurisdictional competence todetermine matters properly within its statutorily definedsphere, without being constrained to grant Federal dis-trict court judgments, rendered in closely related Section301 proceedings, controlling res judicata or collateral es-toppel deference.Fifth: Within its Heyman decision, the Ninth Circuitdealt with a focal point of concern not presented herein.The court of appeals noted, particularly with referenceto Heyman's contractual situation, that the Board had,without proper warrant, created a clearly "irrebutable"presumption, with substantive law force when it held (a)that Heyman's concededly signed contract warranted apresumption regarding the majority representative statusof the labor organization privy thereto, on the contract'sexecution date, and (b) that Section 1O(b)'s 6-month stat-ute of limitations precluded Heyman's belated challenge,before the Board in 8(a)(5) proceedings, with regard tothe concerned labor organization's presumptive majoritystatus. Within the court's view, Board presumptions withrespect to which concerned respondents have beendenied fair opportunities for rebuttal do not afford suchrespondents due process. With respect to Heyman's situa-tion, therefore, the court held that the Board shouldhave given "consideration" to the district court's judg-ment of rescission, consistent with "res judicata" princi-ples, since the Board's definitive refusal to consider thatjudgment had completely foreclosed Heyman's solemeaningful defense. In this case, however, the Board'sfailure or refusal to consider the district court dismissalof Complainant Union's petition would carry no compa-rably preclusive consequences. Respondent's partnershipcould still present-for the record, within this Boardproceeding-whatever proofs it could muster, calculatedto support its contract "repudiation" or "abandonment"defense. Compare Sierra Development Company d/b/aClub Cal-Neva, 231 NLRB 22, 23, fn. 4, in this connec-tion. And, actually, Respondent partnership has hereinmade its record. Thus, the situation with which theNinth Circuit's decision dealt may properly be consid-ered legally and factually distinguishable from the situa-tion presented on this record.Mindful of these considerations, I conclude that theHeyman decision provides no persuasive precedent for adetermination herein that the district court's dismissal ofComplainant Union's petition for arbitration should,without more, be considered dispositive with respect tothe General Counsel's 8(a)(5) contentions. With dueregard for the record made before me, those contentionsmust now be resolved.3. Respondent's refusal to bargaina. The partnership's contractual commitmentWith reference to the contractual relationship betweenComplainant Union and Respondent partnership herein,certain conclusions may properly be considered warrant-ed.First: The record reveals without dispute that FrankClark, Respondent's partner, communicated his desire todiscuss a collective-bargaining contract during a tele-phone conversation with Complainant Union's businessrepresentative. While a witness, Gordon Rayner, Clark'spartner, further conceded that Moore had been contact-ed because Clark felt unionization would provide "prettysubstantial" benefits, and because their firm would prob-ably be seeking "bid contracts" with respect to which asuccessful contractor's compliance with collectively bar-gained standards might be required. I so find.Second: The record clearly warrants a determinationthat-directly consequent upon their May 14, 1975, dis-cussion at Respondent's San Jose headquarters-the part-nership's principal spokesman signed Moore's profferedcopy of Complainant Union's then-current 1973-75 Asso-BAY AREA SEALERS 'It 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation contract. Thereby, Respondent became a non-member contract signatory, bound for the balance of thatcontract's designated term.While a witness, Rayner did contend that Clark's sig-nature reflected their firm's "conditional" commitmentmerely, which was to become a firm commitment fol-lowing some sort of favorable "vote" registered by Re-spondent's workmen. For several reasons-noted previ-ously within this Decision-that contention has been re-jected.Considered in totality, the present record warrants adetermination that despite Clark's failure to date his con-tract signature the parties were consensually committedto consider June 1 as their contract's nominal effectivedate. (Presumably, since the parties were being commit-ted to contractual terms which were subject to modifica-tion or termination some 4-1/2 months thereafter, Moorefelt constrained to designate some effective date withinthe period during which those terms would remain inforce.) In correspondence, drafted on May 14 and pre-sumably dispatched on that date, Moore did notify theParking and Highway Improvement Contractors' Associ-ation, and his Union's national pension fund, that June Iwould mark Respondent's contractual commitment.While a witness, Complainant Union's business repre-sentative further testified, however, that-consistent witha request which Clark had presented before signingComplainant Union's contract form-he [Moore] hadconceded Complainant Union's willingness to deter theircontract's complete effectuation, pending Respondent'sprospective procurement of contract awards sufficientlysizable to require substantial work crews.Previously within this Decision, Moore's profferedrecollection, regarding his declared willingness to refrainfrom "pushing" contract compliance, until Respondentpartnership "got a job" sufficiently large to render theircontract's effectuation meaningful, has been credited.Though somewhat anomalous, perhaps, the business rep-resentative's deferral commitment, considered in context,reflected a reasonable accommodation worthy of belief.With respect thereto, the General Counsel's representa-tive, within his brief, cogently notes:Such an agreement was entirely understandablegiven the circumstances under which Respondentwas operating at the time of negotiations. Respond-ent was a small company with limited prospects forthe immediate future. Having recently completed itswork at Dow Chemical Company, its men wereidle and it had only a "handful" of small jobs re-maining to be completed. Moreover, in accordancewith industry practice, most jobs had already beenbid in February, March, and April, leaving Re-spondent without significant future prospects. Thus,on May 14, Respondent by all appearances was notin a position to obtain work of a material size beforeSpring 1976. It was in this context that Mooreagreed to allow some "running room."Though Respondent partnership did, subsequently, pro-cure a number of contract awards, which-so Raynertestified-kept a significant crew complement busy, be-tween June I and November 1975 continuously, nothingin the present record would warrant a determination thatClark or Rayner had any definite knowledge, with re-spect to their firm's short-term business prospects, whentheir May 14 contractual consensus with ComplainantUnion was reached. With due regard for the reasonableprobabilities, therefore, I conclude that Clark wouldmost likely have considered himself constrained to re-quest Complainant Union's forebearance-with regard totheir contract's effectuation-pending Respondent's de-finitive procurement of some substantial contracts; I reaf-firm my determination herein that Business Representa-tive Moore's testimonial recollecton, with respect there-to, merits credence.Though Respondent's conformance with its contrac-tual commitments had been consensually deferred, thosecommitments were renewed automatically when the par-ties privy thereto, both Complainant Union and Re-spondent partnership, failed to request their newly signedcontract's modification or termination during June 1975,consistent with that document's article XVI require-ments.The designated contractual provision required anyparty privy thereto-who might desire their agreement'smodification, amendment, or termination-to give "theother party" written notice of their desire "during themonth of June preceding" their contract's October 1,1975, termination date. With regard to the timeliness ofComplainant Union's contractually mandated writtennotice to Parking and Highway Improvement Contrac-tor's Association, Inc., relative to their agreement'smodification, the record herein must be considered silent.Considered in totality, the record does suggest, more orless persuasively, that Complainant Union's writtennotice was probably timely served. For present purposes,however, no determination in that regard seems required.There can be no doubt, nevertheless, that ComplainantUnion's separately prepared July 15 notice, specificallydirected to "Bay Area Sealers" alone, because the firmwas considered a nonmember signatory contractuallybound, was belatedly served. Standing alone, that noticecould not have forestalled "automatic renewal" withregard to Respondent's contractual commitments. (Previ-ously within this Decision, the designated letter's mistak-en contract reference, together with its failure to makesense grammatically, have been noted. Nothing withinthe present record, however, would warrant a determi-nation that the letter's recipients were really misled totheir prejudice thereby; Respondent makes no such con-tention herein.) Thus, had Respondent partnership thenbeen confronted with some conflicting representationclaim, Complainant Union's contract would have barredany challenge with regard to that organization's repre-sentative status. See Delux Metal Furniture Company, 121NLRB 995, 1002 (1958). Therein, this Board declared itsdetermination:...to eliminate its present rule that a party receiv-ing a late notice under the automatic renewal clausemay, by conduct with respect thereto, waive its be-latedness, thereby having the contract treated asthough timely notice had been given. .... An un- BAY AREA SEALERS113timely notice will, instead, be treated merely as arequest for modification by mutual assent unless theparties thereafter clearly terminate the contractSimilar rules of construction, should reasonably be con-sidered warranted herein. Complainant Union's belatedJuly 15 notice to Respondent partnership- so I find-merely conveyed that labor organization's request fortheir contract's modification by mutual consent. Re-spondent, however, neither acknowledged such a re-quest's receipt, nor vouchsafed a reply with respectthereto. Compare The Oakland Press Co., a subsidiary ofCapital Cities Communications, Inc., 229 NLRB 476(1977). The partnership's silence, despite Clark's conced-ed July 21 receipt of Complainant Union's notificationletter, sufficed to confirm their contract's automatic re-newal-subject to that document's further provision (pre-viously noted), whereby "contract amendments or condi-tions or wages or hours" negotiated with Associationrepresentatives were to become "applicable to and a partor' such a renewed agreement, on that agreement's re-newal date.With Respondent's contractual commitments thus re-newed, subject to possible modification consistent with acontemporaneously renegotiated Association contract,some question could conceivably be raised herein regard-ing the renewed contract's designated term. Was itmerely "continued from year to year" following its Oc-tober 1, 1975, renewal-or did Respondent's contractnecessarily incorporate new article XVI language foundwithin the renegotiated Association agreement, pursuantto which it would "remain in full force and in effectfrom October 1, 1975, to October 1, 1978" with a furtherprovision for continuation from year to year thereafter?For present purposes, this question need not be resolved.The General Counsel's complaint herein challenges thepropriety of Respondent's course of conduct within itsrenewed contract's first year; thus, no determination re-garding that document's possible continued viabilityshould be required. However, see Ted Hicks & Associates,Inc., 232 NLRB 712 (1977), in this connection.b. Respondent's contract "repudiation" contentionDespite Respondent's testimonial and documentarypresentation-proffered to support its contention thatComplainant Union had, sometime before its renewedJuly 1976 demands for contract compliance, repudiatedor relinquished its collective-bargaining role-no deter-mination would be herein warranted that ComplainantUnion had "repudiated" or decisively "abandoned" col-lective-bargaining relations with Respondent partnership.My conclusion, that Respondent partnership's defensivecontention merits rejection for lack of persuasive recordsupport derives from several considerations.First: Respondent's reliance upon Complainant Union'spresumptive failure to police its contract or press for thepartnership's compliance therewith-for 13 months-must be considered misplaced. Complainant Union's for-bearance merely reflected the organization's good-faithwillingness to comply with Respondent's request thattheir contract's full-scale effectuation should be deferred.Respondent, though it contends that Business Repre-sentative Moore had consented to consider June 1, 1975,their contract's effective date, notes in his testimony thatComplainant Union was really committed to refrain from"pushing" for contract compliance pending Respondent'sprocurement of sufficient work to render their contract'seffectuation meaningful. And, since Respondent partner-ship subsequently received a significant number of con-tract awards during 1975's midsummer months, which itscrew completed between mid-June and November ofthat year, the firm suggests that Complainant Union'sfailure to press for contract compliance during the 6-month period designated constituted "laches" sufficientto negate their continued contractual relationship. Withrespect to this contention, the General Counsel's repre-sentative notes that:Nowhere in the record is there a showing that Re-spondent advised the Union, or that it obtained in-dependent information, about Respondent's volumeof work during the fall and winter of 1975, or atany subsequent time. The only information passedby Respondent to the Union during this period in-volved a request for copies of the health and wel-fare plan and collective-bargaining agreement ...Additionally, Moore had no reason to suspect Re-spondent had obtained jobs of any substance in lightof the industry's bidding practice and Respondent'sgeneral compliance with the wage terms of the con-tract.I find these observations, proffered with record support,persuasive. In this connection particularly I note Re-spondent's tacitly conceded failure to notify ComplainantUnion's business representative-despite the primaryknowledge, which both of the firm's partners must haveshared, regarding its resurgent 1975 business volume andbusiness prospects-that some reciprocal effectuation oftheir respective contractual commitments would then bewarranted. Frank Clark had-for reasons which he con-sidered good and sufficient-solicited Moore's contrac-tual proposals. And, subsequently, when Respondent'ssustained business volume and manpower utilization hadpresumably reached levels with respect to which somemutual compliance with contract terms might reasonablyhave been considered feasible, necessary, or desirable,Respondent's partners certainly could have notifiedComplainant Union's business representative. Since theyhad concededly considered collective bargaining initiallyreasonably calculated to promote their personal and busi-ness concerns, they may properly be faulted for theirfailure to provide Complainant Union with informationregarding their relatively substantial business volume. Inany event, their present contention that Business Repre-sentative Moore should be considered blameworthy-solely because he failed or neglected to procure informa-tion regarding their business operations from secondarysources-surely merits rejection.Second: Business Representative Moore's conduct sub-sequent to Respondent's May 14 contractual commitmentreflects neither Complainant Union's lack of capacity torepresent Respondent's workmen, nor its lack of willing-BAY AREA SEALERS 113 114DECISIONS ()F NATIONAL LABOR RELATIONS BOARDness to do so. In Hershey Chocolate Corporation, 121NLRB 901, 911 (1958), the Board reaffirmed its deci-sional principle that a collective-bargaining representa-tive will be considered defunct when "unable or unwill-ing" to represent workers. In Road Materials. Inc., 193NLRB 990, 991 (1971), this principle was subsequentlyheld applicable with respect to situations wherein labororganizations have been charged with "abandoning"their putative contract's administration.I note, in this connection, Moore's letters-promptlydispatched to the Parking and Highway ImprovementContractors Association, and its parent organization's na-tional pension fund-that Respondent had become a con-tract signatory. The record is silent with respect towhether Respondent was thereafter provided with na-tional pension fund report forms, or whether the firmwas requested to forward fund contributions. Rayner'stestimony, however, warrants a determination that Re-spondent was promptly provided with Association reportforms, and that some Association representative later so-licited the firm's contributions for the Parking Area In-dustry Education Fund described within the Associationcontract's preamble. Clearly, Respondent's partners werethereby put on notice-particularly with regard to theirresponsibility for Education Fund contributions with re-spect to which Complainant Union shared no direct con-cern that they were considered contractually bound.Their response-so Rayner's estimony shows-was lim-ited to pleas that they had never been properly advisedwith respect to the nature and scope of their contributioncommitments; they never took positive steps themselvesto determine what these obligations were.Further, I note Complainant Union's July 15, 1975, no-tification, dispatched to Respondent partnership, that theorganization's "proposals for amendment" with respectto their 1973-75 collective-bargaining contract wouldshortly be submitted, and that comparable proposals,from the partnership, would be received. This July 15letter-though it may not have been dispatched consist-ent with article XVl's notice requirement, within thecontract which Respondent's partner had signed just 2months previously-clearly constituted a sufficient noticethat Complainant Union considered their collective-bar-gaining relationship viable despite Business Representa-tive Moore's verbal commitment to refrain from "push-ing" for contract compliance. Respondent's partners,however, vouchsafed no response. They neither con-firmed, questioned, nor repudiated their contractual com-mitment previously manifested. They never suggested adesire to participate in negotiations looking toward theircontract's modification.Previously within this Decision, I have found Re-spondent's silence reflective of the partnership's willing-ness to permit their contractual commitment's automaticrenewal, subject to whatever modifications ComplainantUnion and the Parking and Highway Improvement Con-tractors Association might negotiate. At this point, I notefurther that Respondent's failure to respond, when con-fronted with Complainant Union's notification letter,within 9 weeksfollowing their contract's negotiation, consti-tuted a tacit acknowledgment with respect to that con-tract's continued life.Thereafter, concededly, Complainant Union made nocognizable effort, for many months, to police Respond-ent's contract compliance; so far as the record shows,Respondent partnership was never supplied with a copyof the labor organization's renegotiated Association con-tract. Previously within this Decision, however, I havefound that Complainant Union's quiescence derived fromthose representations-proffered by Clark and Raynerspecifically-which persuaded Business RepresentativeMoore that Respondent's contract projects and manpow-er requirements would be nonexistent or miniscule, possi-bly for 12 months thereafter. With matters in this pos-ture, Respondent's contention now that ComplainantUnion knowingly "failed" or "neglected" to discharge itsresponsibilities as representative of Respondent's work-men carries no persuasion.Third: Respondent's further contention-that Com-plainant Union, despite its receipt of several telephonerequests for "information" with regard to Respondent'sprecise contractual commitments, neglected to respond-merits rejection likewise. Should the Board consider adetermination warranted, arguendo, that Rayner did tele-phone Complainant Union's headquarters twice, withoutresult, Moore's failure to return those calls could not rea-sonably have persuaded Respondent's partner, under thecircumstances, that Complainant Union had relinquishedits previously conceded representative status. Rayner hadmerely requested Moore's response without describinghis call's purpose. When, during his third telephone call,Rayner did finally request "information" particularlywith regard to Respondent's contractual trust fund con-tribution commitments, and with regard to medical bene-fits for which Respondent's workmen might qualify, hisqueries were at least partially satisfied; ComplainantUnion's office secretary sent Respondent a brochure,wherein the "health and welfare" benefits provided forcontractually covered workmen were described.Though Respondent's partner arguably may neverhave been supplied with extra copies of ComplainantUnion's 1973-75 contract, nor with a definitive verbal orwritten recapitulation of Respondent's trust fund contri-bution commitments, the Union's nonfeasance, though re-grettable, provides no definitive demonstration that itsbusiness representative "never intended to establish a realbargaining relationship" covering Respondent's work-men. Compare Glenlynn, Inc. d/b/a McDonald's Drive InRestaurant, 204 NLRB 299, 302-303, 308-309 (1973), inthis connection. Previouily within this Decision,Rayner's claim that Respondent was never supplied witha legible contract copy has been rejected. Should theBoard nevertheless consider a determination warranted,arguendo, that Complainant Union's headquarters negli-gently failed to provide further contract copies, such fail-ures-considered in context-demonstrate no lack ofwillingness to police a current contract. I note, in thisconnection, that-during August and September 1975particularly- Complainant Union's Association contractwas being renegotiated. Respondent's contractual com-mitments, therefore, would presumably have been sub-ject to modification, shortly. Complainant Union's head-quarters personnel could conceivably have concluded BAYAREA SEALERS115that supplying Respondent with copies of a contractscheduled for replacement would constitute a meaning-less gesture.In this connection, I note further that Respondent'spartners, despite their putative failure to receive satisfac-tion following telephone calls, never sent ComplainantUnion's business representative a written request for con-tract copies, wherein their trust fund contribution com-mitments could be found. Having failed to provide Com-plainant Union with timely notice that their negotiatedor renewed contract's prompt effectuation would bewarranted, necessary, or desirable, Respondent's partnerscan hardly contend, persuasively, that their purportedtelephone requests for contract "information" shouldhave been taken more seriously, or that Business Repre-sentative Moore's failure to respond reflected his "repu-diation" with respect to their contractual consensus.Fourth: Business Representative Moore, though con-cededly questioned by Respondent's employee McCaberegarding his "medical benefits" coverage, never wastold that partnership workmen had performed sufficient1975 work to qualify for "Health and Welfare andDental" benefits, consistent with Exhibit "B" Schedule"A" within Complainant Union's current Associationcontract. And McCabe, so Moore credibly testified, wasnever flatly denied benefit coverage; responding to hisquery, Moore notified him that his "eligibility" for fund-financed medical benefits bottomed upon "banked" hoursworked for a different, contractually covered firm had beenexhausted. McCabe did not-so far as the present recordshows-question Moore's report; specifically, Complain-ant Union's business representative was never told, byRespondent's workman that he (McCabe) should havereceived health and welfare fund credit for hoursworked in Respondent's hire. (McCabe did not testify.According to Rayner, he merely proffered a hearsayreport-following a telephone conversation with Com-plainant Union's business representative-that he hadbeen told he did not have coverage.) In short, Complain-ant Union was never really called upon to take affirma-tive action on behalf of Respondent's employees. Busi-ness Representative Moore's response when confrontedwith McCabe's simple question hardly constitutes a per-suasive "showing" that Complainant Union lacked a will-ingness to represent Respondent's contractually coveredworkmen.With matters in this posture, Respondent's contract"repudiation" or "abandonment" defense merits rejectionfor lack of record support. Certainly, no determinationcould be considered warranted herein that "the partiesnever entered into a true collective-bargaining relation-ship." Compare Glenlynn Inc. d/b/a McDonald's Drive-InRestaurant, supra; Bender Ship Repair Company, Inc., 188NLRB 615, 616 (1971); Ace-Doran Hauling & RiggingCo., 171 NLRB 645, 646 (1968). Likewise, the presentrecord suggests something more than a casually generat-ed "intermittent" collective-bargaining relationship, con-sensually punctuated with "unilateral and bilateral" con-tract modifications. Compare Hill Plumbing Company, etal., 190 NLRB 232, 233 (1971). Complainant Unioncannot be charged fairly with definite conduct constitut-ing a complete "repudiation, abandonment or totalbreach" with respect to contractual commitments previ-ously memorialized, sufficiently gross to warrant Re-spondent's determination that its commitments mightproperly be considered nugatory. Boeing Airplane Com-pany v. Aeronautical Industrial District Lodge No. 751, In-ternational Association of Machinists, 91 F.Supp. 596, affd.188 F.2d 356 (9th Cir. 1951). Nor has any showing beenmade herein that Complainant Union's failure to press,promptly, for Respondent's contract compliance persuad-ed partnership employees to prepare or file a timely de-certification petition. Compare Colonial Manor Convales-cent & Nursing Center, 188 NLRB 861 (1971), with Bio-Medical Applications of New Orleans, Inc. d/b/a GreaterNew Orleans Artificial Kidney Center, 233 NLRB 1467,1468 (1977). Should the Board nevertheless consider adetermination warranted, arguendo, that ComplainantUnion had, for a time, been "negligent" with respect todischarging its responsibility to police Respondent's con-tract compliance, the present record would call for afinding that Respondent's contractually covered work-men have failed properly to avail themselves of opportu-nities to utilize Complainant Union's service. Road Mate-rials, Inc., supra. In short, no quintessential predicates forRespondent's contract "repudiation" contention havebeen provided.c. Respondent's unilateral conductWith Respondent partnership's substantive defense re-jected, the propriety of the firm's course of conductwithin the period with which this case is concerned re-quires consideration.The statute, within an 8(d) proviso, declares that-where a collective-bargaining contract has been negotiat-ed and given effect-the duty to bargain collectively"shall also mean that no party to such contract shall ter-minate or modify such contract" save in situations whereproper notices regarding the contract's proposed termi-nation or modification have been given the other partiesprivy thereto; where the party desirous of termination ormodification has offered to meet and confer with otherparties for the purpose of negotiating a new or modifiedcontract; and where timely notification has been givencertain specified Federal and state agencies. A failure orrefusal to bargain collectively-conformably, inter alia,with those requirements-constitutes a statutorily definedunfair labor practice, which Section 8(a)(5) proscribes.Herein, there can be no doubt that Respondent's part-ners, together with their corporate successor, Bay AreaSealers, Inc., have withdrawn recognition from Com-plainant Union as their workers' designated and selectedcollective-bargaining representative; that they have failedand refused to acknowledge, honor, implement orcomply generally with terms and conditions of work setforth within a collective-bargaining contract previouslynegotiated with Complainant Union, and subsequentlyrenewed for a further term; that they have-more par-ticularly-failed and refused to provide certain contrac-tually mandated contributions for "Health and Welfare"and "Pension" trust funds; and that they have unilateral-ly provided a separately funded "medical benefit" pro-gram, together with sick leave and vacation benefits forBAY AREA SEALERS 115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir workers, without regard for consensually negotiat-ed contractual commitments. With due regard forRayner's testimonial concessions, previously notedherein, I so find.The repudiation of a valid, subsistent collective-bar-gaining contract clearly violates the statute. N.L.R.B. v.Hydes's Supermarket, 339 F.2d 568, 572 (9th Cir. 1964).Board determinations to that effect have been sustainedregardless of the particular respondent employer's stateof mind. N.L.R.B. v. M. & M. Oldsmobile, Inc., 377 F.2d712, 716-717 (2d Cir. 1967); N.L.R.B. v. Bardahl OilCompany, 399 F.2d 365, 369-370 (8th Cir. 1968); OldKing Cole, Inc. v. N.L.R.B., 260 F.2d 530, 532 (6th Cir.1958). "There are situations in which it is not enoughthat an employer is convinced he is right." N.L.R.B. v.M & M Oldsmobile, Inc., supra at 716; this is one of them.The fact that Respondent's partners have repudiated con-tractual commitments midway through their term's re-newed term might likewise constitute a breach of con-tract, for which Complainant Union may have anotherremedy, specifically a Section 301 suit for damages orcontract enforcement. That possibility, however, cannotdisplace this Board's jurisdiction to deal with andremedy unfair labor practices committed. Compare RegoPark Nursing Home, 230 NLRB 725-727 (1977); NassauCounty Health Facilities Association, Inc., et al., 227NLRB 1680 (1977), and cases therein cited; see, further,Cartwright Hardware Co., Inc., 229 NLRB 781 (1977),and Hexton Furniture Company, supra, in this connection.Concurrently with its claimed "release" from contrac-tual commitments negotiated consensually with Com-plainant Union herein, Respondent partnership conceded-ly procured its separate "medical benefit" coverage forpartnership employees, though the firm could have pro-cured such benefits, for covered workers, through con-tractually mandated contributions to ComplainantUnion's "Health and Welfare and Dental" trust fund.Further, Respondent partnership-so Rayner's testimonyshows-promulgated sick leave and vacation leave poli-cies separately. The Board has consistently found con-cerned employers responsible for statutorily proscribed"refusals to bargain" when they have changed terms andconditions of employment, without giving a contractual-ly recognized labor organization proper opportunities tobargain with regard to such changes. Modifications withregard to contractually mandated health and welfare,pension and vacation programs-together with sick leavepolicies-clearly "affect" terms and conditions of work.Herein, Respondent partnership's failure or refusal toremit contractually required contributions to Complain-ant Union's health and welfare and pension funds, andthe partnership's unilateral procurement of separate"medical benefit" coverage for contractually coveredworkers, together with its unilateral promulgation of sickleave and vacation policies, reflect separately cognizablerefusals to bargain, statutorily proscribed. See, e.g., TedHicks and Associates, Inc., 232 NLRB 712 (1977); WalterE. Heyman d/b/a Stanwood Thriftmart, 216 NLRB 852.And Respondent's subsequent refusal to concede the pro-priety of Complainant Union's July 1976 demand forcontract compliance likewise constituted a withdrawal ofrecognition and refusal to bargain, violative of Section8(a)(5) and (1) of the statute. The record herein providesno definitive information with respect to Respondentpartnership's wage rate schedule, throughout the periodwith which this case is concerned, save for several sug-gestions that partnership workers did receive compensa-tion which may possibly have matched ComplainantUnion's contractually defined wage rate schedules. Uponthis record therefore, no determination would now bewarranted that Respondent partnership has modifiedwage schedules without regard for its prior contractualcommitments; the Board's conclusions, with respect towhether remedial readjustments of Respondent's wagespaid and payable may be required, must be deferredpending compliance proceedings.Within his complaint, the General Counsel's repre-sentative has further charged Respondent with "failingand refusing to arbitrate grievances arising under the col-lective-bargaining agreement" with which this case hasbeen concerned. Those grievances, so far as the recordshows, relate exclusively to Respondent's withdrawal ofrecognition and refusal to bargain, Respondent's failureto provide contractually required trust fund contributions,and Respondent's patently "unilateral" changes with re-spect to certain terms and conditions of work. Since thefirm's course of conduct-thus summarized-has beenfound herein, deserving of statutory proscription, andsince Respondent's future compliance with specific reme-dial directives, which will be found set forth hereinafter,would provide Complainant Union and Respondent'scontractually covered workers with complete relief, nopresent determination, with regard to Respondent's fail-ure or refusal to arbitrate grievances seems required.Thus, questions which conceivably could be raised, withregard to whether such a failure or refusal to participatein contractually mandated arbitration may properly bedeemed a statutory unfair labor practice, need not beconsidered.Within their respective briefs, the General Counsel'srepresentatives and Complainant Union's counsel, havetaken slightly divergent positions with respect to whenRespondent's withdrawal and refusal to bargain becamemanifest, and with respect to which particular dateshould mark the commencement of Respondent partner-ship's obligation relative to contract compliance.The record herein suggests rather persuasively thatRespondent's business, and consequent manpower re-quirements, may really have reached comparatively sub-stantial levels within the 6-month, June-November 1975period, sufficient to call for some notice to ComplainantUnion that their May 14 contract's effectuation would bewarranted. However, Complainant Union's charge hereinwas filed July 26, 1976; Section 10(b) of the statutetherefore would preclude any determination now thatRespondent partnership's putative 1975 failures of com-pliance, with respect to contractual requirements, consti-tuted proscribed refusals to bargain.Complainant Union seeks a determination thereforethat Respondent partnership repudiated its contractualcommitments in June 1976, presumably because the firmhad, sometime within that month, reached (for the firsttime within 10(b)'s limitation period) levels of business BAY AREA SEALERS117operation and manpower utilization which should havewarranted their contract's effectuation. The GeneralCounsel's representatives, however, have requested a re-medial directive, pursuant to which Respondent wouldbe required to restore contractually mandated benefits,with a July 1976 retroactive date.This request, though proffered without a supportiverationale, may possibly have been bottomed upon theGeneral Counsel's demonstration that ComplainantUnion received notice, with respect to Respondent's suc-cessful bid for Sacramento County's road repair contract,sometime during the month designated; Business Repre-sentative Moore and Complainant Union's counsel clear-ly pressed Respondent's partners thereafter for compli-ance with their contractual commitments.Upon this record, I consider a determination appropri-ate that Respondent's withdrawal of recognition andconsequent refusal to bargain became manifest-despiteComplainant Union's lack of formal notice with respectthereto-sometime during June 1976, when Clark andRayner failed or refused to call for their previously ne-gotiated and renewed contract's effectuation, consistentwith consensual understandings previously reached.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's course of conduct set forth in section III,above, occurring in connection with Respondent's busi-ness operations set forth in section 1, above, a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States; absent correction,such conduct would tend to lead to labor disputes bur-dening and obstructing commerce, and the free flow ofcommerce.In view of these findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. Respondent Gordon L. Rayner and Frank H. Clark,d/b/a Bay Area Sealers, and its conceded successor, BayArea Sealers, Inc., are, employers within the meaning ofSection 2(2) of the Act, engaged in commerce and busi-ness activities which affect commerce within the mean-ing of Section 2(6) and (7) of the Act, as amended.2. Auto, Marine & Specialty Painters Union, LocalNo. 1176, is a labor organization within the meaning ofSection 2(5) of the Act, which admits certain employeesof Respondent and Bay Area Sealers, Inc., to member-ship.3. All employees of Respondent and/or Bay AreaSealers, Inc., excluding office clerical employees, guardsand supervisors as defined in the National Labor Rela-tions Act, as amended, constitute a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act, as amended.4. Throughout the period with which this case is con-cerned, Auto, Marine & Specialty Painters Union LocalNo. 1176, has been, and remains the exclusive representa-tive of employees within the unit hereinabove defined,for the purposes of collective bargaining with respect totheir rates of pay, wages, hours of employment and otherterms and conditions of employment. By their refusal torecognize and bargain collectively during June 1976 andthereafter with the labor organization herein designated;by their unilateral changes with regard to certain em-ployee fringe benefit programs defined within a collec-tive-bargaining contract, absent compliance with certainprerequisite procedural steps defined within Section 8(d)of the Act, as amended; by their failure or refusal tomake contractually required payments to the designatedlabor organization's health and welfare and pension trustfunds; and by their failure and refusal to acknowledge,honor, implement, or comply generally with the termsand conditions set forth within a subsistent collective-bargaining contract with Auto, Marine & SpecialtyPainters Union Local No. 1176, with respect to whichthey may properly be considered bound, Respondent andBay Area Sealers, Inc., have engaged in, and continue toengage in, unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, as amended.5. The aforesaid unfair labor practices are unfair laborpractices which affect commerce within the meaning ofSection 2(6) and (7) of the Act, as amended.THE REMEDYSince I have found that Respondent has committedand has thus far failed to remedy certain specific unfairlabor practices which affect commerce, I shall recom-mend that it be ordered to cease and desist therefromand to take certain affirmative action, including the post-ing of appropriate notices, designed to effectuate thepolicies of the Act, as amended.[Recommended Order omitted from publication.]SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMAURICE M. MILIER, Administrative Law Judge:Pursuant to Board directives which will be summarizedhereinafter, this consolidated matter was heard on Octo-ber 25, 1978, and June 26, 1979, in San Jose, California,before me. The case's prior history warrants recapitula-tion.1. The original caseUpon duly filed charges and the General Counsel'sduly served complaint served (followed by a formalhearing bottomed thereon), my decision in Case 32-CA-98 (dated March 23, 1978) was served on the parties.Therein, I found, inter alia that Respondent, a partner-ship (which, shortly before the General Counsel's casewas heard, had become a California corporation), hadviolated Section 8(a)(5) and (1) of the statute by refusingto bargain with Complainant Union and by "refusing toacknowledge, honor, implement or comply with the col-lective bargaining contract" which Respondent had ne-gotiated with Complainant Union on May 19, 1975, fol-lowing that contract's subsequent renewal for a 3-yearterm, with an October 1, 1978, termination date.With respect to my decision, Respondent filed excep-tions, plus a supporting brief. Relying on the SupremeCourt's decision in NL.R.B. v. Iron Workers, LocalBAY AREA SEALERS 117 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion No. 103, International Association of Bridge, Struc-tural and Ornamental Iron Workers, AFL-CIO, (HigdonContracting Co.), 434 U.S. 335 (1975), and collaterally de-rivative Board Decisions, Respondent's counsel contend-ed (for the first time) that my Decision reflected failuresto find: first, that Respondent, throughout the relevantperiod, was an employer primarily engaged in the build-ing and construction industry; second, that the May 1975contract which Respondent and Complainant Union hadnegotiated was a mere "prehire agreement" within thepurview of Section 8(f) of the statute; third, that Re-spondent had lawfully refused to effectuate the contract,during its initial term and purportedly renewed term, be-cause Complainant Union had "neither possessed nordemonstrated" majority representative status in May1975 when the contract was signed, or during June-July1976, when Complainant Union had demanded compli-ance therewith. Upon these stated grounds, Respondentsought the complaint's dismissal or, alternatively, thecase's remand for further hearing concerning the firm'snewly raised "pre-hire" contentions.2. The second caseIn the meantime, shortly before my March 1978 Deci-sion issued, Complainant Union's counsel had, by letter,requested Respondent to make its 1976-77 payroll rec-ords "available for inspection" by Complainant Union,because of that designated organization's claimed statusas the "authorized representative" of Respondent's work-men. Respondent through its corporate president,Gordon Rayner, had denied Complainant Union's re-quest to inspect the firm's payroll records. Upon acharge which Complainant Union had thereupon filedshortly after my Decision's issuance, the General Coun-sel had served a complaint on Respondent dated April28, 1978 (Case 32-CA-824); therein, the General Counselhad charged Respondent with 8(a)(5) and (1) violations,bottomed upon the firm's March 1978 refusal to complywith Complainant Union's request to inspect the firm'sdesignated payroll records. Respondent's duly filedanswer had requested this second complaint's dismissal;the firm had contested the General Counsel's assertionthat Complainant Union held majority representativestatus, with respect to Respondent's workmen, withinany conceivably appropriate bargaining unit.On June 1, 1978, the General Counsel filed motions toconsolidate Case 32-CA-824 with Case 32-CA-98, andto grant summary judgment with respect to Case 32-CA-824, contending that no questions of fact or law pre-sented therein would require a hearing for their disposi-tion.3. The Board's remandOn August 4, 1978, the Board issued an Order consoli-dating cases, remanding proceeding for further hearing,and denying Motion for Summary Judgment; therein, theBoard directed me to receive evidence with respect toComplainant Union's request to inspect Respondent'spayroll records. Further, the Board directed me to re-ceive "evidence" proffered in light of Higdon ContractingCo., supra, relating to Respondent's newly raised con-struction industry and "pre-hire" contentions, and Sec-tion 8(f)'s applicability to the consolidated cases.4. The proceedings on remandOn October 25, 1978, the remand hearing with respectto these consolidated cases commenced. Respondentproffered testimonial and photographic evidence calcu-lated to demonstrate its primary "engagement" withinthe building and construction industry; that testimonywas received without challenge or contradiction.Further, however, Respondent's counsel-contendingthat the Board's remand directive mandated a full in-quiry regarding Complainant Union's majority repre-sentative status during May 1975 specifically-sought tointroduce testimony and documentary evidence calculat-ed to reveal, inter alia, the size and composition of Re-spondent's total employee complement, at the time ofComplainant Union's recognition demand, and their col-lective-bargaining contract's consequent execution. TheGeneral Counsel's representative and Complainant Unioncontended that Respondent's testimonial and documen-tary proffers-which clearly reflected the firm's purpose tochallenge and relitigate various factual determinations.within my prior decision herein above noted, concerned withComplainant Union's majority representative status duringMay 1975, and various material periods thereafter-should,consistent with "settled [decisional] principles" and con-ventional Board practice, be considered precluded.Confronted with these conflicting contentions regard-ing the nature and scope of Respondent's proffered "evi-dence" which the Board's remand directives, properlyconstrued, would require or permit, I concluded that Re-spondent should not be permitted to proffer previouslyavailable business records and/or related testimony-spe-cifically for the purpose of challenging or contradicting myprior factual determinations-with respect to ComplainantUnion's May 1975 procurement of designation cardsfrom Respondent's workmen, the firm's total employeecomplement within a presumptively appropriate bargain-ing unit when Complainant Union sought recognitionand Respondent's contractual commitment, or Complain-ant Union's consequent majority representative statuswhen Respondent's principal, Frank Clark, memorializedhis firm's formal adherence to that labor organization'sindustrywide contract. Respondent's counsel was, how-ever, notified that testimonial and documentary profferslimited in purpose would be received, calculated toreveal Respondent's personnel recruitment procedures,coupled with the firm's policies and practices relative toemployee hire and tenure, since such proffered "evi-dence" would presumably bear upon determinationswhich might be required with respect to whether Re-spondent's complement of workmen at material timesheld statutorily defined "employee" status. Further, Re-spondent's counsel was notified that Section 8(f)'s dispos-itive "applicability" would be determined with referenceto a record containing my prior factual findings, pluswhatever further factual determinations Respondent'spresentation on remand might warrant, consistent withmy prescribed limitations.------- BAY AREA SEALERS....My determinations, in this connection, derived frommy construction of several presumptively relevant BoardDecisions, drafted and promulgated pursuant to Section10(c) of the statute. This Board has consistently held sofar as my research discloses that, absent "extraordinary"circumstances, testimonial or documentary proffers de-tailed for the first time within post-hearing briefs-calcu-lated to support a newly conceived defense belatedlypresented, or to provide further evidentiary support for adefense previously litigated, considered, and rejected-will not be received or considered, absent some showingthat such evidence was newly discovered or not previ-ously available. N.L.R.B. Rules and Regulations, Series8, as amended, Section 102.48(d)(1). See N.L.R.B. v. Sea-farers International Union of North America, Atlantic.Gulf Lakes & Inland Waters District, AFL-CIO (Isthmi-an Lines, Inc.), 496 F.2d 1363, 1365 (5th Cir. 1974), enfg.202 NLRB 657, 658 (1973); N.L.R.B. v. Local Union#74, International Association of Marble. Slate and StonePolishers, Rubbers and Sawyers. Tile and Marble Setters,Helpers, and Marble Mosaic and Terrazzo Workers' Help-ers of the United States and Canada, AFL-CIO (The Blak-ley Granite, Marble & Tile Co., Inc.), 471 F.2d 43, 46 (7thCir. 1973), enfg. 190 NLRB 36 (1971); V.L.R.B. v. YaleManufacturing Company, Inc., 356 F.2d 69, 71 (Ist Cir.1966), enfg. 150 NLRB 1102, 1103, fn. 1 (1965), in thisconnection. Compare Briggs & Stratton Corporation, 244NLRB No. 112, fn. 1 (1979); Heat Research Corporation,243 NLRB No. 33. fn. I (1979); Fort Vancouver PlywoodCompany, 235 NLRB 635, fn. 1 (1978); Keokuk Gas Serv-ice Co., 233 NLRB 496, fn. 1 (1977); California PacificSigns, Inc., 233 NLRB 450 (1977); Brooklyn NursingHome, Inc. d/b/a Sassaquin Convalescent Center, 223NLRB 267 (1976); Union Electric Company, 219 NLRB1081, 1086-87, fn. 2 (1975); K & W Trucking. Inc., d/b/aCircle Transport, 215 NLRB 127 (1974); Nova ServicesCompany, 213 NLRB 95, fn. 1 (1974), further, in thisconnection.In Lehigh Lumber Company and Brown-Borhek Compa-ny, 230 NLRB 1122, 1128 (1977), Administrative LawJudge Kaplan's Decision (with which the Board con-curred) reflects his consideration of Board policy, re-garding the resolution of newly conceived defenses belat-edly proffered. He commented that:Counsel for Respondents argues additionally and forthe first time in his brief that the union bargainingrelationship is void ab initio on the basis that themost recent collective-bargaining agreement and itspredecessor agreements [which the General Counselhad proffered for the record to support a presump-tion of the Union's majority status] contained a con-struction industry union-security clause [and, there-fore, could not properly be relied upon for the Gen-eral Counsel's purpose] .... In the instant case itcannot be determined conclusively whether Section8(f) of the Act (construction industry proviso) ap-plies to either of the companies involved herein. Itwas not raised in the answer, nor was the matter liti-gated, although Respondents has the opportunity to doso .... Under all the circumstances noting particu-larly that the matter had not been litigated I find itinappropriate to consider this dejfi nse at this tag (othe proceeding. [Interpolations provided to promoteclarity. Emphasis supplied.]The Board's subsequent determination that Lehigh Lunm-ber's conduct had violated Section 8(a)(5) and (I) of thestatute was upheld by the Court of Appeals for theThird Circuit, without opinion. Lehigh Lumber suihse-quently petitioned the Supreme Court for a rit of cer-tiorari. Within the Solicitor General's memorandum inopposition, filed on the Board's behalf, the SupremeCourt was told that:The sole question presented in the petition is wheth-er the collective agreement was improperly reliedupon to establish a rebuttable presumption that theUnion enjoyed majority support. That que.tion.however, is not properly presented here: the Ad-ministrative Law Judge refused to conlsider the con-tention because it was not timely raised during thehearing. Accordingly, the only issue presented onthis record is the propriety, in the circunmstaces ofthis case, of the Administrative Las Judge's refusallto consider petitioner's belated contention after theclosing of the record ... In any e'.cnt, the Ad-ministrative Law Judge's ruling swas correct. At Ith.hearing petitioner not only failed to ad' ance Ithcontention, but actually advanced a totally differentand indeed inconsistent contention ...ad peti-tioner challenged the General Counsel' reliulnc onthe presumption arising from the contract during thehearing, the General Counsel would hauve had the op-portunity to introduce other evidence to e tahlh mna-joritv status. Because petitioner's failure to timelyraise its contention precluded the introduction ofrelevant evidence to rebut it. considerations of air-ness and orderly administrati e procedure dictatedthat petitioner not reap a tactical ad'iantagc from itsdilatory conduct. [Emphasis supplied.]Persuaded by comparable considerations I concludedthat Respondent's current counsel should be precludedfrom testimonial and documentary proffers clearly coin-cerned with relevant "evidence" previously known llandlavailable, which Respondent's original counsel, whenCase 32-CA-98 was first heard, could have produced--calculated to challenge my factual determinations fa ith re-spect to Complainant Union's May 1975 majority repre-sentative status, bottomed uon that case's presumptivelycomplete record.Confronted with my preclusive determination, Re-spondent's counsel pressed a formal appeal, which theBoard was requested to consider. Counsel contended thatmy ruling-without proper warrant-precluded: first.proof regarding the number of orkers compassedwithin Respondent's May 1975 payroll complementsecond, proof calculated to facilitate determinations w;ithrespect to whether particular workers, w.hen found onRespondent's May 1975 payroll, held permanent or tent-porary positions; third, proof calculated to facilitate de-terminations with respect to whether "sonic or all ofsuch persons" shown on Respondent's payroll should orBA AREA EALERS II 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould not be considered compassed within a bargainingunit deemed appropriate for collective-bargaining pur-poses; fourth, inquiries regarding the circumstances underwhich Respondent's purported employees had signedComplainant Union's designation cards; fifth, inquiriescalculated to facilitate determinations regarding the iden-tity of those persons who had allegedly signed suchcards. Further, Respondent's counsel contended that myrulings, by precluding such proof and lines of inquiry,would effectively prevent Respondent from demonstrat-ing Complainant Union's lack of majority representativestatus when the parties reached their May 14, 1975, con-tractual consensus: first, since Respondent would be pre-cluded thereby from establishing that ComplainantUnion's purportedly signed designation cards (four innumber) had not really constituted designations signedby a majority of the firm's May 14, 1975, payroll com-plement; second, since Respondent would be barredthereby from pressing inquiries which might reveal thatComplainant Union's cards had been signed by personswho were not on the firm's May 1975 payroll; third,since Respondent would thereby likewise be deniedwhatever chance there might be to demonstrate that thefirm's workmen "employed on a permanent basis" hadnot signed designation cards.On March 16, 1979, Respondent's appeal was granted;the Board directed a resumption of this recessed remandproceeding for the purpose, inter alia, of taking evidenceconcerning: (1) whether the Union's collective-bargain-ing contract with Respondent was a prehire contractunder Section 8(f) of the Act, and (2) the Union's major-ity status in May 1975 and at all other relevant times.5. Further remand proceedingsPursuant to the Board's Order, the recessed remandhearing was reconvened on June 26, 1979; each partywas afforded a full opportunity to be heard, to examineand cross-examine witnesses, and to produce evidencewith respect to matters within the clarified scope of theBoard's remand directive.Since the hearing's close, briefs have been receivedfrom the General Counsel's representative, ComplainantUnion's counsel, and Respondent's counsel. These briefshave been duly considered.Upon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following:FINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent commenced business, functioning as apartnership, during August 1974. Initially, the firm didasphalt repair work on streets, highways, airfields, play-grounds, and parking lots, replacing "broken or failed"pavement areas. Respondent, likewise, did striping; fur-ther it manufactured and installed parking lot bumpersand "speed" bumps. During October 1974 the firm beganproviding seal "coating" for concrete surfaces. AfterMay 1975, following Respondent's acquisition of a so-called Slurry Seal machine, plus related equipment, thefirm provided "slurry seal" coating for various asphaltsurfaces. With respect thereto, Gordon Rayner, formerlya member of Respondent partnership, testified:Slurry seal is a manufacture and application of anasphalt product which resurfaces existing pavementand gives it extended life and protection from theelements. ...The type of work involves prepara-tion of a lot to be seal coated which may involverepairing failed asphalt on that lot, the preparationof the lot for the seal coat .... barricading, andthe application of the slurry seal. Also, we have toselect, purchase and deliver the asphalt emulsion tothe job site. ... The major piece of equipment, theone that is used the most on the job, is a slurry sealmachine which is mounted on a conventional typeof truck. Supporting that machine you have an oiltanker truck and trailer. You have again the loader,the front-end rubber tired loader to load the aggre-gate into the machine. We have a flat bed [truck] tocarry equipment to the job site, pickup trucks,dump trucks, that sort of equipment.After May 1975, the firm continued to perform both as-phalt repair work and slurry seal applications. Most ofRespondent's work-between 45 and 50 percent-wasbeing done for municipalities and governmental bodies;some 20 percent was being done for other constructionor repair contractors. The firm likewise was doing workfor private industrial firms, residential property owners,and small shopping centers.Upon this record, determination seems clearly war-ranted that Respondent, throughout the period withwhich this case is concerned, was engaged primarily inthe building and construction industry.For present decisional purposes, we may presume-indeed, we must presume-that when Congress legislat-ed, with respect to building and construction specifically,it used these terms consistent with their customary usagein common parlance, but with due regard for their tech-nical significance. Carpet, Linoleum and Soft Tile LocalUnion No. 1247 of the Brotherhood of Painters, Decoratorsand Paper Hangers of America, AFL-CIO (Indio Paintand Rug Center), 156 NLRB 951, 957-958 (1966). Andrepair work or resurfacing work, performed on high-ways, concrete floors, or paved areas generally, has con-ventionally been considered "construction" work. SeeU.S. Dept. of Commerce, Bureau of the Census, Censusof Consruction Industries (1972), vol. 1, Industry andSpecial Statistics, appendix A. Therein, the CensusBureau has defined construction, in relevant part, thusly:Construction covers ...the maintenance andrepair of immobile structures.... "Structures" aredefined broadly to include ...such works as high-ways and streets ...and all similar work which isbuilt into or affixed to the land. ...Construction iscomposed of two broad categories of activities: (1)New construction and (2) maintenance and repairs...."Maintenance and repairs" relates to the resto-ration of ...structures or their related servicefacilities, including replacement of integral parts BAY AREA SEALERS121...street and highway patching and minor resur-facing are included.Likewise, the Standard Industrial Classification Manual(1972), published by the U.S. Government's Office ofManagement and Budget, Statistical Policy Division (seeDivision C, Construction, pp. 45, 49), classified generalcontractors primarily engaged in:Asphalt paving: roads, sidewalks, streets ...Park-ing lot construction ...Resurfacing streets andhighways ...Street maintenance or repairs .As construction contractors in heavy construction, com-passing new work, additions, and improvements, plusmaintenance and repair on miscellaneous projects not di-rectly concerned with building construction.Clearly, Respondent's routine contract servicesthroughout the period with which we are concernedconstituted work performed within the parameters of theFederal Government's "construction contractor" classifi-cation. See NVew Enterprise Stone and Lime Company, Inc.and Blair Bedford Paving CompanI, 172 NLRB 2157,2158, fn. 4 (1968), in this connection. I so find.II. COMPI.AINANT UNIONNo questions have been raised herein with regard toComplainant Union's status. Upon this record, however,there can be no doubt whatsoever that ComplainantUnion has admitted building and construction workmenas members. Nor can there be doubt that ComplainantUnion's 1973 75 Association contract (with respect towhich Respondent became a May 1975 nonmember sig-natory) purported to cover the firm's workmen, whowere doing or, following their hire, would be doing"building and construction" work. I so find. Within arti-cle V, section 3 of that contract, specific union-securityprovisions for workmen hired by "an employer engagedprimarily in the building and construction industry"were, inter alia, set forth. Their propriety has not thusfar been challenged herein.III. COMPIAINANT UNION'S MAJORITY STATUSWith matters in their present posture, the Board'sclarified remand directives clearly call for determina-tions, first, concerning Complainant Union's claimedachievement of majority representative status duringMay 1975, coupled with that organization's continuedright to claim such status at relevant times thereafter.Presumably, with those determinations made, conclusionsmay be reached with respect to whether ComplainantUnion's May 1975 collective-bargaining contract withRespondent should be considered a contract validatedconsistent with Section 9(a)'s requirements, or rather amere "prehire" contract, valid for certain limited pur-poses, consistent with Section 8(f)'s provisions and theBoard's relevant decisional principles bottomed thereon.Since, however, Complainant Union cannot presentlyproduce designation cards purportedly signed. within theperiod with which we are concerned, by particularworkmen then compassed within Respondent's crew, de-terminations with respect to Complaint Union's majoritystatus must necessarily be reached: first, by defining func-tionally the group of workmen within Respondent's totalpersonnel complement, which generally should hav ebeen considered a viable "unit" for collective-bargainingpurposes, during the period with which this case is con-cerned; second, by designating the relcvant payroll periodor periods within which the number of workmen proper-ly comprised within that defined bargaining unit shouldbe determined; third, by counting the total number ofpartnership workmen, properly comprised within the de-fined bargaining unit, who. consistent waith xsell-settleddecisional principles, should have been considered Re-spondent's regular "employee' group, during the rele-vant payroll period or periods. within which Complain-ant Union purportedly achieved majority representativestatus; fiurth, by deciding whether Complainant nion'stestimonially grounded claiml (that tour signed designa-tion cards had timely been procured from Respondent'screwmembers) merits credence. ith due regard for thecomplete record herein: fijih, by determining hetherComplainant Union's purportedl signed designationcards (fiund to be. arguably. fiour in number) should orshould not be considered a majority of Respondent'stotal "employee" complement. during a relevant payperiod or periods, within a defined bargaining unitdeemed appropriate for collectixe-bargaining purposes.To these several tasks, attention must now turn.A. Respondent's Bargainining Unit Defined ir PresentPurposes1. Factsa. Contract services performed by Respondent befi)reComplainant Union s recognitionBetween August 1974 (when Respondent commencedbusiness) and May 1975 the firm provided no services(with a single possible exception) for publicly fundedgovernmental bodies, such as counties, municipalities,school districts, or other tax-supported entities. Its pro-jects were performed, rather, for private business enter-prises.While a witness during this remand proceeding,Gordon Rayner could recall no time period (within the10-month span noted) when Respondent was performingservices simultaneously on more than one project. Thesejobs-so Rayner testified, credibly and without contra-diction-required and still require the surface applicationof "seal coatings" primarily of two types: one wouldhave been a coal tar seal, the other would have been aso-called "Walk Top" resurfacing compound. Respond-ent purchases both types of materials, ready for use, indrums. The materials are dumped, directly, onto the sur-face being treated; they are, then, spread by crew-members wielding long-handled squeegees. Such work,so the record shows, requires no specialization of func-tions; Respondent's crew members-all of them--per-form the same type of work.During the first week of May 1975, Respondent's crewresurfaced a San Jose retail store's parking lot; duringthat week, Rayner testified, the firm "may have" handledseveral "small" contract projects.A AREA SEAERS 121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDBetween Sunday, May 4, and Wednesday, May 21,Respondent's partners and personnel were fully preoccu-pied with work on the firm's newly purchased SlurrySeal machine, together with certain functionally relatedvehicles; Rayner testified that these machines requiredvarious modifications, calculated to ready them for Cali-fornia-style slurry seal work. The firm's Slurry Seal ma-chine had been purchased, sometime during April 1975presumably, from a Connecticut seller; Respondent'ssalesman/estimator, Charles McDaniel, had driven itcross-country. He had reached Respondent's San Joseheadquarters facility-so his testimony shows-by April3(); Rayner, however, recalls his arrival sometime duringMay's first full week. Respondent's first project thereaf-ter-which required the Slurry Seal machine's utiliza-tio-was a publicly funded school district job, complet-ed during May's last full week.Slurry seal operations, so Rayner's credible testimonyshows. normally require five- or six-man crews. Thecrew members perform distinct, specialized functions, de-scribed for the record as follows:I. Line Driver (applicator operator): Drives, ma-neuvers, and positions the slurry seal truck, so thatseal coatings may be spread on designated surfaceareas.2. Top Man: Maintains the required constant flowof previously loaded "aggregate" onto the ma-chine's conveyor belt, which provides the materialfor a final "slurry seal" mixture.3. Mixer Operator: Lays out the job site, deter-mines the composition of required slurry seal mix-tures, sets up the slurry seal truck's mixer machine,runs it throughout the project's performance, and-when necessary-directs other crew members.4. Squeegee Man: While on foot, spreads slurryseal mixtures to project locations which the ma-chine cannot reach, and smooths out surface var-iances between different "paths" of material laiddown by the machine. (On some projects, twosqueegee men may be required.)5. Shuttle Man: Used on large projects, whichmay require two Slurry Seal machines; drivesempty machines from project sites to nearby materi-al stockpiles, recharges the vehicles with asphaltemulsion, fills them with water, loads them with"aggregate" using a front-end loader, and drivesthem back to project sites.During the period with which this case is concerned,however, Respondent's projects required no shuttle man;sometimes they required merely one squeegee handler.b. Respondent's recruitment practicesThroughout the period with which this decision hasthus far been concerned, Respondent recruited workmenprimarily through the State of California EmploymentDevelopment Department's San Jose employment serv-ice office. Employment service personnel were told thatthe firm was doing seal coating and resurfacing work onconcrete; according to Gordon Rayner, the servicetherefore considered Respondent a building trades con-tractor. Nevertheless, so Rayner testified, most of theworkmen referred by the service had no record of previ-ous experience specifically within Respondent's field, oreven within the construction industry generally. Theirwork experience records varied.When workmen were referred (so Rayner's credibletestimony, proffered without challenge or contradiction,shows), they were hired for work on specific projectsthen in progress, or directly in prospect. Newly hiredworkers were told:If at the end of that time there was no more work,then they did not have work to do. If at the end ofthat job we had another job to go to, then theywould continue working.These workers, so the record shows, were told that they"had a job" for the duration of the particular project forwhich they had been hired, and that they would begiven preferential consideration for subsequent projects.They were not told, however, that they would be for-mally laid off, or terminated, when their work on Re-spondent's current project was completed, nor were theytold that people would be newly hired for Respondent'snext project. These procedures, I find, Respondent didnot follow.In practice, when Respondent's projects were complet-ed, the firm "usually" had some successor project sched-uled to start that very day, the next day, or within a rel-atively short period. Rayner credibly testified that:...as it turned out, we got enough jobs so wedidn't have too much down time. We did lose somepeople because they would be off for three or four'days and they would find other work.However, when Respondent's partners knew (before aparticular project's completion) that some new projectwas scheduled to commence, directly, or within somedetermined time thereafter, workmen currently em-ployed would be notified that further work would subse-quently be available for them. Sometimes, Rayner re-called, particular workers hired for one project, orsuccessive projects, might not be "available" for work onRespondent's next job; the firm's management repre-sentatives, however, would retain or recall workers, pre-viously employed, save in situations when their servicesmight not be needed for Respondent's next prospectiveproject. I so find.When Respondent performed contract jobs at projectsites located outside the San Jose metropolitan area, thefirm did not hire workers locally; workers retained frompreviously completed projects, or recruited in San Jose,were transported to the particular project's distant loca-tion. In connection with a Dow Chemical Company jobwhich will be discussed further within this decision, Re-spondent brought four workmen from San Jose to thedesignated firm's Pittsburg, California, project location,some 50 miles distant; their "overnight" stay expenseswere then paid by the firm. BAY AREA SEALERS12 c. Contract services performed by Respondent afterComplainant Union's recognitionDuring June 1975, Respondent provided contract serv-ices for San Francisco's airport, the city of Pleasanton,and several "small" projects listed for bids by variousmunicipalities. These jobs required Respondent's newlypurchased Slurry Seal machine; the firm's crew comple-ment compassed the various specializations and numeri-cal composition previously noted within this Decision.Respondent's projects were commenced and completedseriatim; none was simultaneously pursued.After July 1, Respondent continued to handle pro-jects-never specified as to number for the presentrecord-which required its Slurry Seal machine's utiliza-tion. Additionally, the firm completed a substantial play-ground resurfacing project for the Cupertino, California,school district; that project required services providedby a four-man squeegee crew. It commenced shortlyafter July 4 and was completed in September 1975 aftersome 40 working days.After September, Respondent completed a substantialnumber of resurfacing projects for Union Oil Company.Concurrently, the firm performed some asphalt patchingand repair work; likewise, several contract projectswhich required Respondent's Slurry Seal machine werecompleted.This situation continued, without significant change,until 1975's winter seasonal slowdown necessitated lay-offs. When 1976's spring season commenced, however,Respondent purchased a second Slurry Seal truck. Thefirm's business volume reflected continued growthduring that year, 1977, and thereafter.Recent developments, which presumably will have nobearing upon matters properly considered directly rele-vant with respect to this remand proceeding, but whichmay conceivably affect this Board's possible remedialdirectives, will be noted hereafter within this Decision.d. Respondent's crew complements during periodsmaterial hereinBetween August 1974 and May 1975, while Respond-ent was providing asphalt repair and seal coating serv-ices, the firm's nonspecialized "squeegee" crews had nor-mally compassed three to four, or four to six employees,plus one or both of Respondent's partners. According toRayner's proffered recollections, four- to six-man crews,plus a partner or partners, had been common. While awitness during the remand proceedings, Rayner testifiedthat some of Respondent's jobs had required eight-mancrews; he recalled four such projects. When queried fur-ther, however, he could not recall crews of the designat-ed size on calendar year 1975 projects; they may havebeen performed during the previous year.Respondent's payroll records for 1974 and the first fewweeks of January 1975 have not, however, been pro-vided for the record. The records produced warrant de-terminations that between Sunday, January 26, and Sat-urday, May 3, specifically, the firm's payroll roster ex-panded, with some sporadic fluctuations, from three tosix employees; between Sunday, March 3()., and Saturday,April 5, however, seven men were listed on Respond-ent's payroll record.Throughout the period with which this case is con-cerned, Respondent maintained calendar week pay peri-ods. Until Friday, February 14. Rayner's records reflecta Friday payday, covering services rendered during theworkweek then drawing to a conclusion; thereafter, Re-spondent's partner prepared payroll checks on Mondaysor Tuesdays, covering services rendered during the pre-ceding calendar week.During this 14-week period, Respondent's crew com-plements rarely worked full 40-hour weeks spread over 5working days; their service records normally reveallesser periods of service, compensated at regular hourlyrates, plus frequent overtime work. Of some 11 menlisted on the firm's payroll, during the 14-seek periodnow under consideration, 4 performed services withinonly two pay periods; another, Carlos Torrez, workedwithin the last two pay periods noted, and within twopay periods thereafter. Jay Jarboe worked within six pa)periods. Don Fuqua performed services within eight pasperiods; his subsequent service record will be discussedfurther hereinafter. Three employees-Joe Staron, Doug-las Harris, and Terry Litz-worked during 12, 13, and 14pay periods, respectively. Finally, Charles McDanielstarted full-time work during March 1975's first full cal-endar week; his particular status on Respondent's payrollroster will be considered subsequently within this Deci-sion.Between Sunday, May 4, and Wednesday. May 21.Respondent performed no contract services: the partner-ship's crew complement worked on the firm's newl pur-chased Slurry Seal truck and related equipment, readyingit for project use. Respondent's payroll roster v ithin thisperiod will be subsequently reviewed, when required.within this Decision. The firm's first project, requiring itsSlurry Seal machine, was completed during May 1975'slast full week.During June 1975, Respondent completed two substan-tial Slurry Seal projects, plus several "small" municipalprojects. These jobs were performed serially with a fise-or six-man crew complement which matched the special-ized job descriptions noted previously herein.After July 1, Respondent's workload required a five-or six-man Slurry Seal crew, plus a four-man "squeegee"crew for the substantial school district playground resur-facing project previously noted. Between September1975 and Respondent's win:er-season shutdown, the firmcarried a full Slurry Seal crew. and four men s. howorked on several successive Union Oil Company resur-facing projects, plus a two- or three-man crew for smallasphalt "patching" repair jobs.During 1976, following Respondent's purchase of asecond Slurry Seal truck, the firm "ran" three full crews.plus a partial crew, with a presumptive "average" cresscomplement numbering 18 to 20 men; this situation con-tinued throughout the following calendar year. During1977's spring months, effective April I, as noted pre,i-ously within this Decision. Respondent became a Califor-nia corporation. So far as the record shows, howe\ cr.this legal change did not affect the firm's oswnership. norBAY AREA SEALERS 123 124I)ECISIONS ()F NATIONAL IABOR RELATIONS BOARDdid it affect Respondent's business operations. Through-out calendar year 1978, Rayner credibly testified, thefirm's payroll roster "averaged" between 20 and 24workers weekly.2. Discussion and conclusionsWith matters in this posture, determinations with re-spect to Complainant Union's majority status in May1975 and at all other relevant times must necessarily bepredicated upon some preliminary determinations regard-ing the nature and scope of the bargaining unit whichthis Board should consider appropriate for collective-bar-gaining purposes herein. Only then will further determi-nations be possible, with regard to that unit's specificcomposition and numerical size, during the periods withwhich this case is concerned.In Case 32-CA-98, the General Counsel contendedthat the bargaining unit should compass "all employeesof the employer" save for certain conventionally ex-cluded categories. Though Respondent's answer noted aformal denial with respect to the General Counsel's con-tention, whatever questions such a denial might haveraised were not litigated. And since the General Coun-sel's complaint defined a bargaining unit "presumptivelyappropriate" for collective-bargaining purposes, my firstDecision herein contained a conclusion of law that "allemployees of Respondent and/or Bay Area Sealers,Inc.," save for classifications conventionally excluded,should be considered compassed therein.In Case 32-CA-824, consolidated with the remandherein, the General Counsel's complaint contained a bar-gaining unit description calculated to compass "all full-time and regular part-time employees employed by BayArea Sealers, Inc," exclusive of conventionally distin-guished categories. Respondent's formal answer againcontained a straightforward denial. When this consoli-dated case was heard, however, the General Counsel'srefined bargaining unit contention was never specificallychallenged by Respondent's counsel, save for severalsuggestions that particular persons found on Respondent'spayroll roster at material times, should or should not beconsidered compassed therein.Since some bargaining unit definition, more particular-ized than the General Counsel's comprehensive formula-tion, now seems required, I have reviewed ComplainantUnion's negotiated 1973-75 Association contract, withrespect to which Respondent concededly became a May1975 nonmember signatory, to determine whether a moreprecisely tailored definition could have been found there-in. In Case 32-CA-98, the General Counsel essentiallycontended that Respondent had refused to bargain col-lectively with Complainant Union by withdrawing rec-ognition from that organization as the collective-bargain-ing representative of Respondent's employees within aconsensually negotiated contract unit, which the GeneralCounsel equated with the bargaining unit defined withinhis complaint. References to Complainant Union's con-tract therefore would seem to be fully warranted.Unfortunately, Complainant Union's negotiated 1973-75 contract, particularly in this respect, can hardly beconsidered a model of clarity. It contains no single, pre-cisely drafted recognition clause. For present purposes, Ifind three distinct contractual provisions must be read, inmaterial part, conjunctively:Article IV. Recognition. The contractor herebyrecognize[s] the Union as the sole and exclusive col-lective-bargaining representative of all employees ofthe contractor signatory hereto ...whose princi-pal business is that which is covered and over[whose employees] the Union has jurisdiction ...as such jurisdiction is defined by the Building andConstruction Trades Department of the AmericanFederation of Labor, AFL-CIO.Article VI. Employers. .Employers signatory tothis agreement shall be classified as follows: Con-tractors who are specialty contractors and whoseprincipal contracting business is the execution ofcontracts requiring the ...ability to perform thefollowing operations covered by this Agreement.2. All painting, application and installation oflines, arrows, bumpers, curbs, etc., on parking lots,air fields, highways, game courts and other suchsurfaces.3. The handling, painting and installing of all carstops, all traffic regulatory work ....6. Seal coating, slurry coating and other surfaceprotection ....9. Manufacturing and installation of all car stops..and all traffic regulator materials ....II11. The preparation and maintenance of all sur-faces as outlined above.12. It is the intention of this Agreement that allEmployers having employees, with the exclusion ofthose normally excluded by the National Labor Re-lations Board, that is, supervisory employees,guards, executives, shall be subject to this Agree-ment where such employees, as a matter of inclu-sion, [perform work involving], but not limited to.working on concrete bumpers ...installationof ...barricades and protective devices ...sealcoatings, slurry coating and other protective coat-ings and line removal. [Bracketed language suppliedto correct grammatical errors, reform incompletesentences, and promote clarity.]Considered in totality, these contractual provisions,within my view, provide a workable "bargaining unit"definition, for present purposes, with respect to Respond-ent's employees with whom this case is directly con-cerned. (See, in this connection, the job classificationslisted within the Association contract's Exhibit A, Wagesand Classification, with their related wage rates.) Whenrequired within this Decision, some more concise formu-lation, however, will be recommended.Respondent's counsel suggests for the first time withinher brief, submitted with reference to the present remandrecord, that a proper bargaining unit herein should com-pass "all persons" who had worked for Respondentbefore the May 11-17, 1975, payroll period during whichFrank Clark signed Complainant Union's proffered con-tract, and who performed any type of service, likewise,within that particular payroll period, save for office cleri-cal employees, guards and supervisors. With due regard BAYAREA SEALERS125for Respondent's contractual commitments, however, Ihave concluded that Complainant Union was consensual-ly recognized as the representative of merely thoseworkmen, on Respondent's payroll, who were then per-forming, or would perform, services of the type de-scribed within their collective-bargaining contract. Uponthis record, Respondent's status as a contractor whose"principal contracting business" fell within the param-eters defined in Complainant Union's contract and whohired workmen to perform work of the type describedtherein cannot be doubted.Whether particular workmen, found on Respondent'spayroll sometime during the May 11-17, 1975, payrollperiod material herein, held the type of tenure whichwould warrant their consideration as bargaining unitmembers for present purposes, or shared a genuine com-munity of interest with their fellows on Respondent's pay-roll roster sufficient to warrant their bargaining unit in-clusion, will be considered later within this Decision.B. Complainant Union 's Designation Card ClaimsI. FactsWhen Case 32-CA-98 was heard on May 16, 1977,Complainant Union's business representative testifiedwithout challenge or contradiction regarding the circum-stances under which he received designation cardssigned by four of Respondent's workmen. Moore's testi-monial recollections, proffered 2 years after the specificevents with which the case was concerned, revealed:First, that Complainant Union's business representativehad learned early in May 1975--"a few days before May14"-that Respondent was then performing services witha nonunion crew within a Dow Chemical Companyplant located in the Martinez-Concord-Pittsburg, Cali-fornia, vicinity. When this case was heard, both original-ly and on remand, none of the witnesses could declarewith certainty where Dow Chemical's plant was located.That firm's current telephone book listing, with respectto which I take official notice, reveals that its plant fa-cility is located on Loveridge Road, in Pittsburg, Cali-fornia; however, the present record suggests that DowChemical's general contractor for its plant constructionand/or renovation project, Duffel Financial Corporation,may have considered the project located in Concord,California.Second, that Frank Clark, Respondent's partner (pre-sumably prompted by complaints registered with DowChemical's general contractor (regarding Respondent'snonunion status by a local Painters union representative)had "shortly thereafter" telephoned Moore; Clark haddeclared his willingness to negotiate a collective-bargain-ing contract.Third, that sometime "after the completion of the DowChemical job" the workmen employed by Respondent,who were temporarily laid off at the time, had gone tothe San Jose, California, offices of Painters Union LocalNo, 507, seeking representation.Fourth, that Local No. 507's business representative,then "arranged for a meeting" between Moore and theworkmen concerned.Fifth, that, during this meeting, which four of Re-spondent's workmen had attended, Moore had receivedfour designation cards signed by those present. Moore'stestimony, when this case was first heard, reflected hisrecollection (with regard to which I did not then consid-er a factual determination required) that he receivedthese designation cards "two days to a week" before hisMay 14 conference with Respondent's partners.Sixth, that Complainant Union's business representativehad thereupon solicited a conference with Respondent'spartners, during which negotiations looking toward acollective-bargaining contract might be concludedSeventh, that Moore had conferred with Respondent'spartners, at Respondent's San Jose office, on May 14,thereafter.Eighth, that during this May 14 conference there hadbeen "discussion to the effect that they had five peopleon their payroll," but that they were then on layoffstatus.When Case 32-CA-98 was first heard, Respondent'spartner, Gordon Rayner, testified that during their May14 conference one workman, Warren LaHara, had beenthe "only employee" then present on Respondent's prem-ises; Rayner declared that Respondent's crew membershad not been "laid off" but that they "weren't working"that day.Ninth, that following some discussion with respect toComplainant Union's proffered Association contractterms Frank Clark had signed that contract in Respond-ent's behalf.Tenth, that Respondent's partner, before signing Com-plainant Union's proffered contract, had neither request-ed any documentary proof with respect thereto.Eleventh, that Moore, therefore, had neither men-tioned, nor produced, the four designation cards then inhis possession.Twelfth, that Complainant Union's designation cards,signed by Respondent's workmen, had thereafter been"destroyed" since they had not been "used" and were nolonger considered "necessary" following Respondent'sadherence to Complainant Union's contract.Thirteenth, that Complainant Union's business repre-sentative, when summoned to testify 2 years after thesedevelopments, could not recall the names of Respond-ent's workmen who had signed designation cards.Moore's May 16, 1977, testimony, summarized herein,was neither challenged, contradicted, nor significantlyundermined, during his May 16 cross-examination or Re-spondent's original defensive presentation. And since thebusiness representative's proffered recollections-consid-ered in totality-carried no "death wound" sufficient togenerate distrust regarding their credibility, I found themworthy of credence.When Case 32-CA-98 was first heard, Respondent'scounsel made no contention before me that ComplainantUnion had failed to prove its receipt of signed designa-tion cards sufficient in number to demonstrate majoritysupport within the firm's employee complement, thereto-fore, as of the date when Clark had signed that organiza-tion's proffered Association contract. I did not thereforeconsider myself required to make a specific finding, inBAY AREA SEALERS 25 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDhacc verba, with respect thereto. My conclusion, with re-spect to Moore's credibility regarding his procurement offour signed designation cards, was consequently sub-sumed within my final determination that, throughoutthe period with which the case before me was con-cerned, Complainant Union had been qualified to claimexclusive recognition as the collective-bargaining repre-sentative of Respondent's employees within a bargainingunit deemed appropriate for that purpose.With due regard for Moore's credible testimony, then,I concluded that the General Counsel had-within therecord made before me-sustained his burden of proofwith regard to Complainant Union's procurement of foursigned designation cards, and that organization's conse-quent majority representative status. Compare RetailClerks International Association, AFL-CIO, 153 NLRB204, 226-227 (1965), enfd. 366 F.2d 642, 647-648 (D.C.Cir. 1966); further, see United Steel Workers of America,AFL-CIO (Northwest Engineering Company), 158 NLRB624, 627-629 (1966), enfd. 376 F.2d 770, 772 (D.C. Cir.1967), in this connection. Where an employer has notcontested the existence of a majority, when a demand forrecognition was presented, the General Counsel needprove merely through credible testimony that a majorityhad in fact signed cards, and that some opportunity fortheir inspection had been available.2. Discussion and conclusionsUpon remand, however, Respondent's counsel has be-latedly mounted a challenge with respect to Moore'scredibility, regarding his procurement of four designationcards. Within her brief, counsel presently contends that:In the absence of actual authorization cards alleged-ly obtained, and given the Union's inability to eitherdate the time of obtaining the cards or identify theindividuals who signed cards, there is no competentevidence establishing that any cards were in factsigned.On October 25, 1978, when these proceedings on remandwere first convened-3 years and 5 months after the par-ticular events with which the parties were concerned-Complainant Union's business representative, by then re-tired, testified pursuant to Respondent's subpena. Whenqueried with respect to those matters which must nowbe considered subject to question, Moore reported:First, that he met with Respondent's workmen atLocal No. 507's San Jose office, during the eveninghours of "the day before" his conference with Respond-ent's partners; though he could not recall the day of theweek, he "believed" that his meeting with Respondent'semployees had therefore taken place on May 13. Second,that he could not recall the names of the workmen pres-ent. Third, that "within a few days" following Respond-ent's adherence to Complainant Union's contract, he[Moore] destroyed the designation cards which he hadthen been given by throwing them out in the trash.Fourth, that he had disposed of those cards because"they were no longer of any value" following Respond-ent partnership's "friendly, amicable" contract signing,and there was no reason to retain them "cluttering upthe record" thereafter.On June 26, 1979, when the remand proceedings re-convened, more than 4 years after the developments nowconsidered relevant and material herein, Moore furthertestified:First, that Complainant Union's designation cards hadbeen signed by crewmembers who had worked on Re-spondent partnership's Dow Chemical job and "other"jobs; second, that following his never-dated telephoneconversation with Frank Clark, previously noted, duringwhich Respondent's possible adherence to ComplainantUnion's contract had been discussed, he [Moore] had re-ceived a telephone report from Local 507's business rep-resentative that the latter (Downey) had met with fouror five of Respondent's workmen, and that he wantedsome of Complainant Union's form designation cards,which were sent to him; third, that when he (Moore)subsequently met with Respondent's four workmen, aftertheir workday's conclusion, at Local No. 507's office, hereceived their signed designation cards; fourth, that hismeeting with these workmen had taken place on a daywhen they had reportedly been working; fifth, that hismeeting with Respondent's workmen had taken placewithin "a week to ten days" following his discovery thatRespondent had been performing services on DowChemical's project. In this connection, Respondent pro-duced testimony, purportedly buttressed by documenta-tary evidence, that Respondent's work on Dow Chemi-cal's project had in fact been performed over threeweekends-between February 1 and 5, on February 15and 16, and on March 1 and 2, 1975, respectively. sixth,that Respondent's workmen had then reported they hadfinished their Dow Chemical job, and had returned tosubsequent work within the San Jose area; seventh, thathe (Moore) had met with Respondent's partners "two orthree" days after receiving the workmen's signed desig-nation cards.Further, when supplied with Moore's August 2, 1976,sworn statement pursuant to her belated request, Re-spondent's counsel elicited testimony from ComplainantUnion's business representative:First, that a statement within his affidavit, fixing Re-spondent's contract execution date in June 1975 was er-roneous, since the contract now in question had beensigned on May 14 by Respondent's partner. second, thathis affidavit's reference to Respondent's performance of aDow Chemical job in Contra Costa County "after" thefirms collective-bargaining contract was signed had like-wise been mistaken.When queried further by Complainant Union's coun-sel, Moore recalled that none of the workmen who gavehim signed cards had reported themselves "terminated"or "no longer associated" with Respondent partnership;that they had "discussed" their previous work on Re-spondent's Dow Chemical project, which had been fin-ished; that they had given him (Moore) the "impression"they considered themselves Respondent's regular, normalcrew; and that while some of their fellow workers mighthave been "off" that day, they constituted Respondent'sregular "Slurry Seal" crew. BAY AREA SEALERS127With matters in this posture, Respondent's contentionon remand-that the General Counsel has failed to dem-onstrate by "credible" or "convincing" evidence Com-plainant Union's possession of four designation cards,previously signed by the designated firm's workmen,when Respondent was presented with that organization'scurrent Association contract-merits Board rejection forseveral reasons:First, Moore's conceded failure within his August 2,1976, sworn statement to describe correctly the temporalrelationship between Respondent's work on Dow Chemi-cal's Pittsburg facility and the firm's contract signingdate, coupled with his presumptive failure to recalltherein the contract's verifiable May 14, 1975, executiondate, should generate no significant doubts regarding hiscapacity to recall the general course of events correctly,with sufficient clarity to warrant factual determinationsbottomed thereon. Certainly, no conclusion could legiti-mately be considered warranted at this late date with re-spect to whether his two concededly "erroneous" factualrecitals reflected genuine memory lapses, or whetherthey reflected mere thoughtless misstatements, which hehad subsequently failed to notice and correct. Further,his questioned statements were not closely related; theywere discrete. The facts which he mistakenly reportedwere both subject to ready "extrinsic" verification or re-buttal; within their context, they could not have reallymisled or confused readers of his statement, or reviewersof the present record. And, since Moore's narrative recit-als mesh overall in several respects with GordonRayner's proffered recollections, their credibility mayproperly be considered buttressed thereby.Second, though Complainant Union's business repre-sentative has indeed proffered some discrepant testimoni-al recitals with respect to when Respondent's presenceon Dow Chemical's project first came to his notice, andwith respect to various successive time lapses betweenthat date, the subsequent date on which he received fourdesignation cards signed by Respondent's crew members,and the May 14 date when he presented Respondent'spartners with Complainant Union's Association contract,his consistently reiterated claim that he had indeed col-lected four signed designation cards very shortly before hisMay 14 conference with Clark and Rayner cannot beconsidered undermined.I have noted, in this connection, the business repre-sentative's testimony: first, that the workmen who gavehim signed cards reported they had worked on Respond-ent's Dow Chemical project and some subsequent con-tract projects; second, that these workmen, when theytendered their designations, were currently working forRespondent within the San Jose area; third, none ofComplainant Union's card signers, then, described them-selves as terminated, or no longer "associated" with Re-spondent partnership; fourth, that they described them-selves, rather, as Respondent's regular "slurry seal" crew.With reference to these testimonial claims, I noteGordon Rayner's testimony (previously summarizedherein) that during the first week of May 1975, Respond-ent's crew had resurfaced a San Jose retail store's park-ing lot; further, he testified that between May 4 and 21Respondent's partners and hired personnel had beenbusy-presumably within the firm's San Jose headquar-ters facility-preparing Respondent's newly purchasedSlurry Seal machine and related vehicles for future utili-zation. Respondent's payroll records further reveal thatduring this period two of five workmen who had per-formed services on Respondent's previously completedDow Chemical project had still been in Respondent'shire. And Rayner's testimony, which will be reviewedwithin a subsequent section of this Decision, likewise re-flects his recollection that shortly before the period nowunder consideration Respondent had placed newspaperadvertisements for men qualified to perform slurry sealwork, and that three workmen had been hired for thatpurpose, during the firm's May 4-10 pay period.Rayner's proffered recollections, conjoined with Re-spondent's payroll records, thus provide tangential cor-roboration for Moore's testimonial claim that he receivedComplainant Union's four designation cards very shortlybefore his May 14 conference with Respondent's part-ners. The four-man group, whose members tenderedsigned cards, could have (consistent with Moore's testi-mony) compassed, inter alia, some longtime worker, ormore than one worker, who had performed services onRespondent's Dow Chemical project; likewise, it could,consistent with his testimony, have included some work-man, or workmen, newly hired, particularly for serviceson Respondent's prospective "slurry seal" crew.Thus, despite the fact that Moore's testimony, prof-fered on remand, may reveal some lack of certainty withrespect to relevant dates, time lapses, and temporal rela-tionships between the various material developmentsherein, I remain satisfied that he did receive four uniondesignation cards, signed by workmen then in Respond-ent's hire, before he conferred with Respondent's part-ners regarding their adherence to Complainant Union'scollectively bargained contract. See Krispy Kreme Dough-nut Corp., 245 NLRB No. 135, fn. 1 (1979), in this con-nection. Whatever discrepancies his testimony consideredin totality may reveal can reasonably be attributed to thepassage of time since the various events dealt with hereintook place; time's passage would presumably have mag-nified the normal, foreseeable frailties characteristic ofhuman memory. Convinced of this, I find Respondent'spresent challenge with respect to Moore's credibility,particularly regarding his procurement of four signeddesignation cards, lacking in persuasive thrust.Respondent's further contention that ComplainantUnion's representative, assuming, arguendo, that he didindeed receive four signed cards, nevertheless probablyprocured them under circumstances which should vitiatehis claim that they constituted Complainant Union a ma-jority representative at material times, will be consideredfurther within this Decision.C. Complainant Union's Representative StatusSome determinations must now be reached with re-spect to whether Complainant Union's four cards consti-tuted designations signed by a majority of the concernedworkers on Respondent's bargaining unit roster duringMay 1975 or various other periods material herein. Uponthis record, however, such determinations will requireBAY ~ ARE SEAER .127.  128DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomething more than simple numerical comparisons. Cer-tain preliminary questions, particularly with regard towhether Respondent's May 1975 work force possessed aprimarily "transient" or "stable" character, and likewisewith regard to whether that work force compassed arepresentative complement of regularly employed work-men, must now be resolved.1. Respondent's work forceIntermittent work constitutes one hallmark characteris-tic of the construction industry; many construction con-tractors maintain no regular complement of qualifiedworkers, but hire workmen when they are needed. DeeCee Floor Covering, Inc., and its Alter Ego and/or Succes-sor, Dagin-Akrab Floor Covering Inc., 232 NLRB 421(1977). Particular construction workers, therefore, maywork for many employers, and for none of them continu-ously. Daniel Construction Company, Inc., 133 NLRB264, 267 (1961); 167 NLRB 1078 (1967). Nevertheless,there have been cases presented to this Board for disposi-tion which have been concerned with construction indus-try firms with relatively permanent "stable" work forces,which they move from project to project.Respondent's recruitment practices and personnel man-agement policies, throughout the period with which thiscase is concerned, have more closely resembled thosecharacteristic of construction contractors with regular orrelatively "stable" crew complements rather than thosepursued by firms which routinely recruit "temporary" or"transient" workers job by job. True, Respondent's re-cruitment programs have, within the period now underconsideration, brought the firm some employees who-disenchanted by their concededly "dirty" working condi-tions, or management's sometime failures to provide reg-ular, 5-day-per-week, full-time work-have left their po-sitions following comparatively short periods of service.Such labor turnover has never been a phenomenon, how-ever, confined to construction industry tradesmen; withinmanufacturing and commercial establishments with con-ventionally "stable" work forces, likewise, turnover rateshave frequently been matters of managerial concern,throughout this Nation's business scene.There can be no doubt, nevertheless, that Respond-ent's partners have consistently striven to recruit "regu-lar" employees, whose availability for continued servicein Respondent's hire-from project to project-could becounted on, so long as the firm had work currently inprogress or foreseeably in prospect. When ComplainantUnion's business representative presented Respondentwith a proposed contract-during the second full calen-dar week of May 1975-there were two workers on thatpartnership's payroll who had been working "regularly"for more than 16 weeks. Likewise, there were threeworkers-newly hired during the previous week forservice as members of Respondent's prospective "slurryseal" crew-who continued to work "regularly" on Re-spondent's successive contract projects throughout theyear's second quarter, and presumably beyond.With matters in this posture, Complainant Union's ma-jority representative status should not be determined bycomparing that organization's total number of signeddesignation cards with the total number of Respondent'spresent and past "employees" presumptively qualified forbargaining "unit" inclusion, first, by virtue of their workexperience in Respondent's hire during the particular payperiod within which that firm became a contract signato-ry and/or, secondarily, by virtue of their work experi-ence in Respondent's hire for some given number of dayswithin a prior time period or periods. In short, theproper bargaining "unit" head count for present purposesshould not be determined consistent with the Board's lib-eralized standard for determining "voting eligibility" inconnection with construction industry representationelections. Compare Contractor Members of the AssociatedGeneral Contractors of California, Inc., 209 NLRB 363,365 (1974); Daniel Construction Company, Inc., supra, inthis connection.Indeed, Respondent's counsel herein makes no suchcontention regarding the bargaining unit's composition:within her brief she suggests, rather, that:...all persons who had previously worked forBay Area Sealers and who performed work duringthe week of May 19 specifically, as previouslynoted, the May I I-May 17 calendar week payperiod must constitute the unit employed as of thetime of contract execution. [Interpolation providedfor clarification. Emphasis supplied.]Subject to certain qualifications, I would concur. Clear-ly, the bargaining unit considered appropriate for collec-tive-bargaining purposes herein should be confined tofull-time and regular part-time employees who-duringthe pay period noted-performed work considered sub-ject to Complainant Union's Association contract, whilein Respondent partnership's hire. Further, employeeswhose service records, during that particular pay period,fail to demonstrate their "substantial" or "meaningful"community of interest with Respondent's full-time andregular part-time workers should be excluded; I so find.2. Respondent's representative complementWithin her brief, Respondent's current counsel notesthat, during 1976 specifically, the firm's crew comple-ment compassed 18 to 20 workers; thereafter, throughoutcalendar year 1978, Respondent's expanded payrollroster presumably "averaged" between 20 and 24 work-ers weekly. However, Respondent makes no specificcontention herein that its May 14, 1975, work forceshould not be considered a representative "employee"complement with respect to which Complainant Union'smajority status should be measured. Had such a conten-tion been proffered, it would merit rejection. Upon thisrecord, there can be no doubt that Respondent's May 14,1975, crew complement was sufficiently large to handlethe firm's prospective contract projects; with due regardfor their level of business operations, they were fullymanned. Further the firm's crewmembers, during thepayroll period considered crucial herein, were patentlyconsidered competent to perform whatever job functionsRespondent's asphalt repair, seal coating, and prospective"slurry seal" projects would require; clearly they consti-tuted a representative complement. Respondent's subse-quently "expanded" business operations were, during BAY AREA SEALERSMay 1975 particularly, merely matters of purpose andhopeful expectation; they had not even reached a con-crete planning stage. Certainly no steps looking towardtheir prospective implementation had yet been taken.3. The composition of Respondent's bargaining unitcrewWith matters in this posture, Respondent's presentcontention that its formal May 14, 1975, commitmentsmemorialized a contractual relationship legitimatized bySection 8(f) solely-rather than a relationship validatedconsistent with Section 9(a)'s provisions-must now beconsidered.a. Preliminary statementIn this connection, some preliminary comments wouldseem required, however, with particular reference to thepresent record. When Case 32-CA-98 was first heard,my conclusion therein that Section 8(a)(5) had been vio-lated subsumed a factual determination, bottomed uponBusiness Representative Moore's unchallenged testimonythat Complainant Union had represented a majority ofRespondent's workmen (within a bargaining unit appro-priate for collective-bargaining purposes) when theircontractual consensus was reached. Respondent's presentcontention on remand, that Complainant Union could le-gitimately claim nothing more than a Section 8(f) con-tractual relationship, therefore constitutes an affirmativedefense. With respect thereto, Respondent must necessar-ily bear the burden of proof. This Board has held thatthe burden of proof, with respect to determinations re-garding Section 8(f)'s dispositive applicability in particu-lar cases, lies with the party seeking to avail itself of thatsection's exculpatory provisions. See Zidell Explorations,Inc., 175 NLRB 887, 892 (1969); Indio Paint and RugCenter, 156 NLRB 951, fn. (1966), in this connection.Within his brief, the General Counsel's representativenotes, cogently, that any contrary rule would require theproduction of affirmative proof sufficient to establish aprimafacie case, within any 8(a)(5) or 8(b)(3) proceeding,that the bargaining relationship under consideration didnot involve building and construction industry ...par-ties, or, if it did, that the concerned labor organizationhad been recognized, possibly many years earlier, whenit represented a provable minority, at some time whenthe bargaining unit compassed a representative comple-ment, and so forth. In this case, therefore, Respondentmust demonstrate, preponderantly, that ComplainantUnion's contract-because that labor organization's ma-jority status had not been established (consistent withSection 9(a)'s provisions) before Respondent partnershipbecame a contract signatory-should be statutorily privi-leged and considered beyond 8(a)(3) strictures, solely byvirtue of Section 8(f)'s exculpatory reach. Only then,presumably, could Respondent's counsel finally contendwith any prospect of success that, consistent with theBoard's Higdon Contracting Company rationale, no 8(a)(5)refusal-to-bargain charge should be considered sustainedherein.To satisfy Respondent's burden, then, two determina-tions must preponderantly be found warranted: first, thatthe firm's bargaining unit complement, during the payperiod concededly crucial herein, contained a specificallydetermined number of workers; and, second, that Com-plainant Union's claimed designation cards (four innumber) should not be considered a majority showingwithin the bargaining unit thus constituted. To thosequestions, we must now turn.b. Respondent s payroll rosterOn Monday, May 19, Respondent paid nine employeespresumably for services performed in connection withbargaining "unit" work during the preceding May 11-May 17 calendar week. This group therefore constitutesthe total work force with which this case is concerned.On Wednesday, May 21, Respondent paid James Free-mon for services rendered on Saturday, May 17. Free-mon, who had previously been driving a truck for an-other firm, had been recruited for "line driver" workthat day handling Respondent's newly activated "SlurrySeal" machine. So far as the record shows, after Satur-day, May 17, he worked merely one more day, sometimewithin the second calendar week thereafter. Respondentmakes no contention that he should have been countedwithin the firm's bargaining unit when it became a con-tract signatory. Of Respondent's nine-member workforce, paid for services rendered during the crucial weekherein, four-Douglas Harris, Jesus Laborin, WarrenLaHara, and James Gordon-were then clearly full-timeor regular part-time hourly paid workers. Harris hadbeen working regularly for more than 15 weeks, saveduring a single April 1975 pay period. LaHara, Laborin,and Gordon, though newly hired within Respondent'spreceding pay period (on Wednesday, May 17, presum-ably), worked regularly (though slightly less than fulltime) thereafter through the last full pay period withinthe calendar year's second quarter, and beyond that payperiod. The four workers named should clearly be con-sidered compassed within the bargaining unit with whichthis case is concerned.Terry Litz, hired in January 1975, worked regularlythereafter; he performed "unit" services, I find, through-out the calendar year's first and second quarters. Re-spondent's payroll records show he was last compensat-ed for services during the firm's June 15-21 pay period.Litz was hourly paid through May 3. Thereafter, for a 3-week period through May 24, he was salaried; he re-ceived $180 weekly. Rayner's testimony warrants deter-minations that Litz had requested a chance to learn"sales" and "estimating" work within Respondent's field;that he had been paid a fixed salary, during the periodnoted, so that his income during that period would beguaranteed; that during the period in question he hadspent merely 30 percent of his time doing "sales" and"estimating" work, with the balance of his working timespent on Respondent's production crews; and that-sub-sequent to May 25 specifically-he had performedhourly paid services, working regularly, though slightlyless than full time, on Respondent's production crews.Litz should be included, within Respondent's bargainingunit count. Eastern Rock Products. Inc., 239 NLRB 892,893, fn. 5 (1978); cf. Boston Pet Suppiv. Inc., 227 NLRB129 130DECISIONS OF NATIONAL LABOR RELATIONS BOARD1891, 1898 (1977). Though he provided during the cru-cial May 11-17 week temporary "dual function" serv-ices, he clearly retained a substantial "community of in-terest" with Respondent's full-time and regular part-timeproduction workers concerning their wages, hours, andconditions of work.Joe Staron had been hired for bargaining "unit" workin January 1975; he had worked more or less regularlythrough Respondent's March 16-22 pay period. Then, hehad resigned. When rehired sometime during April 1975he had worked a significant number of hours duringthree successive pay periods. However, during Respond-ent's next two pay periods, ending on May 10 and May17, respectively, Staron had worked merely singledays-never specified-within each successive week.While a witness, Rayner could not recall the date, withinthe relevant May 11-17 pay period, when Staronworked; he merely testified, that May 14 had not beenthat day. Whatever the day, the worker in question per-formed no services in Respondent's hire thereafter. Uponthis record, no determination that Staron should becounted a bargaining "unit" member for present purposeswould be warranted. Compare De Luca Brothers, Inc.,201 NLRB 327, 329-330 (1973) (Daniel Skarbink); Cole-craft Mfg. Co. Incorporation, 162 NLRB 680, 689 (1967)(Anthony Romano). Rayner testified that Staron was notworking on May 14; no testimony has been proffered,however, calculated to prove that he worked alternative-ly thereafter. Ergo, Staron's last day of work could havebeen prior to May 14; if so, he could no longer havebeen properly considered a bargaining unit member,either on or after that date. With matters in this posture,Respondent's testimonial and documentary presentationcannot be considered sufficient to satisfy its burden ofproof, with respect to Staron's May 14 bargaining unitmembership.David Fuqua entered Respondent's employ duringFebruary 1975; he worked regularly thereafter-withinevery week except one-for 2 months. On Monday,April 21, Fuqua reported for work; he picked up his pay-check for 2 day's work within Respondent's previousApril 13-19 pay period. Fuqua did not report for workthereafter, however, during the balance of Respondent'sApril 20-26 pay period, or the two pay periods whichfollowed. (He was not paid, personally or by mail,during this period for his April 21 services since he hadnot turned in his timecard.) After April 21 Fuqua disap-peared; though Respondent sought his services, he couldnot be reached at his home address. At one time, withinthe 3-week period now under consideration, he wassought for questioning-so Rayner testified-by thepolice. On Monday, May 19, Fuqua subsequently report-ed for work; he received a $145.29 paycheck, but Re-spondent's payroll records contain no entry showing hisdays, or total hours, previously worked.Rayner testified that Fuqua's May 19 paycheck, interalia, covered his compensation for services previouslyrendered on April 21, for which his timecard had finallybeen submitted; the transcript reflects a presumably mis-spoken reference to the date in question. Respondent'spartner could not, however, recall Fuqua's April 21hours of work; nor could he recall Fuqua's compensationfor that particular day. Rayner's testimony further re-flects nothing more than his "thought" or "belief' thatFuqua had subsequently resumed work, specifically,during the crucial May 11-17 pay period with which thiscase is concerned, and that Fuqua's services, during thatparticular week, had presumably been provided within a3-day period; Respondent's partner could not, however,recall those days, precisely. Fuqua's May 19 paycheck,which included belated compensation for his April 21services, provides no reliable basis for "inferences" withregard to his subsequent days of service. BetweenMonday, May 19, and Thursday, May 22, Fuqua worked29 regular time hours, plus slightly more than 9 hoursovertime, compensated at time-and-a-half rates. He waspaid off on Friday, May 23, and performed no servicesfor Respondent following that date.Upon this record, Fuqua's inclusion within Respond-ent's proposed bargaining unit head count would not bewarranted. The record contains no reliable, probative"evidence" that he worked during the crucial calendarweek herein. However, should a determination based onRayner's less-than-positive recollections be consideredwarranted, arguendo, that Fuqua did indeed work 3 dayswithin Respondent's May 11-17 pay period, those 3 dayscould have been May 15, 16, and Saturday, May 17,since James Freemon's service on the latter date persua-sively suggests it was a working day. (The possibilitythat Fuqua could have worked on May 12, 13, andWednesday, May 14, may be disregarded; Rayner testi-fied without qualification that only LaHara, was workingon the latter date.) If so, Fuqua's work record wouldshow a significant lapse between April 21, after which hedisappeared, and May 14, the relevant date herein. And,with matters in that posture, Respondent's concededlyspeculative testimonial and documentary presentation canhardly be considered sufficient to justify a conclusionthat Fuqua should have been considered a bargainingunit member on May 14 specifically. With due regard forhis service record, Fuqua cannot reasonably be deemed a"somewhat ...sporadic" workman with a sufficientcontinuing interest in Respondent's terms and conditionsof work to warrant his unit inclusion. Rather, he couldlegitimately be compared with a resigned ex-employeewho reports to resume work the day following a labororganization's recognition demand. See Local Union No.707, Highway and Local Motor Freight Driver, Dockmenand Helpers International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (Clare-mont Polychemical Corporation), 196 NLRB 613, 623(Alvin Shavis), at fn. 15 (1972), and cases therein cited.Alternatively, Fuqua's situation could be likened to thatof some workman who, on the relevant date, could not(based on the evidence presented) claim a reasonable ex-pectancy of reemployment, and thus could not claim acurrent community of interest with other workmen onthat date sufficient to justify his inclusion within theirbargaining unit. See Lawrence Rgging, Inc., 201 NLRB1094, 1095 (1973), in this connection. Viewed either way,Fuqua's less-than-clear payroll status, during Respond-ent's May 11-17 payroll period, will hardly warrant hisinclusion within Respondent's defined bargaining unit, BAY AREA SEALERS131for the purpose of determining whether ComplainantUnion-on May 14 specifically-represented a majorityof Respondent's construction industry workmen.Carlos Torrez was hired on Tuesday, April 22; heworked a substantial number of hours during that calen-dar week and both following weeks. According toRayner, Torrez received a telephone call informing himthat his mother was sick, in Los Angeles; he left SanJose on Saturday, May 10, and did not return to workuntil Thursday, May 15. Respondent's payroll recordsshow that Torrez worked 9 regular time hours, plus 5overtime hours, during the firm's May 11-17 payrollperiod. Those records, however, do not reveal his specif-ic workdays.According to Rayner's proffered recollections, Torrezworked a full day on May 15, plus a partial day onFriday, May 16. He received a second telephone call,and left for Los Angeles forthwith. His mother died, andhe never returned to work. On May 20, Respondent re-corded his resignation.Torrez should not be counted a bargaining unitmember for present purposes. See Dee Knitting Mills,Inc., Dippy Knits, Inc. and Three D. Knitting Mills, Inc.,214 NLRB 1041, 1048 (1974) (Marie Reina), in this con-nection. Therein, the Board concurred with an adminis-trative law judge's conclusion that Reina should not beconsidered a bargaining unit member, for the purpose ofmeasuring the concerned union's majority status on thedate when it requested recognition. The administrativelaw judge's conclusion had been based upon record evi-dence that Reina had-7 days previously-declared shewas quitting; the fact that she had not been working onthe critical date; and her sporadic work record thereaf-ter. Torrez' situation may reasonably be considered com-parable. His first 5-day Los Angeles trip, though not averbal "statement" that he was quitting, clearly suggest-ed a considerable likelihood that he might not return. Hehad not returned, and was not working, on May 14, thecritical date herein. And his work record thereafter wascertainly sporadic; he abruptly left within 2 days andnever returned. He should not be considered part of Re-spondent's bargaining unit complement.Charles McDaniel, though hired pursuant to prelimi-nary negotiations conducted during January and Febru-ary 1975, first appeared on Respondent's payroll duringthe initial payroll period of March 1975. He had been en-gaged for sales work, the calculation of job "estimates"concerned with Respondent's possible contract projects,and formal bid preparations. Before being hired, so therecord shows, McDaniel had been given assurances: first,that he would retain his position permanently so long asRespondent's business continued, or so long as he choseto remain with the firm; and second, that-should Re-spondent's business prosper during its first year-hewould be given a chance thereafter to purchase a part-nership interest therein. Throughout the period withwhich this case is concerned, McDaniel was salaried;pursuant to Respondent's previously negotiated commit-ment, he received $250 weekly, while working a full-time 5-day week. According to Rayner, he was consid-ered a permanent employee, because of his multiple tal-ents.Between March and July 1975, however, McDaniel'ssales/estimation work and bid preparation responsibilitieshad consumed comparatively little of his working time.Some 70 percent of his time, during each week through-out this period, had been spent working directly withRespondent's hourly paid production crews busy on con-tract projects; further, he had done maintenance, fabrica-tion, or modification work, when required, on Respond-ent's vehicles and mobile equipment. While so engaged,however, McDaniel had not been required to maintain ti-mecard records. Rayner testified, with McDaniel's tan-gential corroboration, that during February 1975, beforetaking on his full-time salaried position, the latter haddone "squeegee" work for 2 days on Respondent's DowChemical project. Thereafter, he had taken time off, toclear up some "loose ends" related to his previous em-ployment and certain personal problems, before hisMarch 1975 commencement of full-time salaried service.McDaniel concededly had not functioned in supervisorycapacities; Respondent's partners, Frank Clark andRayner, who during this period had worked routinely,separately or together with their crewmembers, providedrequired supervision.When not requisitioned for service with Respondent'shourly rated production crews during the period nowunder consideration, McDaniel would handle the firm'sdirect mail "job solicitation" program. And wheneverRespondent's sales promotion leaflets or brochures, dis-patched by mail, did evoke responses from potential cus-tomers, McDaniel would (like his partnership superiors)call upon the people who had thereby shown some inter-est with respect to engaging Respondent's services; hewould provide them with "estimates" detailing Respond-ent's proffered services and possible job charges. Whenrequired, he would help Clark and Rayner prepare Re-spondent's formal "bids" for dispatch to prospective pri-vate clients, general contractors, or local governmentbodies.According to Rayner, Respondent's returns from itsdirect mail sales solicitation program-during the earlymonths of 1975 particularly-had been meager, since thefirm had not yet then received much public "exposure"within its chosen field. Consequently, there had beencomparatively little sales/estimating bid work forMcDaniel during these early months; most of his timehad been spent on production crew work. During thesecond 6 months of 1975, however, Respondent's salesand bid preparation work had expanded somewhat; butMcDaniel's services had been "mostly" required never-theless on production crews. Sometimes, he had workedas Respondent's designated "top man" with the firm'sSlurry Seal crew. While doing sales/job estimation work,during this period and throughout his subsequent service,McDaniel had the use of a partnership-owned car, andwas reimbursed for the car's operating expenses.Starting with Respondent's winter slow season duringDecember 1976, and through the 2 calendar years whichfollowed, McDaniel spent the major part of his time insales work and job estimate preparation. Further. he wasdelegated responsibility for making preliminary "arrange-ments" plus required administrative "line out" prepara-HAY AREA SEALERS 131 132DECISIONS OF NATIONAL LABOR RELATIONS B13()ARDtions with respect to Respondent's more substantial. pub-licly funded, contract projects. McDaniel remained withRespondent, for 4 years, until February 1979, when heresigned; he never became a partner.Upon this record, McDaniel should not belatedly beconsidered a member of Respondent's bargaining "unit"complement during the period with which this case isconcerned. See Groehn Spotting Fixtures Co., Inc., 224NLRB 842, 843 (1976) (Iceberg); cf. Stephen Davis andMichael Provenzano d/b/a Carlton's Market, 243 NLRBNo, 137 (1979) (ALJD, sec. 11 C-Kurji). True, duringthe 3-month period which preceded ComplainantUnion's May 14, 1975, contract proffer, and for somemonths thereafter, he spent most of his time performingbargaining "unit" work, together with Respondent'shourly paid crewmembers. Considered in totality, how-ever, the record herein clearly warrants a determinationthat throughout his period of service McDaniel enjoyedspecial status.Respondent's partners had notified him beforehandwith respect to Business Representative Moore's pros-pective May 14 visit, during which contract talks wouldbe conducted. When Moore arrived, McDaniel just"happened" to be present in Respondent's office. Thoughhe had not theretofore been specifically invited, he wasnot requested to leave; he remained throughout the con-tract talks which were then conducted. None of Re-spondent's hourly paid crewmembers shared McDaniel'sdemonstrated "accessibility" with reference to his part-nership superiors.By virtue of his particular status, McDaniel was af-forded "work privileges and advantages" which Re-spondent's hourly paid crew members did not share;these privileges and advantages clearly sufficed to negateany meaningful "community of interest" betweenMcDaniel and Respondent's production crewmembers.He should be excluded from the firm's bargaining "unit"count.In summary: Respondent's bargaining "unit" crewcomplement during the firm's May 11-17 payrollperiod-with which Complainant Union's designationcard "showing" must be compared-should be consid-ered limited to five full-time and regular part-time work-ers: Harris, Litz, Laborin, Gordon, and LaHara, specifi-cally. I so find.In this connection, Moore's never-contradicted testi-mony (when Case 32-CA-98 was first heard, before thequestion of Respondent's precise crew complementbecame a subject of controversy), that during his May 14conference with Respondent there were "discussions"with regard to "five people" then on Respondent's pay-roll, should be noted. That testimony's congruence withmy present factual determinations persuasively suggestswithin my view that Respondent's partners themselvesthen considered their firm's May 11-17 bargaining "unit"roster limited to those workers whom I have now foundcompassed therein.Respondent's further contention, that ComplainantUnion's claimed designation cards-because of the cir-cumstances under which they were presumably pro-cured-constituted no majority showing within any con-ceivable bargaining "unit" complement must now beconsidered.4. Complainant Union's designation card showingWithin Respondent's brief, the contention is proffered,purportedly in reliance upon Business RepresentativeMoore's testimony, that Complainant Union's fourclaimed designation cards must have been obtained,shortly following completion of the firm's Dow Chemi-cal Company contract job, from crewmembers who hadworked on that project. Proceeding from this factualpremise, Respondent's counsel would have this Boardnote (1) that, according to Respondent's records, thefirm's work at Dow Chemical's plant, which had com-menced during February 1975, was completed withinthat year's March 1-2 weekend period; (2) that Respond-ent had retained five hourly paid workers-Staron,Harris, and Litz, plus two more men, Bob Brown andDave LaCariere-for seal coating work, which they per-formed in conjunction with Clark, Rayner, and McDan-iel, plus a volunteer, at Dow Chemical's plant; (3) thatRespondent's payroll records show Brown and LaCar-iere had ceased work for Respondent, after limited serv-ice, during successive February 1975 pay periods, pre-sumably before the Dow Chemical job's completiondate. Relying upon these matters of record, Respondent'scounsel contends, finally, that Complainant Union's busi-ness representative-with four designation cards purport-edly signed, shortly following the Dow Chemical job'sMarch 1975 completion, by workmen who had presum-ably provided services on that project-could not, underany circumstances, have been holding authorizations sub-mitted by a majority of Respondent's bargaining "unit"complement within the May 11-17 payroll period duringwhich Respondent became a contract signatory.In this connection, Respondent's counsel contends thatno more than three members of the firm's Dow Chemicalcrew-Staron, Harris, and Litz-remained workingmembers of Respondent's nine-member bargaining "unit"complement during the crucial payroll period herein. Ihave, however, found previously herein that Respond-ent's bargaining unit complement within that particularpayroll week-with Staron, inter alia, not counted-compassed no more than five full-time and regular part-time workers. Respondent's brief, when read in conjunc-tion with my final "unit" determination, would suggest acontention nevertheless that (confronted with a bargain-ing unit, arguendo, limited to five workmen) the Union'srepresentative could merely have produced two cards, atthe most, signed by Harris and Litz, since those designa-tion cards which Brown, LaCariere, or Staron mighthave signed would no longer have been relevant. Re-spondent's counsel, within her brief, argues that twocards-compared with any conceivable May 14 bargaining"unit" complement rationally determined-would not haveconstituted Complainant Union a majority representative.Counsel's contentions, however, carry no persuasion.They derive from a purported factual foundation whichthe present record, considered in totality with due regardfor reasonable or logical probabilities, will not support. BAY AREA SEALERS133When first summoned by the General Counsel's repre-sentative, Business Representative Moore was questionedwith respect to particularly relevant developments whichhad transpired 2 years previously. Subsequently, whensummoned by Respondent's counsel during the presentremand proceeding, Complainant Union's representativewas queried further with regard to those developments;of course, they had by then receded even further intopast history.Having observed Moore's witness-chair behavior, Iwas convinced when this case was first heard (and stillremain persuaded) that his testimony regarding the se-quence of events with which we are concerned wasthroughout proffered with straightforward sincerity.Further, that testimony derived from his best recollec-tion.The complete record herein, when closely scrutinized,does reveal certain discrepancies within the business rep-resentatives successive testimonial recitals-particularlywith regard to time spans between Respondent's comple-tion of Dow Chemical's seal coating project, Complain-ant Union's subsequent procurement of four signed desig-nation cards, and May 14, when Respondent became acontract signatory. Those discrepancies cannot reason-ably be considered prompted by some deliberate purposeto mislead. They derive presumably from time's passage;the passage of time has conventionally been considered asubstantial factor reasonably calculated to mist humanmemory. Nevertheless, when considered within theirtotal record context, Business Representative Moore'svariously proffered recollections do not really becloudhis basic testimonial declaration that Respondent's crew-members provided him with union designation cardsvery shortly before his May 14 conference with Re-spondent's partners.True, Complainant Union's business representative tes-tified-when first summoned-his meeting with Re-spondent's "temporarily laid off" employees, who hadperformed work on Dow Chemical's seal coating proj-ect, took place "after" that project's completion. Heproffered no testimonial statements, however, regardingthe time lapse between the project's completion and hissubsequent conference with Respondent's crewmembers.With respect thereto "inferences" must, therefore, bedrawn. On balance, no determination would be warrant-ed that Complainant Union's representative met with Re-spondent's workers directly following their work on DowChemical's facility. In that connection, I have notedMoore's subsequent testimony: first, that Respondent'sworkmen, who had worked on Dow Chemical's floors,had returned to San Jose and worked on "other" jobsthereafter, before they made inquiries regarding unionrepresentation; second, that Respondent's workmen vis-ited the San Jose headquarters of Painters Union LocalNo. 507, for the purpose of making such inquiries, beforetheir conference with Complainant Union's business rep-resentative convened (during which their signed designa-tion cards were delivered); third, that Business Repre-sentative Moore's conference with Respondent's work-men took place 2 days to a week before his prearrangedMay 14 conference with Respondent's partners. Uponthis original record, Respondent's double contention-that Moore's conference with the firm's workmen musthave taken place directly following the March 1975 com-pletion of Dow Chemical's project, and that he must havereceived designation cards solely from people who hadserved on Respondent's Dow Chemical crew complementpreviously-can hardly, be considered persuasively vali-dated.On remand, when summoned by Respondent, Com-plainant Union's business representative did testify, interalia, that his "designation card" meeting with Respond-ent's workmen had taken place with in a week to 10 daysafter he learned about Respondent's presence on DowChemical's project. When queried further, however, hedeclared:first, that by the time he met with Respondent'screwmembers they had finished the Dow Chemical joband were working on some "other" San Jose projects;second, that when he met them they were visiting LocalNo. 507's San Jose headquarters directly after their work-ing day's conclusion, while still wearing their workclothes; third, that none of Respondent's workmen, withwhom he spoke, had described themselves as terminated,or no longer associated with the firm; and fourth, thattheir conversation had given him the specific "impres-sion" they considered themselves Respondent's regular,normal crew. Such testimony, considered in totality, per-suasively suggests that Moore's previously noted witness-chair reference to some "week" or "10-day" time span(between his initial acquisition of knowledge regardingRespondent's Pittsburg, California, project, and his sub-sequent meeting with the firm's crewmembers) should bedeemed derived from a momentary misconception, bot-tomed presumably upon telescopically compressedmemories. When first queried by Respondent's counselon remand, Complainant Union's representative had re-called his meeting with Respondent's workmen "10 daysbefore" his May 14 conference with Respondent's part-ners. Ultimately, Moore testified that he met with Clarkand Rayner 2 or 3 days after he received the designationcards signed by Respondent's crewmembers.With matters in this posture, the record-considered intotality provides no persuasive, preponderant, supportfor Respondent's affirmative present contention that:...the Union, even in the light of its own testimo-ny that it had procured four cards from DowChemical crew members, could not have held ma-jority status at the time the agreement was conclud-ed.Rather, Business Representative Moore's testimony-when evaluated with due regard for the circumstancesunder which it was proffered, and with due regard for itscollateral record support-provides sufficient warrantview for a determination that Respondent's workmentendered their signed designation cards sometime shortlybefore May 14, within the May 11-17 payroll periodwith which we are concerned. With respect to this reli-ance upon portions of Moore's composite testimony, tothe exclusion of other portions, see N.L.R.B. v. UniversalCamera Corporation, 179 F.2d 749, 750, 754, (2d Cir.1950); the court therein notes that triers of fact mayproperly credit part of a witness' testimony, while refus-BAY AREA SEALERS 133 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to accept other portions. Respondent's presentationon remand suggests no persuasive rationale whatsoeverfor some contrary factual conclusion that Business Rep-resentative Moore got four signed cards from the firm'sDow Chemical project workers and then delayed orpostponed Complainant Union's recognition demand forsome 10 weeks. A request to confer regarding a pro-posed contract-directly following the Union's procure-ment of designation cards-would seem more compatiblewith logical probabilities. I so find.D. ConclusionOn May 14, when Complainant Union requested rec-ognition and Respondent's partner, Frank Clark, signedthat organization's Association contract, then in force,the Union represented a majority of the firm's currentfull-time and regular part-time employees, within the bar-gaining unit found appropriate herein for collective-bar-gaining purposes.IV. RESPONDENT'S 8(F) DEFENSEHerein, Respondent presently contends that whenFrank Clark signed Complainant Union's proffered Asso-ciation contract his signature memorialized a mere "pre-hire" agreement within the purview of Section 8(f) ofthe Act; and that Respondent's partners, thereafter, law-fully "refused to acknowledge, honor, implement orcomply" therewith, since Complainant Union had, so Re-spondent asserts, neither claimed nor commanded major-ity representative status, either when the contract inquestion was signed, or, subsequently, when union de-mands for compliance therewith were presented.In that connection, Respondent relies upon Board pre-cedents which hold that construction industry contracts,validly concluded-consistent with Section 8(l)'s provi-sions with labor organizations not qualified to claim major-ity status at the time of their conclusion, generate no subse-quent presumption of majority status during their terms,and therefore may be repudiated at will-save when thelabor organizations concerned can demonstrate that theysubsequently became qualified as majority representatives,before they demanded contract compliance, or concur-rently with such demands. See Local No. 150, Interna-tional Union of Operating Engineers (R. J. Smith Construc-tion Co., Inc.), 191 NLRB 693, 694 (1971), enforcementdenied 480 F.2d 1186 (D.C. Cir. 1973), decision onremand 208 NLRB 615 (1974); see, likewise, that case'scompanion, Ruttmann Construction Company and Ruit-mann Corporation, Joint Employers, 191 NLRB 701, 702(1971). These decisions have, since their promulgation re-ceived the Supreme Court's imprimatur within a collater-ally relevant case. See N.L.R.B. v. Local Union No. 103,International Association of Bridge, Structural & Ornamen-tal Iron Workers, AFL-CIO [Higdon Contracting Co. l 434U.S. 335 (1978), enfg. 216 NLRB 45 (1975), specifically.Within her brief, Respondent's counsel concedes, how-ever, that should the present record warrant a determina-tion that Complainant Union herein "possessed majoritystatus" when Respondent became a nonmember signato-ry privy to that organization's proffered Association con-tract the Board could "find a Section 8(a)(5) violation"bottomed upon Respondent's failure to honor or complywith contractual commitments.The Board's R. J. Smith Decision, previously noted,concerned a construction industry firm which-like Re-spondent herein-had functioned with a fairly "stablecomplement of employees" subject to a fairly "modest"turnover. Further-like Respondent herein-the con-cerned firm had become privy to master contracts previ-ously negotiated and signed following discussions where-in:No issue as to the Union's representative status was...raised by Respondent, nor was the Union'sdemand for a new agreement based on any [express-ly articulated] claim that it represented a majorityof Respondent's equipment operators. [Interpolationsupplied.]The Board there concurred with a Trial Examiner's de-termination that R. J. Smith had not violated Section8(a)(5) and/or Section 8(d) of the statute, through certainunilateral changes, which modified contractually definedwage rates; that determination was bottomed principallyupon the General Counsel's record concession that "atno time during the parties' [valid 8(f) pre-hire] contrac-tual relationship" had complainant labor organizationtherein been the majority representative of R. J. Smith'sworkmen.No such concession, however, can be found within thepresent record. And, previously within this supplementaldecision I have found, contrariwise, that before BusinessRepresentative Moore sought Respondent's May 14 com-mitment with respect to Complainant Union's currentAssociation contract that labor organization had, in fact,been designated as their representative, by a majority ofRespondent's full-time and regular part-time workmen,within a unit appropriate for collective-bargaining pur-poses. Respondent's testimonial and documentary presen-tation-on remand-has been found insufficient tocounter the General Counsel's prima facie showing, pre-viously proffered and reiterated, with respect to Com-plainant Union's majority representative status.Respondent's May 14 contractual commitment clearlycannot properly be considered a conventional construc-tion trade "pre-hire" agreement within the commonlyrecognized meaning of that term. See Local No. 150, In-ternational Union of Operating Engineers v. N.L.R.B., 480F.2d 1186, 1189, fns. 3 and 4 (D.C. Cir. 1973), in thisconnection. Nor, upon the present record, can it proper-ly be considered a contract with a labor organizationwhose "majority status ... has not been establishedunder the provisions of Section 9 of this [National LaborRelations] Act" prior to Respondent's adherence thereto.In short, it cannot be considered the type of commitmentfor which Complainant Union could claim validity solelybecause it qualified, when negotiated, for Section 8(f)'sstatutorily limited privilege. Rather, the present record,considered in totality, warrants determinations, consistentwith my factual findings previously noted, that Com-plainant Union could properly claim recognition as the9(a) representative of Respondent's workmen; that Re-spondent's partner, when he signed Complainant Union's BAY AREA SEALERS135proffered Association contract, granted such recognition;that Complainant Union could properly have requiredRespondent's compliance with its contractual commit-ments within that contract's term; and that Respondent'sfailures of compliance, during a successor contract'sterm-found within my prior decision herein-constitut-ed refusals to bargain statutorily proscribed.Complainant Union's counsel-within his brief filed inconnection with the present remand proceeding-cur-rently contends that whatever the present record mayshow Respondent should in any event be considered"collaterally estopped" herein from challenging the exist-ence of Complainant Union's contract.Within my March 23, 1978, Decision, with respect toCase 32-CA-98 specifically, reference was made toComplainant Union's Section 301 suit to compel arbitra-tion regarding Respondent's purported failures of con-tract compliance; Respondent's defense therein thatComplainant Union had "abandoned" or "repudiated"their concededly negotiated contractual consensus; thedistrict court's concurrence with Respondent's defensivecontention; and Complainant Union's determination toappeal the district court's consequent dismissal, with re-spect to its Section 301 petition. On June 29, 1978, theCourt of Appeals for the Ninth Circuit reversed the Dis-trict Court's dismissal. Auto, Marine & Specialty PaintersLocal No. 1176 v. Bay Area Sealers, Inc., 577 F.2d 609.The court of appeals found that Bay Area Sealers hadstipulated the "initial existence" of their collective-bar-gaining contract, and concluded that the persuasivethrust of the firm's "abandonment" or "repudiation" de-fense should be resolved in directed arbitration proceed-ings. Such proceedings have not thus far been convened;pursuant to consensual arrangements, the parties havedeferred their resort to arbitration, pending the presentcase's disposition.Specifically, Complainant Union contends that theNinth Circuit's basic determination regarding its con-tract's formal "existence" should be considered bindingfor present purposes. However, since I have concludedupon the record that Complainant Union should be con-sidered a demonstrable Section 9(a) representative, privyto a contract properly negotiated with Respondent part-nership, I would find a comparable determination bot-tomed upon counsel's "collateral estoppel" contentionsneither warranted nor required.Should such a determination, arguendo, be considerednecessary, however, I would consider myself constrainedto hold, contrary to Complainant Union's contention,that the Ninth Circuit's decision carries no dispositive"collateral estoppel" thrust, specifically with respect toquestions which have been discussed herein. The courtwas presented with a jurisdictional, rather than a sub-stantive, question. Its decision reflects merely a determi-nation that Respondent was privy to a subsisting con-tract, pursuant to which Complainant Union could prop-erly seek arbitration regarding "all" disputes and griev-ances; the court was not required to decide whetherComplainant Union had negotiated that contract while aproperly qualified 9(a) representative of Respondent'sworkmen, or whether it was merely privy to contractualcommitments which Section 8(f) alone could validate.Further, such determinations, had they been sought,would presumably have been considered beyond thecourt's primary jurisdictional reach. See Waggoner, et al.v. R. McGray. Inc., et al., 607 F.2d 1229, (9th Cir. 1979),in this connection. The court of appeals held therein thatbecause the Board has been granted primary jurisdictionwith respect to matters within its statutorily definedcompetence the Federal courts should not serve as "ini-tial arbiters" with respect to unfair labor practice ques-tions, when such questions have been raised, by way ofdefense, within Section 301 actions.)My conclusions with respect to Complainant Union's9(a) representative status, in short, must rest upon thecomplete record made, herein, during both the initialhearing held, on the General Counsel's complaint in Case32-CA-98, and the present remand proceedings.When a labor organization has been found qualified toclaim majority status-concurrently with its demand forrecognition-within a construction firm's permanent em-ployee complement, the concerned firm must be consid-ered obligated to recognize that labor organization's 9(a)representative status for both current and prospectivejobsites, throughout their consequentially negotiated con-tract's term-and, further, throughout any successoragreement's term bottomed upon their first contract's proforma renewal.The Board's decision in Dee Cee Floor Covering, Inc.,232 NLRB 421 (1977), dictates no contrary conclusion.That case clearly should be considered distinguishable;the Board found therein that Dee Cee-which had ini-tially signed a concerned labor organization's contract-had not maintained a "regular complement of employ-ees" but had hired workmen as needed, and that DeeCee's alter ego/successor Dagin-Akrab Floor Covering,Inc., had not had "employees working for it" when itsubsequently signed a similar collective-bargaining con-tract. The case therefore clearly fell within the Board'sR. J. Smith and Ruttman Construction decisional rubric.This case does not. See Haberman Construction Company,236 NLRB 79, fn. 5 (1978), Board Member Murphy'scomment. Most recently, the Board has specifically "dis-avowed" suggestions that Dee Cee Floor Covering'srationale should be considered applicable to 9(a) bargain-ing relationships, comparable with the relationship foundpresent herein. See G. M. Masonry Co., 245 NLRB No,54, fn. 1 (1979).This conclusion necessarily derives from-and com-ports with-the Board's well-settled decisional rule that"where there is a collective-bargaining agreement ineffect between an employer and a union which is thestatutory bargaining agent for the employees covered bythe contract, that union enjoys an irrebutable presump-tion of majority status" throughout that agreement'sterm. See Precision Striping, Inc., 245 NLRB No. 34(1979), citing Hexton Furniture Company, 111 NLRB 342((1955), in this connection. Compare Pioneer Inn Asso-ciates d/b/a Pioneer Inn and Pioneer Inn Casino v.N.L.R.B., 578 F.2d 835, 838-840 (9th Cir. 1978), enfg.228 NLRB 1263 (1977), and cases therein cited. I have sofound, with respect to Complainant Union specifically,BAY AREA SEALERS 135 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin my first decision drafted to dispose of Case 32-CA-98; upon remand, herein, I reaffirm that conclusion.My determinations set forth herein comport clearlywith the Board's decision in Local Union No. 103, Inter-national Association of Bridge, Structural and OrnamentalIron Workers. AFL-CIO (Higdon Contracting Company),216 NLRB 45 (1975), bottomed upon its prior R. J.Smith and Ruttman Construction decisions, previouslynoted. In Higdon, wherein Respondent Union wascharged with an 8(b)(7)(C) violation, the Board foundthat:Neither at the time the contract between the Re-spondent Union, therein, and the Charging Party'salter ego companion firm was executed, nor thereaf-ter did the Union claim to, or in fact, represent amajority of Higdon Construction's employees.Consequently, the Board concluded that RespondentUnion's contract, though currently viable, was merely alawfully executed 8(f) contract; that no presumption ofmajority status, bottomed upon its negotiation, couldproperly be claimed; that the contracting firm's duty tohonor it was therefore limited conformably with the cir-cumscribed validity of 8(f) agreements, defined withinthe Board's prior Decisions; and that:For the Board to allow the Respondent to picket toenforce an 8(f) agreement ...which Respondentcould not enforce by means of obtaining an 8(a)(5)bargaining order, is to permit it to do by indirectionwhat it could not do directly [Emphasis supplied]Conversely, the Board's decision suggests necessarilythat-when labor organizations, qualified to representworkmen within a defined bargaining unit pursuant toSection 9(a) of the statute, seek a particular employer'scompliance with a previously negotiated contract-suchorganizations may lawfully picket, without regard for8(b)(7)(C)'s stricture, or seek an 8(a)(5) bargaining direc-tive.The Supreme Court, within its Higdon decision, previ-ously noted, which reflected its concurrence with thisBoard's construction of the statute, (435 U.S. 335, 343-344), declared that:The Board holds that an employer's refusal tohonor a collective-bargaining contract executed withthe union having majority support is a refusal to bar-gain and an unfair labor practice under 8(a)(5). Ex-tended picketing by the union attempting to enforcethe contract thus seeks to require bargaining, but asthe Board applies the Act, 8(b)(7)(C) does not barsuch picketing. Building & Construction TradesCouncil of Santa Barbara County (Sullivan ElectricCo.), 146 NLRB 1086 (1964) ...[The] SullivanElectric rule does not protect picketing to enforce acontract entered into pursuant to 8(f) where theunion is not and has never been the chosen representa-tive of a majority of the employees in a relevant unit.Neither will the Board issue a 8(a)(5) bargainingorder against an employee (sic) refusing to abide bya 8(f) contract unless the complaining union can dem-onstrate its majority status in the unit. .... [Empha-sis supplied.] ....Consistent with these decisional formulations, the Courtnoted (434 U.S. 335, 352) that the Board's Sullivan Elec-tric decision would permit picketing to enforce contracts"with a union actually representing a majority of the em-ployees" within a defined bargaining unit.The Board's brief in Higdon, previously filed with theCourt, described Sullivan Electric as a case wherein "anuncertified union representing a majority of the employ-ees in an appropriate unit" had been accorded recogni-tion voluntarily by the concerned employer, who there-upon had "entered into a labor agreement" with the des-ignated union, consequent upon such recognition.By parity of reasoning, labor organizations in the con-struction trades which "actually" represent a majority ofsome concerned employer's workmen- or whose primafacie showing of majority status cannot be consideredpersuasively rebutted-would certainly qualify for 8(a)(5)relief. Thus, Complainant Union herein cannot legiti-mately be denied the bargaining directive which theGeneral Counsel's representative seeks.In this connection, some consideration of Sullivan Elec-tric, which this Board still presumably considers a viableprecedent, may be warranted. The complainant electricalcontractor therein had-some 4 years previously signed acollective-bargaining contract with the Building andConstruction Trades Council of Orange County, whichcommitted the firm to perform work, within the geo-graphical jurisdiction of 12 designated Southern Califor-nia building and construction trades councils, pursuant tosigned agreements with "appropriate" craft unions affili-ated with the particular council within whose jurisdic-tion such work would be performed. Sullivan's contractwith the Orange County Council was to remain in forcefor slightly more than a year, and from year to yearthereafter, absent timely notices-which "either party"might give-regarding that party's desire for their con-tract's modification or termination. Within the 4-yearperiod which followed, no notices of modification or ter-mination generated by either party were given; theBoard's Trial Examiner found, with the Board's concur-rence, that when he heard the case Sullivan Electric's 4-year-old contract, which had been periodically renewed,was therefore still in force.Whatever the testimonial or documentary record-made before the Board's Trial Examiner when SullivanElectric was heard-may show his published decision re-flects no factual determination that the Orange CountyCouncil, functioning on behalf of constituent labor orga-nizations, had demonstrated or claimed majority repre-sentative status within Sullivan Electric's craft workercomplement, concurrently with their contract's execu-tion. Nevertheless, the Board's Trial Examiner declaredhimself constrained upon the record made before him topresume the legality of Sullivan Electric's obligation.The Board concurred; it designated Sullivan Electric'scommitment as "an existing valid collective-bargainingcontract" between the parties. BAYAREA SEALERS137When Sullivan Electric, some 4 years after that collec-tive-bargaining contract's execution, commenced workon a construction project within Santa Barbara County,that county's Building and Construction Trades Council,and two concerned craft unions, learned-for the first-time that the firm had 4 years previously signed the col-lective-bargaining contract noted. These labor organiza-tions thereupon demanded Sullivan Electric's compliancewith its still "existing valid" contractual commitments,and picketed to compel the firm's compliance with theirdemands. The Board found that "long before the disput-ed picketing commenced" Sullivan Electric had "recog-nized and extended bargaining rights" to the Santa Bar-bara Council, and that council's constituent craft union re-spondents; it concluded therefore that when those labororganizations picketed a Sullivan Electric project in theircounty their conduct was not "designed to attain" statu-torily proscribed objectives.The Board's conclusion suggests its basic determina-tion was that Sullivan Electric's several respondent labororganizations were qualified 9(a) majority representa-tives, who could have, properly, requested contract compli-ance, countering any refusal with 8(a)(5) charges.The respondent labor organizations therein had (so theTrial Examiner's published Sullivan Electric decisionshows) filed an 8(a)(5) charge bottomed upon that firm'spurported contract breach. And the Board's RegionalDirector had refused to proceed with a complaint bot-tomed thereon. The Sullivan Electric record, however,does not reflect his reason for dismissing the charge.Certainly, no conclusion would be warranted now thathis refusal to proceed with an 8(a)(5) complaint had beenbottomed upon some determination that the labor organi-zations concerned could not have claimed or demonstrat-ed 9(a) majority status.If, as the Board declared within its Higdon brief-pre-viously noted-the respondent labor organizationscharged in Sullivan Electric, could properly have beenconsidered, upon the record made therein, uncertifiedunions "representing a majority of the employees" withina unit appropriate for collective-bargaining purposes,then Complainant Union herein surely must be consid-ered qualified for such a designation. Respondents'record presentation within the present remand proceed-ing should not dictate a contrary determination.Complainant Union's contractual relationship with Re-spondents herein may therefore properly be considered a9(a) relationship; Respondents' contention that their con-sensus should be considered legally "privileged" solelyby virtue of 8(f)'s provisions merits rejection.V. COMPLAINANT UNION'S INFORMATION REQUESTA. FactsOn March 14, 1978, shortly before my first Decision inCase 32-CA-98 issued, Complainant Union's counselsent Respondents a letter wherein the firm was requestedto make certain "information" available for unionreview. Specifically, the Union's counsel-contendingthat Complainant Union was the "authorized representa-tive" of Respondents' employees-requested: ". ..thatyou [Respondents] make your payroll records availablefor inspection by the union for the years 1976 and 1977."Within his written response, dated March 17,1978, Gordon Rayner, functioning as Respondents' cor-porate president, declared that Complainant Unionwould never be permitted to review his firm's payrollrecords.Eleven days later, following the March 23 issuance ofmy Case 32-CA-98 Decision, Complainant Union's8(a)(5) and (1) charge in Case 32-CA-824 bottomedupon Rayner's refusal was filed.B. ConclusionThe statutory duty of employers to provide relevantinformation requested by the collective-bargaining repre-sentatives of their employees has long been recognized.In that connection, further, the Board's sole criterion fordetermining whether requested data must be producedhas been that data's relevance-specifically, the Boarddetermines whether the information sought may legiti-mately be considered "reasonably necessary" for theproper performance of the requesting labor organiza-tion's representative role.The Board has consistently held with judicial concur-rence that wage and related data, particularly pertainingdirectly to workers within a contractually defined bar-gaining unit, will be considered presumptively relevant.Respondents herein challenge none of these basic deci-sional principles. Primarily, counsel contends rather thatComplainant Union's purported failure to demonstratemajority representative status, concurrently with itsdemand for Respondents' payroll records, should pre-clude Board sanctions herein. Since I have found, how-ever, that Respondents have not, upon this record sus-tained their contention that Complainant Union couldnot properly claim majority status-factually or pursuantto some legal presumption-their present claim that Re-spondents' refusal to provide requested payroll recordsfor Complainant Union's review flouted no legal dutymust be rejected.In her brief, Respondents' counsel suggests four fur-ther reasons, however, which should dictate Case 32-CA-824's dismissal. Her contentions, I find, carry nopersuasion. First: the fact that Complainant Union's re-quest was sent and received shortly before my findingwas made, with respect to Complainant Union's repre-sentational status, could not render that organization's re-quest for relevant information untimely; ComplainantUnion's majority status had previously been conceded.Second: Complainant Union's request for Respondent'spayroll records could not properly be considered overlybroad; since Frank Clark and Business RepresentativeMoore had reached a definitive "sidebar" consensus thatComplainant Union would not seek Respondent partner-ship's compliance with contractual commitments beforethe firm had demonstrably hired some "substantial"number of bargaining unit workmen, union representa-tives could reasonably request data calculated to facili-tate a determination with respect to when such a suffi-cient employee complement had actually been engaged.Third: the fact that Complainant Union's counsel submit-ted his request for information directly to Respondents,BAN' AREA SEALRS '37 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotwithstanding his presumptive "knowledge" that Re-spondents had retained substitute legal counsel in con-nection with their related NLRB proceeding, which hadnot theretofore been resolved, did not render Rayner'srefusal to permit Complainant Union's review of hisfirm's payroll records privileged. Compare N.L.R.B. v.Autotronics, Inc., 596 F.2d 322 (8th Cir. 1979). Complain-ant Union's request for access to Respondents' payrollrecords had been bottomed upon preexistent claims ofcontract right; further, the request's presentation had notbeen tainted beforehand with a putative "cloud of impro-prieties" calculated to prejudice Respondents' positionwith reference to pending litigation. With matters intheir present posture, Respondents' counsel cannot legiti-mately claim that Complainant Union's direct request re-flected its counsel's lack of regard for professional ethics.Fourth: Respondents' present claim that ComplainantUnion's request represented mere "harassment" likewisecarries no persuasive thrust. Complainant Union's reason-able "need" for permission to review Respondents' pay-roll records has previously herein been noted; such areview would conceivably have facilitated mutually satis-factory determinations, first, with respect to when Re-spondents' prior commitment to contractual complianceshould have been deemed operative, and with respect towhich of Respondents' workmen should have thereafterbeen considered "eligible" for whatever wage and fringebenefits contract coverage might provide.Upon the present record, therefore, I find that Re-spondents' refusal to grant Complainant Union's March1978 request to review payroll records, covering a rele-vant period within their renewed contract's term, consti-tuted a refusal to bargain statutorily proscribed.V. POSSIBLE REMEDY MODIFICATIONSSince I found within my first Decision herein that Re-spondents have committed, and have thus far failed toremedy, certain specific unfair labor practices whichaffect commerce, I shall, consistent with my determina-tions upon remand set forth herein, reaffirm my recom-mendations that Respondents be ordered to cease anddesist therefrom, and to take certain affirmative action,including the posting o appropriate notices, designed toeffectuate statutory policies.Developments since my previous Decision's issuance,however, persuasively suggest that because of certainchanged circumstances my recommendations may re-quire modification. Those changed circumstances there-fore merit discussion.A. The Termination of Respondents' Bargaining DutyWithin my first Decision, I recommended that the Re-spondents, Gordon L. Rayner and Frank H. Clark, d/b/a Bay Area Sealers, and its successor, Bay Area Sealers,Inc., be required to signify their willingness to acknowl-edge, honor, implement, and comply with their previous-ly signed contract, as modified, throughout its renewed3-year, 1975-78 term, giving that contract retroactiveeffect between June 1976 and its designated terminationdate. That contract, of course, contained a durationclause which provided for its renewal automatically fromyear to year, absent timely written notices, given "duringthe month of June preceding any anniversary date com-mencing with 1978" regarding either party's intention toseek their contract's modification or termination. Subse-quent to my first decision, with respect to Case 32-CA-98 herein, Respondent gave Complainant Union the con-tractually specified notice.Within a letter dated June 20, 1978, and dispatched bycertified mail, Respondents' counsel-functioning onbehalf of Bay Area Sealers, Inc.-notified ComplainantUnion's business representative that:Without waiving its position that it has not beenparty to any enforceable collective-bargainingagreement with the Union and its further positionthat Local 1176 has in any event repudiated anysuch agreement, and without waiving its right topresent such positions, inter alia, before any judicialor administrative body, Bay Area Sealers, Inc.hereby serves Auto, Marine & Specialty Paintersunion Local No. 1176 notice of its desire to termi-nate effective October 1, 1978, any collective-bar-gaining agreement which Local 1176 states is ineffect between it and Bay Area Sealers, Inc. BayArea Sealers, Inc., in accordance with Section8(d)(2) of the National Labor Relations Act, furtheroffers to meet and confer with Local 1176 for thepurpose of negotiating a new contract. Any suchmeeting will be on a single-employer basis. AsLocal 1176 is aware, Bay Area Sealers, Inc. has notin the past been a member of a multiemployer asso-ciation nor has it negotiated on a multiemployer as-sociation basis.Complainant Union has not, since its receipt of Respond-ents' notice, sought negotiations with the firm, lookingtoward their terminated contract's modification, renewal,or replacement.Accordingly, my remedial recommendations should bemodified to limit Respondents' obligation to honor con-tractual commitments, confining that obligation to theperiod between June 1976 and October 1, 1978, when thefirm's contractual relationship with Complainant Unionterminated. Similarly, Respondents' obligation to makeemployees whole for losses of pay, or monetary fringebenefits-together with the firm's obligation to makecontractually required trust fund contributions-shouldbe considered lifted, as of their renewed contract's desig-nated termination date.B. Respondents' Corporate DissolutionTestifying in Respondents' behalf on June 26, 1979,during these remand proceedings, Gordon Rayner re-ported that earlier during the month Bay Area Sealers,Inc., had initiated "dissolution" proceedings, pursuant tocertain Internal Revenue Service requirements. Further,he reported that a certificate of corporate dissolution hadbeen "filed" with the California Secretary of State'soffice. Consistent with these developments, the corporateassets have been divided; when the present remand pro-ceedings were heard, the corporation's creditors were"in the process of being paid off' directly. Rayner has BAY AREA SEALERS139formed a new company, California Paving MaintenanceCompany, which when he testified was doing business inSacramento, California; four workmen, previously em-ployed by Bay Area Sealers, Inc., were currently work-ing for Rayner's new firm. Five of the corporation's 20former workmen continued in Clark's employ; accordingto Rayner, Clark has resumed business as Frank Clark,d/b/a Bay Area Sealers, with a San Jose, California,headquarters location.With matters in this posture, questions regarding the li-abilities of Gordon Rayner and Frank H. Clark, respec-tively-with particular reference to the "make whole"requirements, the trust fund "contribution" requirements,and the notice posting requirements set forth within mypreviously recommended Order-may conceivably arise.Resolutions with respect to such questions should theydevelop-may, however, properly be deferred; theyshould be resolved in compliance proceedings, conse-quent upon this Board's concurrence with my recom-mendations herein.[Recommended Order omitted from publication.]